Exhibit 10.1

 

Published CUSIP Number: 84857HAH3

 

 

CREDIT AGREEMENT

 

Dated as of April 18, 2012

 

among

 

SPIRIT AEROSYSTEMS, INC.,

as Borrower,

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.,

as Parent Guarantor,

 

THE SUBSIDIARY GUARANTORS PARTY HERETO,

 

THE LENDERS REFERRED TO HEREIN,

and

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent,

and

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

COMPASS BANK,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, N.A.

as Co-Documentation Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF NOVA SCOTIA,

CITICORP GLOBAL MARKETS INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

RBC CAPITAL MARKETS

and

RBS SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunners

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01 Defined Terms

1

1.02 Other Interpretive Provisions

42

1.03 Accounting Terms

43

1.04 Rounding

44

1.05 Times of Day

44

1.06 Letter of Credit Amounts

44

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

45

 

 

2.01 Commitments

45

2.02 Borrowings, Conversions and Continuations of Loans

49

2.03 Letters of Credit

50

2.04 Swing Line Loans

60

2.05 Prepayments

63

2.06 Termination or Reduction of Aggregate Revolving Commitments

66

2.07 Repayment of Loans

67

2.08 Interest

67

2.09 Fees

68

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

69

2.11 Evidence of Debt

70

2.12 Payments Generally; Administrative Agent’s Clawback

70

2.13 Sharing of Payments by Lenders

72

2.14 Cash Collateral

73

2.15 Defaulting Lenders

74

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

77

 

 

3.01 Taxes

77

3.02 Illegality

81

3.03 Inability to Determine Rates

82

3.04 Increased Costs

82

3.05 Compensation for Losses

84

3.06 Mitigation Obligations; Replacement of Lenders

84

3.07 Survival

85

 

 

ARTICLE IV GUARANTY

85

 

 

4.01 The Guaranty

85

4.02 Obligations Unconditional

86

4.03 Reinstatement

87

4.04 Certain Additional Waivers

87

4.05 Remedies

87

4.06 Rights of Contribution

87

4.07 Guarantee of Payment; Continuing Guarantee

88

 

 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

88

 

 

5.01 Conditions of Initial Credit Extension

88

5.02 Conditions to all Credit Extensions

90

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

91

 

 

6.01 Organization, etc.

91

6.02 Due Authorization, Non-Contravention, etc.

91

6.03 Government Approval, Regulation, etc.

92

6.04 Validity, etc.

92

6.05 Boeing Agreements; IRB Agreements

92

6.06 Financial Information

92

6.07 No Material Adverse Effect

93

6.08 Litigation

93

6.09 Compliance with Laws and Agreements

93

6.10 Loan Party Information

93

6.11 Ownership of Properties

93

6.12 Taxes

94

6.13 Pension and Welfare Plans

94

6.14 Environmental Warranties

95

6.15 Regulations T, U and X

96

6.16 Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected
Financial Statements

96

6.17 Insurance

97

6.18 Labor Matters

97

6.19 Solvency

97

6.20 Securities

98

6.21 Indebtedness Outstanding

98

6.22 Security Documents

98

6.23 Anti-Terrorism Laws

98

6.24 Subordination

99

6.25 IRB Agreements

99

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

99

 

 

7.01 Financial Information, Reports, Notices, etc.

100

7.02 Compliance with Laws, etc.

103

7.03 Maintenance of Properties

103

7.04 Insurance

103

7.05 Books and Records; Visitation Rights; Maintenance of Ratings

103

7.06 Environmental Covenant

104

7.07 Information Regarding Collateral

105

7.08 Existence; Conduct of Business

105

7.09 Performance of Obligations

106

7.10 Casualty and Condemnation

106

7.11 Pledge of Collateral

106

7.12 Further Assurances

107

7.13 Use of Proceeds

107

7.14 Payment of Taxes

107

7.16 Guarantees

108

7.17 IRB Agreements

108

7.18 Landlord Consents

108

7.18 Post-Closing Covenants

108

 

 

ARTICLE VIII NEGATIVE COVENANTS

109

 

 

8.01 Indebtedness; Certain Equity Securities

109

 

iii

--------------------------------------------------------------------------------


 

8.02 Liens

111

8.03 Fundamental Changes; Line of Business

114

8.04 Investments, Loans, Advances, Guarantees and Acquisitions

115

8.05 Asset Sales

117

8.06 Sale and Leaseback Transactions

118

8.07 Restricted Payments

119

8.08 Transactions with Affiliates

120

8.09 Restrictive Agreements

120

8.11 No Other “Senior Debt”

122

8.12 Financial Covenants

122

8.13 Limitation on Activities of Parent Guarantor

123

8.14 IRB Agreements

123

8.15 Fiscal Year

123

8.16 Anti-Terrorism Law

123

8.17 Embargoed Person

123

8.18 Anti-Money Laundering

124

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

124

 

 

9.01 Events of Default

124

9.02 Action if Bankruptcy

127

9.03 Action if Other Event of Default

127

9.04 Action if Event of Termination

127

9.05 Application of Proceeds

128

 

 

ARTICLE X ADMINISTRATIVE AGENT

129

 

 

10.01 Appointment and Authority

129

10.02 Rights as a Lender

129

10.03 Exculpatory Provisions

130

10.04 Reliance by Administrative Agent

131

10.05 Delegation of Duties

131

10.06 Resignation of Administrative Agent

131

10.07 Non-Reliance on Administrative Agent and Other Lenders

133

10.08 No Other Duties; Etc.

133

10.09 Administrative Agent May File Proofs of Claim

133

10.10 Collateral and Guaranty Matters

134

 

 

ARTICLE XI MISCELLANEOUS

135

 

 

11.01 Amendments, Etc.

135

11.02 Notices and Other Communications; Facsimile Copies

137

11.03 No Waiver; Cumulative Remedies; Enforcement

139

11.04 Expenses; Indemnity; and Damage Waiver

140

11.05 Payments Set Aside

142

11.06 Successors and Assigns

142

11.07 Treatment of Certain Information; Confidentiality

147

11.08 Set-off

148

11.09 Interest Rate Limitation

149

11.10 Counterparts; Integration; Effectiveness

149

11.11 Survival of Representations and Warranties

149

11.12 Severability

150

11.13 Replacement of Lenders

150

11.14 Governing Law; Jurisdiction; Etc.

151

 

iv

--------------------------------------------------------------------------------


 

11.15 Waiver of Right to Trial by Jury

152

11.16 Electronic Execution of Assignments and Certain Other Documents

152

11.17 USA PATRIOT Act

152

11.18 No Advisory or Fiduciary Relationship

153

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

I

 

Lenders and Commitments

 

 

 

1.01(a)

 

Boeing Agreements

1.01(b)

 

Existing Letters of Credit

1.01(d)

 

Permitted Holders

1.01(e)

 

Non-Guarantor Subsidiaries

6.10

 

Loan Party Information

6.11(b)

 

Leased and Owned Real Property

6.11(d)

 

Intellectual Property

6.21

 

Indebtedness to Remain Outstanding

8.02(iv)

 

Existing Liens

8.05(xii)

 

Real Property Interest Sales

8.04

 

Existing Investments

8.09

 

Existing Restrictions

11.02

 

Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

2.01(c)(ii)

 

Form of Add-On Term Loan Joinder Agreement

2.02

 

Form of Loan Notice

2.04(b)

 

Form of Swing Line Loan Notice

2.05(a)

 

Form of Notice of Prepayment and/or Reduction/Termination of Commitments

2.11(a)

 

Form of Revolving Note

2.11(b)

 

Form of Swing Line Note

2.11(c)

 

Form of Term B Note

2.11(d)

 

Form of Add-On Term Note

3.01

 

Forms of U.S. Tax Compliance Certificates (Forms 1-4)

7.01(b)

 

Form of Compliance Certificate

7.15

 

Form of Guarantor Joinder Agreement

11.06

 

Form of Assignment and Assumption

 

vi

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of April 18, 2012 among Spirit
Aerosystems, Inc., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.

 

The Borrower has requested that the Lenders provide $1,200,000,000 in credit
facilities (as such amount may be increased or decreased pursuant to the terms
hereof) for the purposes set forth herein, and the Lenders are willing to do so
on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01       Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person, or any division, line of business or
other business unit of another Person or at least a majority of the Voting Stock
of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Act” has the meaning specified in Section 11.17.

 

“Add-On Term Loan” has the meaning specified in Section 2.01(c)(ii).

 

“Add-On Term Loan Commitment” means, as to each Add-On Term Loan Lender, the
commitment of such Add-On Term Loan Lender to make all or any portion of the
Add-On Term Loan hereunder pursuant to the Add-On Term Loan Lender Joinder
Agreement.

 

“Add-On Term Loan Effective Date” has the meaning specified in
Section 2.01(c)(ii).

 

“Add-On Term Loan Lender” means each of the Persons identified as an “Add-On
Term Loan Lender” in any Add-On Term Loan Lender Joinder Agreement, together
with its successors and permitted assigns.

 

“Add-On Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit 2.01(c)(ii), executed and delivered in
accordance with the provisions of Section 2.01(c)(ii).

 

“Add-On Term Loan Maturity Date” shall be as set forth in the applicable Add-On
Term Loan Lender Joinder Agreement.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power to:

 

(a)           vote ten percent (10%) or more of the securities (on a fully
diluted basis) having ordinary voting power for the election of directors or
managing general partners of such Person; or

 

(b)           direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Affiliate Transaction” has the meaning specified in Section 8.08.

 

“Aggregate Accrual” has the meaning specified in Section 2.08(d).

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is SIX HUNDRED FIFTY MILLION DOLLARS
($650,000,000.00).

 

“Agreement” means this Credit Agreement.

 

“Airbus” means Airbus S.A.S.

 

“Airbus Agreement” means (a) the Master Supply Agreement (ref: V020D08011500)
dated May 16, 2008, (b) the Work Package Agreement for Additional A350XWB Work
Packages (ref: S.15/V020D08011505), and (c) the Memorandum of Agreement (ref:
VxxCT1201057) dated February 2012, in each case between Airbus and the Borrower.

 

“Airbus Discontinuance” means the discontinuance of the A350 XWB Program such
that less than 200 shipsets will be delivered to Airbus pursuant to such
program.

 

“Anti-Terrorism Laws” has the meaning specified in Section 6.23(a).

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, Section 9.03, or Section 9.04, or if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of each
Lender shall be determined

 

2

--------------------------------------------------------------------------------


 

based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments, (b) with respect to such Lender’s
portion of the outstanding Term B Loan at any time, the percentage of the
outstanding principal amount of the Term B Loan held by such Lender at such time
and (c) with respect to such Lender’s portion of any outstanding Add-On Term
Loan at any time, the percentage of the outstanding principal amount of such
Add-On Term Loan held by such Lender at such time.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule I or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means (a) with respect to the Add-On Term Loan, the
percentage(s) per annum set forth in the Add-On Term Loan Lender Joinder
Agreement, (b) with respect to any Term B Loan, (i) from and including the
Closing Date through the date on which Administrative Agent receives the
Compliance Certificate for the Fiscal Year ending December 31, 2012 pursuant to
Section 7.01(b), (A) 3.00%, with respect to Eurodollar Rate Loans and (B) 2.00%,
with respect to Base Rate Loans and (ii) commencing on the first Business Day
after the Administrative Agent receives the Compliance Certificate for the
Fiscal Year ending December 31, 2012 pursuant to Section 7.01(b) and with
respect to each Compliance Certificate received by the Administrative Agent
pursuant to Section 7.01(b) or (c) thereafter, the following percentages per
annum, based upon the Senior Secured Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.01(b) or (c):

 

Pricing Tier

 

Senior
Secured
Leverage
Ratio

 

Eurodollar Rate Loans

 

Base Rate Loans

 

1

 

> 1.0:1.0

 

3.00

%

2.00

%

2

 

<1.0:1.0

 

2.75

%

1.75

%

 

and (c) with respect to Revolving Loans, Swing Line Loans, Letters of Credit and
the Commitment Fee, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.01(b) or (c):

 

Pricing Tier

 

Total
Leverage Ratio

 

Commitment
Fee

 

Letter of Credit
Fee

 

Eurodollar
Rate Loans

 

Base Rate
Loans

 

1

 

> 3.0:1.0

 

0.45

%

2.50

%

2.50

%

1.50

%

2

 

< 3.0:1.0 but > 2.25:1.0

 

0.375

%

2.25

%

2.25

%

1.25

%

3

 

< 2.25:1.0 but > 1.75:1.0

 

0.30

%

2.00

%

2.00

%

1.00

%

4

 

< 1.75:1.0

 

0.25

%

1.75

%

1.75

%

0.75

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio or Senior Secured Leverage Ratio, as applicable, shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.01(b) or (c);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Requisite Lenders,
Pricing Tier 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business

 

3

--------------------------------------------------------------------------------


 

Day immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.01(b) or (c) whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Total Leverage Ratio contained in
such Compliance Certificate.  With respect to Revolving Loans, Swing Line Loans,
Letters of Credit and the Commitment Fee, the Applicable Rate in effect from the
Closing Date to the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.01(b) or (c) for the
Fiscal Quarter ending March 31, 2012 shall be determined based upon Pricing Tier
2.  Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, MLPFS, The Bank of Nova Scotia, Citicorp Global
Markets Inc., Morgan Stanley Senior Funding, Inc., RBC Capital Markets and RBS
Securities Inc., together with their respective successors and assigns.

 

“Asset Sale” means any direct or indirect sale, transfer, lease, conveyance or
other disposition by the Parent Guarantor or any of its Subsidiaries of any of
its property or assets, including any sale or issuance of any Equity Interests
of any Subsidiary, except (a) transactions permitted by Section 8.05 (other than
Section 8.05(xii) or (xiii)), and (b) any such transaction or series of
transactions which, if an Asset Sale, would not generate Net Proceeds in excess
of $10,000,000 (or, when taken together with all other such transactions, in
excess of $20,000,000 in any twelve-month period).

 

“Assignment Agreement” means the Assignment Agreement, dated as of June 16,
2005, between Boeing and the Boeing Trust.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“A350 XWB Program” means Airbus’ A350 XWB program, as described in the Airbus
Agreement.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent Guarantor and its Subsidiaries for the Fiscal Year ended December 31,
2011, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of the Parent Guarantor
and its Subsidiaries, including the notes thereto, audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP.

 

“Authorized Officer” means, with respect to the Borrower, those of its officers
whose signature and incumbency has been certified to the Administrative Agent
and the Lenders by the Secretary of the Borrower in a certificate dated as of
the Closing Date or any successor thereto.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Revolving
Loan Maturity Date, (b)

 

4

--------------------------------------------------------------------------------


 

the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 9.02, Section 9.03 or Section 9.04.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate plus one percent
(1.00%).  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Boeing” means The Boeing Company.

 

“Boeing Agreements” means the agreements set forth on Schedule 1.01(a).

 

“Boeing IRB Documents” means collectively the Indentures governing the Bonds
identified on Schedule I of the Buyer Sublease and the Lease Agreements and
Guaranty Agreements identified on Schedule II of the Buyer Sublease, other than
any such agreements that have been terminated.

 

“Boeing Trust” has the meaning specified in Section 6.25.

 

“Boeing Trust Agreement” means the Amended and Restated Boeing IRB Asset Trust
Agreement, dated as of June 16, 2005, among Boeing, as administrative agent,
Wilmington Trust, as Delaware trustee, Wilmington Trust SP Services, Inc., as
independent agent, and TBC Trust, as special agent.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in the last paragraph of
Section 7.01.

 

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

5

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Buyer Sublease” means the Sublease Agreement, dated as of June 16, 2005,
between the Boeing Trust, Boeing and the Borrower.

 

“Capital Expenditures” means, for any period, (a) any and all expenditures made
by the Borrower or any of its Subsidiaries in such period for assets added to or
reflected in its property, plant and equipment accounts or other similar capital
asset accounts or comparable items or any other capital expenditures that are,
or should be, set forth as “additions to plant, property and equipment” on the
financial statement prepared in accordance with GAAP, whether such asset is
purchased for cash or financed as an account payable or by the incurrence of
Indebtedness, accrued as a liability or otherwise and (b) all Capital Lease
Obligations of the Borrower and its Subsidiaries; provided that Capital
Expenditures shall not include (w) capitalized interest to the extent included
in Consolidated Interest Expense for such period, (x) expenditures under
clause (a) to the extent financed with (i) the proceeds of an Excluded Equity
Issuance and (ii) the proceeds of an Asset Sale, Destruction or Taking or
insurance or condemnation recoveries related thereto to the extent permitted to
be reinvested pursuant to Section 2.05(b)(ii) or 2.05(b)(iii), (y) expenditures
for Permitted Acquisitions or (z) other capital expenditures made by the
Borrower or any of its Subsidiaries which are reimbursed by Boeing or any other
Person or in which the assets acquired pursuant to such capital expenditures are
sold to Boeing or any other Person, to the extent the terms of such capital
expenditures and the reimbursement provisions or sale provisions, as applicable,
with respect thereto are approved by the Requisite Lenders.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Capital Lease Obligations” means all monetary or financial obligations of the
Borrower and its Subsidiaries under any leasing or similar arrangement conveying
the right to use real or personal property, or a combination thereof, which, in
accordance with GAAP, would or should be classified and accounted for as Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP and the stated maturity thereof shall
be the date of the last payment of rent or any other amount due under such lease
prior to the first date on which such lease may be terminated by the lessee
without payment of a penalty.

 

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Collateral Agent, for the benefit of one or more
of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period, including imputed interest expense for Capital Lease Obligations
and excluding any interest expense not payable in cash (such as, for example,
amortization of discount, amortization of debt issuance costs and interest
payable-in-kind).

 

6

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change in Control” means

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this clause such person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
Voting Stock of the Parent Guarantor representing greater than (x) thirty-five
percent (35%) of the voting power of the outstanding Voting Stock of the Parent
Guarantor and (y) the voting power represented by the Voting Stock of the Parent
Guarantor beneficially owned, directly or indirectly, by the Permitted Holders
(collectively),

 

(b)           during any period of two (2) consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Parent
Guarantor (together with any new directors who were nominated for election by a
Permitted Holder or whose election to such Board of Directors or whose
nomination for election was approved by a vote of a majority of the directors of
the Parent Guarantor then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute at least a majority
of the Board of Directors of the Parent Guarantor; provided that a Change in
Control under this clause (b) shall not be deemed to have occurred if and for so
long as the Permitted Holders have the power to elect a majority of the Board of
Directors of the Parent Guarantor, or

 

(c)           at any time, the Parent Guarantor ceases to own one hundred
percent (100%) of the Equity Interests of the Borrower.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term B Loan,
Add On Term Loan or Swing Line Loans, and when used in reference to any
Commitment, refers to whether

 

7

--------------------------------------------------------------------------------


 

such Commitment is a Revolving Commitment, Term B Loan Commitment or Add On Term
Loan Commitment and when used in reference to any Lender, refers to whether such
Lender is a Revolving Lender, a Term B Lender or an Add-On Term Loan Lender.

 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the other holders of the Obligations, are purported to be granted
pursuant to and in accordance with the terms of the Security Documents.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term B Loan Commitment of such Lender and/or each Add-On Term Loan
Commitment of such Lender.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Amortization Expense” means, for any period, the amortization
expense of the Parent Guarantor and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP, plus, to the extent not already
included in such amortization expense, the amortization of certain intangibles
that are recorded as contra-revenues, in each case determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Credit Facility Indebtedness” means, at a particular date, the
aggregate principal amount of Indebtedness then outstanding under this
Agreement, including all accrued and unpaid interest on the Loans and any other
fees due hereunder, plus, to the extent not otherwise included therein, the L/C
Obligations.  Notwithstanding the foregoing, in no event will obligations or
liabilities in respect of any Equity Interests constitute Consolidated Credit
Facility Indebtedness.

 

“Consolidated Depreciation Expense” means, for any period, the depreciation
expense of the Parent Guarantor and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by (x) adding thereto, in each case only to the extent (and in
the same proportion) deducted in determining such Consolidated Net Income and
without duplication (and with respect to the portion of Consolidated Net Income
attributable to any Subsidiary of the Borrower only if a corresponding amount
would not be prohibited at the date of determination to be distributed to the
Borrower by such Subsidiary), pursuant to the terms of its Organizational
Documents and all agreements, instruments and Laws applicable to such Subsidiary
or its equityholders):

 

8

--------------------------------------------------------------------------------


 

(a)           Consolidated Interest Expense for such period,

 

(b)           Consolidated Amortization Expense for such period,

 

(c)           Consolidated Depreciation Expense for such period,

 

(d)           Consolidated Tax Expense for such period,

 

(e)           the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that is expected to be
paid in cash in any future period),

 

(f)            any expenses or charges related to any issuance of Equity
Interests, acquisition or the incurrence or repayment of Indebtedness, in each
case permitted to be incurred hereunder, including a refinancing thereof
(whether or not successful) in an aggregate amount not to exceed (i) $2,500,000
per Fiscal Year plus (ii) with respect to Fiscal Year 2012, all fees, costs and
expenses incurred in connection with the transactions contemplated by this
Agreement to the extent that such fees, costs and expenses are deducted in
computation of Consolidated Net Income,

 

(g)           extraordinary and non-recurring restructuring charges deducted in
such period in computing Consolidated Net Income in an aggregate amount not to
exceed $2,500,000 in any Fiscal Year,

 

(h)           “run-rate” net cost savings in connection with a Permitted
Acquisition projected by the Borrower in good faith to result from specified
actions taken, committed to be taken or expected in good faith to be taken no
later than twelve (12) months after the end of such period (calculated on a Pro
Forma Basis, net of the amount of actual benefits realized during such period
from such actions; provided that such cost savings are reasonably identifiable
and factually supportable and certified by a Financial Officer of the Borrower
(it is understood and agreed that “run-rate” means the full recurring benefit
for a period that is associated with any action taken or expected to be taken,
provided (i) that such benefit is expected to be realized within twelve (12)
months of taking such action) and (ii) the aggregate amount of such “run-rate”
net cost savings added to “Consolidated EBITDA” shall not exceed $2,500,000 in
any Fiscal Year,

 

(i)            any non-cash impairment of goodwill or intangibles,

 

(j)            non-cash compensation expenses, or other non-cash expenses or
charges, arising from the sale of stock, the granting of stock options, the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution or change of any such stock,
stock option, stock appreciation rights or similar arrangements, and

 

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than (A) the accrual of revenue, reversal of
deferred revenues or advance payments or recording of receivables in the
ordinary course of business and (B) the reversal of an accrual of a reserve
referred to in the parenthetical to clause (e) of this definition) for such
period.

 

9

--------------------------------------------------------------------------------

 


 

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to any Permitted
Acquisition and asset dispositions (other than any asset dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period thereof as if each such Permitted Acquisition had been
effected on the first day of such period and as if each such asset sale or
disposition had been consummated on the day prior to the first day of such
period.

 

“Consolidated Indebtedness” means, at a particular date, the aggregate amount of
all Indebtedness of the Parent Guarantor and its Subsidiaries determined on a
consolidated basis in accordance with GAAP at such date.

 

“Consolidated Interest Expense” means, with respect to the Parent Guarantor and
its Subsidiaries on a consolidated basis for any period, the sum of

 

(a)           gross interest expense for such period, including (i) the
amortization of debt discounts, (ii) the amortization of all fees (including
fees with respect to Swap Contracts) payable in connection with the incurrence
of Indebtedness to the extent included in interest expense and (iii) the portion
of any payments or accruals with respect to Capital Lease Obligations allocable
to interest expense, and

 

(b)           capitalized interest.

 

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with any Permitted
Acquisitions and asset dispositions (other than any asset dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent Guarantor and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded therefrom without duplication.

 

(i)            the income or loss of any Person (other than consolidated
Subsidiaries of the Parent Guarantor) in which any other Person (other than the
Parent Guarantor or any of its Subsidiaries) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Parent Guarantor or any of its Subsidiaries by such Person during such period,

 

(ii)           the cumulative effect of a change in accounting principles during
such period,

 

(iii)          any net after-tax income (loss) from discontinued operations and
any net after-tax gains or losses on disposal of discontinued operations,

 

(iv)          the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Parent Guarantor
or any of its Subsidiaries or that Person’s assets are acquired by the Parent
Guarantor or any of its Subsidiaries,

 

(v)           the income of any consolidated Subsidiary to the extent that
declaration of payment of dividends or similar distributions by that Subsidiary
of that income is not

 

10

--------------------------------------------------------------------------------


 

at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary; and

 

(vi)          any (x) extraordinary gain (or extraordinary loss) realized during
such period by the Parent Guarantor or any of its Subsidiaries or (y) gain (or
loss) realized during such period by the Parent Guarantor or any of its
Subsidiaries upon an asset disposition (other than asset dispositions in the
ordinary course of business), in each case, together with any related provision
for taxes on any such gain (or the tax effect of any such loss), recorded or
recognized by the Parent Guarantor or any of its Subsidiaries during such
period.

 

“Consolidated Tax Expense” means, for any period, the tax expense of the Parent
Guarantor and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Collateral Agent and the applicable L/C Issuer.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Incurrence” has the meaning specified in Section 2.05(b)(iv).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Laws and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate applicable to Letters of Credit plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b)

 

11

--------------------------------------------------------------------------------


 

has notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) after the date of this Agreement, has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided, that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefore by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Destruction” means any and all damage to, or loss or destruction of, all or any
portion of the property of the Parent Guarantor, the Borrower or any of its
Subsidiaries.

 

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six (6) months following the Final Maturity Date,
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the date that is six
(6) months following the Final Maturity Date, or (c) contains any repurchase
obligation (other than repurchase obligations with respect to the Parent
Guarantor’s common Equity Interests issued to employees, officers and directors
of the Parent Guarantor and its Subsidiaries upon death, disability, retirement,
severance or termination of employment or service) which may come into effect
prior to payment in full of all Obligations (other than contingent
indemnification obligations under the Loan Documents that are not then due or
claimed); provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of change in control
or an asset sale occurring

 

12

--------------------------------------------------------------------------------


 

prior to the date that is six months following the Final Maturity Date shall not
constitute Disqualified Capital Stock if such Equity Interests provide that the
issuer thereof will not redeem any such Equity Interests pursuant to such
provisions prior to the repayment in full of the Obligations (other than
contingent indemnification obligations under the Loan Documents that are not
then due or claimed).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Embargoed Person” has the meaning specified in Section 8.17.

 

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, or as otherwise defined in
any applicable Environmental Law.

 

“Environmental Claim” means any notice of violation, claim, demand, order,
directive, cost recovery action or other cause of action by, or on behalf of,
any Governmental Authority or any other Person for damages, injunctive or
equitable relief, personal injury (including sickness, disease or death),
Remedial Action costs, tangible or intangible property damage, natural resource
damages, nuisance, pollution, any adverse effect on the Environment caused by
any Hazardous Material, or for fines, penalties or restrictions, resulting from
or based upon: (a) the existence, or the continuation of the existence, of a
Release (including sudden or non-sudden, accidental or non-accidental Releases);
(b) exposure to any Hazardous Material; (c) the presence, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material; or
(d) the violation or alleged violation of any Environmental Law or Environmental
Permit.

 

“Environmental Laws” means all Laws which (a) regulate or relate to pollution or
the protection, including without limitation any Remedial Action, of the
environment or human health (to the extent relating to exposure to Hazardous
Materials), (b) the use, generation, distribution, treatment, storage,
transportation, handling, disposal or release of Hazardous Materials, (c) the
preservation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources or (d) impose liability or provide
for damages with respect to any of the foregoing, including the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), Resource Conservation &
Recovery Act (42 U.S.C. § 6901 et seq.), Safe Drinking Water Act
(21 U.S.C. § 349, 42 U.S.C. §§ 201, 300f), Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), Clean Air Act (42 U.S.C. § 7401 et seq.), and
Comprehensive Environmental Response, Compensation and Liability Act
(42 U.S.C. § 9601 et seq.), or any other similar Law of similar effect, each as
amended.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of Remedial Action, administrative oversight costs, fines,
penalties or indemnities), of the Parent Guarantor or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or

 

13

--------------------------------------------------------------------------------


 

disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials or
(d) the Release or threatened Release of any Hazardous Materials.

 

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Investors” means collectively, the Permitted Holders and officers,
employees and directors of the Parent Guarantor or any of its Subsidiaries that
own Equity Interests of the Parent Guarantor.

 

“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable, but excluding debt securities convertible or exchangeable into any
such equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430 and 432 of the Internal Revenue Code or Sections 303 and
305 of ERISA; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” means:

 

14

--------------------------------------------------------------------------------


 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two
(2) London Banking Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two (2) London Banking Days prior to
the commencement of such Interest Period; and

 

(b)           for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m. London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank eurodollar
market at their request at the date and time of determination;

 

provided, however, that notwithstanding the foregoing, Eurodollar Base Rate with
respect to any Term B Loan that bears interest at a rate based on clause (a) or
(b) of this definition shall in any event not be less than three-quarters of one
percent (0.75%).

 

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one (1) minus
the Eurodollar Reserve Percentage for such Base Rate Loan for such day.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan and for each outstanding Base Rate Loan the interest on
which is determined by reference to the

 

15

--------------------------------------------------------------------------------


 

Eurodollar Rate, in each case, shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Event of Termination” has the meaning specified in Section 9.01.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, (a) Consolidated Net
Income for such Excess Cash Flow Period, plus (b) (i) the amount of Consolidated
Amortization Expense and Consolidated Depreciation Expense for such Excess Cash
Flow Period, plus (ii) the difference between Consolidated Interest Expense for
such Excess Cash Flow Period over Cash Interest Expense for such Excess Cash
Flow Period, plus (iii) the difference between Consolidated Tax Expense for such
Excess Cash Flow Period over all cash payments in respect of income taxes made
during such Excess Cash Flow Period (net of any cash refund in respect of income
taxes actually received during such Excess Cash Flow Period), minus (c) without
duplication:

 

(i)            scheduled principal amortization of all Indebtedness for such
Excess Cash Flow Period;

 

(ii)           any voluntary prepayments of Indebtedness that does not have a
revolving commitment and any permanent voluntary reductions to the Revolving
Commitments to the extent that an equal amount of the Revolving Loans
simultaneously is repaid, in each case so long as such amounts are not already
reflected in clause (a) above, during such Excess Cash Flow Period;

 

(iii)          the aggregate amount of investments made in cash during such
period pursuant to Section 8.04(vii), (xi) or (xiv) (other than investments made
with Excluded Equity Issuances or the proceeds of Indebtedness);

 

(iv)          the sum of (A) the product of (x) the number of shipsets under the
787 Program delivered to Boeing during such Excess Cash Flow Period, multiplied
by (y) $700,000; provided that this clause (iv)(A) shall not apply to any
shipsets before the 101st shipset or after the 1000th shipset delivered to
Boeing and (B) the product of (x) the number of shipsets under the A350 XWB
Program delivered to Airbus during such Excess Cash Flow Period, multiplied by
(y) $1,250,000; provided that this clause (iv)(B) shall not apply to any shipset
after the 200th shipset delivered to Airbus under the A350 XWB Program;

 

(v)           losses excluded from the calculation of Consolidated Net Income by
operation of clause (vi) of the definition thereof that are paid in cash during
such Excess Cash Flow Period;

 

(vi)          the aggregate amount of other non-cash items of income included in
Consolidated Net Income for such Excess Cash Flow Period; and

 

(vii)         any cash payments that are made during such Excess Cash Flow
Period that have the effect of reducing an accrued liability;

 

16

--------------------------------------------------------------------------------


 

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus (d) without
duplication:

 

(i)            all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure (other than
Indebtedness under this Agreement to the extent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such borrowings);

 

(ii)           any return of capital in respect of investments received in cash
during such period, which investments were made pursuant to Section 8.04(vii),
(xi) or (xiv) (other than investments made from Excluded Equity Issuances or the
proceeds of Indebtedness), to the extent such investments were deducted from
Excess Cash Flow pursuant to clause (iii) above when made;

 

(iii)          income or gain excluded from the calculation of Consolidated Net
Income by operation of clause (vi) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to a mandatory repayment under Section 2.05(b)(ii) or 2.05(b)(iii)); and

 

(iv)          the aggregate amount of all other non-cash charges reducing
Consolidated Net Income during such Excess Cash Flow Period.

 

“Excess Cash Flow Percentage” means, with respect to any Excess Cash Flow
Period, (a) fifty percent (50%), if the Total Leverage Ratio is greater than or
equal to 3.0:1.0 as of the end of such Excess Cash Flow Period, (b) twenty-five
percent (25%), if the Total Leverage Ratio is greater than or equal to 2.5:1.0
but less than 3.0:1.0 as of the end of such Excess Cash Flow Period and (c) zero
percent (0%), if the Total Leverage Ratio is less than 2.5:1.0 as of the end of
such Excess Cash Flow Period.

 

“Excess Cash Flow Period” means each Fiscal Year of the Borrower beginning with
the 2012 Fiscal Year.

 

“Excluded Debt Issuance” means any issuance of Indebtedness permitted by
Section 8.01(a) other than pursuant to the proviso in Section 8.01(a)(vi)(A).

 

“Excluded Equity Issuance” means (i) the issuance of Equity Interests or Equity
Rights of the Parent Guarantor to the Equity Investors to the extent the net
cash proceeds thereof are contributed to the common equity capital of the
Borrower and (ii) the issuance of Equity Interests or Equity Rights of Parent
Guarantor (other than Disqualified Capital Stock) as consideration in a
Permitted Acquisition pursuant to Section 8.04(xi).

 

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.15, (a) (i) any fee-owned real property having a fair market value
less than $5,000,000 (as determined in good faith by the Borrower) in any
individual instance and having a value less than $20,000,000 when taken together
with all other fee-owned real property that is not subject to a Mortgage and
(ii) any leasehold interest that is not either (A) required to be subject to a
Mortgage pursuant to Section 7.18 or (B) material to the manufacturing business
of the Loan Parties taken as a whole, (b) motor vehicles and other assets
subject to certificates of title, (c) letter of credit rights with a value of
less than $5,000,000 in any individual instance or $10,000,000 in the aggregate
for all letter of

 

17

--------------------------------------------------------------------------------


 

credit rights not subject to a Lien in favor of the Collateral Agent, for the
benefit of itself and the other holders of the Obligations, (d) any commercial
tort claim involving a claim for damages less than $5,000,000 in any individual
instance or $10,000,000 in the aggregate for all commercial tort claims of the
Loan Parties not subject to a Lien in favor of the Collateral Agent, for the
benefit of itself and the other holders of the Obligations, (e) pledges and
security interests prohibited by applicable Laws; (f) any lease, license or
other agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or a Guarantor) after giving effect to the applicable
anti-assignment provisions of any applicable Uniform Commercial Code or other
applicable Law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under any applicable Uniform Commercial Code
or other applicable Law notwithstanding such prohibition, (g) those assets as to
which the Administrative Agent and the Borrower reasonably agree that the costs
of obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the holders of the Obligations of the security to be
afforded thereby, (h) Equity Interests in any Person other than Wholly Owned
Subsidiaries to the extent not permitted by the terms of such Subsidiary’s
Organizational Documents or Joint Venture documents; (i) assets (including any
Equity Interests) to the extent a security interest in such assets would result
in material adverse tax consequences (including as a result of the operation of
Section 956 of the Internal Revenue Code or any similar Law in any applicable
jurisdiction) as reasonably determined by the Borrower, and (k) any “intent to
use” trademark applications.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.

 

“Executive Order” has the meaning specified in Section 6.23(a).

 

“Executive Orders” has the meaning specified in Section 8.17(a).

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of November 27, 2006 among the Borrower, the Parent
Guarantor and the other guarantors identified therein, the lenders party thereto
and Bank of America, as administrative agent and collateral agent, as amended or
modified prior to the date hereof.

 

18

--------------------------------------------------------------------------------

 


 

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the Fee Letter, dated March 26, 2012, by and among the
Borrower, MLPFS and Bank of America.

 

“Final Maturity Date” means, as of any date of determination, the later of
(a) April 18, 2019 and (b) the then latest Add-On Term Loan Maturity Date.

 

“Financial Covenants” means the covenant and agreement of the Loan Parties set
forth in Section 8.12.

 

“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, treasurer or
controller of such corporation, partnership or other entity.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower or the Parent
Guarantor, as the context requires.

 

“Fiscal Year” means any fiscal year of the Borrower or the Parent Guarantor, as
the context requires.

 

“Flood Hazard Property” has the meaning specified in clause (e) of the
Definition of “Real Property Security Deliverables”.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to outside the United States by any Loan
Party or any

 

19

--------------------------------------------------------------------------------


 

Subsidiary primarily for the benefit of employees of any Loan Party or any
Subsidiary employed outside the United States.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“GTA” means the General Terms Agreement, BCA-65530-0016, dated as of June 16,
2005, between the Borrower and Boeing.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent

 

20

--------------------------------------------------------------------------------


 

or otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit 7.15 executed and delivered by a Domestic Subsidiary (other than
any Non-Guarantor Subsidiary) in accordance with the provisions of Section 7.15.

 

“Guarantors” means (a) the Parent Guarantor and (b) each of the Borrower’s
direct and indirect Subsidiaries that guarantee the Obligations pursuant to
Article IV.  Each Subsidiary of the Borrower other than Foreign Subsidiaries and
Non-Guarantor Subsidiaries shall be a Guarantor.

 

“Guaranty” means the guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification:

 

(a)           which is of a “going concern” or similar nature;

 

(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause the Borrower to
be in default of any of its obligations under any of the Financial Covenants.

 

“Increase Effective Date” has the meaning specified in Section 2.01(c)(i).

 

“Increase Joinder” has the meaning specified in Section 2.01(c)(i)(B).

 

“Indebtedness” of any Person means the sum of all indebtedness of such Person on
a consolidated basis (without duplication) with respect to:

 

21

--------------------------------------------------------------------------------


 

(a)           borrowed money or represented by bonds, debentures, notes and the
like;

 

(b)           the aggregate amount of Capital Lease Obligations; provided that
to the extent such obligations are limited in recourse to the property subject
to such Capital Lease, such limited recourse obligations shall be included in
Indebtedness only to the extent of the fair market value of such property;

 

(c)           the capitalized amount of the remaining lease payments under any
Synthetic Lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease;

 

(d)           the outstanding principal amount of any Securitization
Transaction, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable
discretion;

 

(e)           all obligations of others secured by any Lien on any property of
such Person, but, to the extent such Lien does not extend to any other property
of such Person and is otherwise non-recourse against such Person, limited to the
fair market value of such property;

 

(f)            all indebtedness representing the deferred purchase price of
property or services, excluding trade payables and accrued liabilities in the
ordinary course of business;

 

(g)           obligations under Swap Contracts; and

 

(h)           all obligations for the reimbursement of any obligor under letters
of credit, bankers’ acceptances and similar credit transactions;

 

(i)            Guarantees and indemnities in respect of, and to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
or to assure an obligee against failure to make payment in respect of,
liabilities, obligations or indebtedness of the kind described in
clauses (a) through (h).

 

Notwithstanding the foregoing, (i) in no event will obligations or liabilities
in respect of any Equity Interests constitute Indebtedness and
(ii) “Indebtedness” shall not include any obligations in respect of advances or
progress payments under commercial contracts that are to be repaid from
production (including without limitation under the 787 Program and the A350 XWB
Program), except (A) upon the occurrence and during the continuation of a 787
Discontinuance, in which case “Indebtedness” shall include an amount equal to
the aggregate amount of advance payments or progress payments made by Boeing in
connection with the 787 Program, less the aggregate amount of advance payments
and progress payments under the 787 Program theretofore repaid to Boeing or
otherwise satisfied or forgiven; and (B) upon the occurrence and during the
continuation of an Airbus Discontinuance, in which case “Indebtedness” shall
include an amount equal to the aggregate amount of advance payments or progress
payments made by Airbus in connection with the A350 XWB Program, less the
aggregate amount of advance payments and progress payments under the A350 XWB
Program theretofore repaid to Airbus or otherwise satisfied or forgiven.

 

“Indebtedness to Remain Outstanding” has the meaning specified in Section 6.21.

 

22

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Indentures” means, collectively, (a) the Indenture dated as of November 18,
2010, with respect to the Borrower’s 6 ¾% Senior Notes due 2020 and (b) the
Indenture dated as of September 30, 2009, with respect to the Borrower’s 7 ½%
Senior Notes due 2017.

 

“Information” has the meaning specified in Section 11.07.

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 2012 relating to the Borrower and the transactions contemplated by this
Agreement and the other Loan Documents.

 

“Interest Coverage Ratio” means, at any date, the ratio of (a) Consolidated
EBITDA for the Test Period most recently ended to (b) Consolidated Interest
Expense for the Test Period most recently ended.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Revolving Loan Maturity
Date, the Term B Loan Maturity Date or any applicable Add-On Term Loan Maturity
Date, as the case may be; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three (3) months, the respective dates that fall
every three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Revolving Loan Maturity Date, the Term B Loan Maturity Date or any applicable
Add-On Term Loan Maturity Date, as the case may be.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Borrower in its Loan Notice, or
such other period that is twelve months or less requested by the Borrower and
consented to by all of the Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(c)           no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Loan Maturity Date;

 

(d)           no Interest period with respect to the Term B Loan shall extend
beyond the Term B Loan Maturity Date; and

 

23

--------------------------------------------------------------------------------


 

(e)           no Interest period with respect to any Add-On Term Loan shall
extend beyond the applicable Add-On Term Loan Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Internal Revenue Service” means the United States Internal Revenue Service.

 

“Investment” has the meaning specified in Section 8.04.

 

“IRB Actions” has the meaning specified in the definition of “IRB Transactions.”

 

“IRB Agreements” means (a) the Boeing Trust Agreement; (b) the TBC Trust
Agreement; (c) the Buyer Sublease; (d) the Assignment Agreement; and (e) the IRB
Pledge Agreement.

 

“IRB Assets” means Property subject to the Buyer Sublease.

 

“IRB Pledge Agreement” means the Pledge Agreement, dated as of June 16, 2005,
between TBC Trust and the Borrower.

 

“IRB Transactions” means the occurrence of (a) the formation of the Trusts and
the execution of the Trust Agreements and the issuance of the Transferred Assets
Ownership Class, (b) the assignment to Boeing Trust, pursuant to the Assignment
Agreement, of the leases, bonds and assets identified therein, (c) the valid
execution and delivery of the Buyer Sublease and the IRB Pledge Agreement and
(d) the consummation of the other transactions contemplated by the IRB
Agreements (the actions described in clauses (b) through (d), the “IRB
Actions”).

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joint Venture” means a corporation, partnership, limited liability company,
joint venture or other similar arrangement (whether created by contract or
conducted through a separate legal entity) which is not a Subsidiary of any Loan
Party or any of their respective Subsidiaries and which is formed by any Loan
Party or any of their respective Subsidiaries with one or more other Person in
order to conduct a common venture or enterprise with such Persons.

 

“Kansas Finance Sub.” or “Kansas Finance Subsidiary” means Spirit Aerosystems
Finance, Inc. (f/k/a Mid-Western Aircraft Finance, Inc.), a Delaware
corporation.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of,

 

24

--------------------------------------------------------------------------------


 

and agreements with, any Governmental Authority, in each case applicable or
binding upon any Person or any of its assets or to which such Person or any of
its assets is subject.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means, as the context may require, (a) Bank of America, in its
capacity as the issuer of Letters of Credit issued by it hereunder and its
successors in such capacity as provided in Section 2.03(l), (b) any other
consenting Revolving Lender approved by the Administrative Agent and the
Borrower in its capacity as issuer of Letters of Credit issued by it hereunder
and its successors in such capacity as provided in Section 2.03(l) or
(c) collectively, all of the foregoing.  Each L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Add-On Term Loan Lender, each Post-Increase Revolving Lender
and, as the context requires, the Swing Line Lender, in each case together with
their successors and permitted assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Revolving Loan Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) the Aggregate Revolving Commitments as of such date
and (b) $100,000,000.  The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, Term B Loan or Add-On Term
Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Guarantor Joinder Agreement, each Add-On Term Loan Joinder Agreement, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, the Security Documents and the Fee
Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means a materially adverse effect on (a) the
operations, business, assets, properties, liabilities or financial condition of
the Parent Guarantor and its Subsidiaries, taken as a whole, (b) the ability of
any Loan Party to perform its respective obligations under the Loan Documents,
(c) the rights and remedies of the Administrative Agent or any Lender under any
Loan Document or (d) legality, validity, binding effect or enforceability
against the Borrower or any Guarantor of any Loan Document to which it is a
party.

 

“Material Indebtedness” means (a) any Indebtedness (other than the Loans and
Letters of Credit) or (b) obligations in respect of one or more Swap Contracts,
of any one or more of the Parent Guarantor, the Borrower and their respective
Subsidiaries, individually or in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Parent Guarantor, the Borrower or any Subsidiary
in respect of any Swap Contract at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Parent Guarantor, the
Borrower or such Subsidiary would be required to pay if such Swap Contract were
terminated at such time.

 

“Maximum Accrual” has the meaning specified in Section 2.08(d).

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

26

--------------------------------------------------------------------------------


 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint bookrunner.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations, including any amendment thereto.  Each
Mortgage shall be in form and substance reasonably satisfactory to the
Collateral Agent.

 

“Mortgaged Property” means, initially, each parcel of or other interest in Real
Property and the improvements and appurtenances thereto owned or leased by a
Loan Party and identified as a “Mortgaged Property” on Schedule 6.11(b), and
includes each other parcel of or interest in real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 7.11(b).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds,
but only as and when received, (ii) in the case of a Destruction, insurance
proceeds in excess of $10,000,000 (or, when taken together with all such other
Destructions and Takings, in excess of $20,000,000 in any twelve-month period),
and (iii) in the case of a Taking, condemnation awards and similar payments in
excess of $10,000,000 (or, when taken together with all such other Destructions
and Takings, in excess of $20,000,000 in any twelve-month period), net of
(b) the sum of (i) all bona fide fees, costs, commissions and out-of-pocket
expenses paid by the Parent Guarantor and its Subsidiaries to third parties in
connection with such event, (ii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Parent Guarantor and its Subsidiaries, (iii) in
the case of an Asset Sale, (A) the amount of all payments required to be made by
the Parent Guarantor and its Subsidiaries as a result of such event to repay
obligations (other than Loans) secured by a Lien on such asset (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such sale) and (B) the amount of any reserves established by the Parent
Guarantor and its Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during

 

27

--------------------------------------------------------------------------------


 

the year that such event occurred or the next succeeding two years, and that are
attributable to such event (as determined reasonably and in good faith by the
Borrower); provided that any amount by which such reserves are reduced for
reasons other than payment of any such contingent liabilities shall be
considered “Net Proceeds” upon such reduction, and (C) cash escrows (until
released from escrow to the Parent Guarantor or any of its Subsidiaries) from
the sale price for such Asset Sale and (iv) in the case of a Taking, the
reasonable cost of putting any real property in a safe and secure position or
otherwise preparing the real property for transfer.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means those Subsidiaries listed on Schedule
1.01(e) hereto and any Subsidiary acquired or formed after the Closing Date that
is not a Wholly Owned Subsidiary and is designated as a “Non-Guarantor
Subsidiary” by the Borrower by written notice to the Administrative Agent;
provided that the aggregate amount of Investments made by the Borrower and any
Subsidiary in all Non-Guarantor Subsidiaries since the Closing Date shall not
exceed the amount of Investments permitted to be made under Section 8.04(x).

 

“Non-Qualifying Assets” has the meaning specified in the Buyer Sublease.

 

“Non-Recourse Debt” means Indebtedness of a Person:

 

(a)           as to which no Loan Party (a) provides any Guarantee or credit
support of any kind (including any undertaking, Guarantee, indemnity, agreement
or instrument that would constitute Indebtedness) or (b) is directly or
indirectly liable (as a guarantor or otherwise); and

 

(b)           no default with respect to which (including any rights that the
holders thereof may have to take enforcement action against the debtor thereof)
would permit (upon notice, lapse of time or both) any holder of any Indebtedness
of any Loan Party to declare a default under such Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

 

“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of the Parent Guarantor other than the United States (or any State thereof) or
the District of Columbia.

 

“Note” or “Notes” means the Revolving Notes, the Swing Line Note, the Term B
Notes and/or any Add-On Term Notes, individually or collectively, as
appropriate.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any

 

28

--------------------------------------------------------------------------------

 


 

Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any Swap
Bank that is permitted to be incurred pursuant to clause (vii) of
Section 8.01(a) and (b) all obligations under any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank.

 

“Organizational Document” means (a) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents), (b) relative to
each Person that is a limited liability company, its certificate of formation
and its operating agreement (or similar documents), (c) relative to each Person
that is a limited partnership, its certificate of formation and its limited
partnership agreement (or similar documents), (d) relative to each Person that
is a general partnership, its partnership agreement (or similar document) and
(e) relative to any Person that is any other type of entity, such documents as
shall be comparable to the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Parent Guarantor” means Spirit AeroSystems Holdings, Inc., a Delaware
corporation.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

 

29

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Subsidiary Loan Party of all
or substantially all the assets of, or all the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) the Board of Directors of such Person shall not have indicated publicly its
opposition to the consummation of such acquisition (which opposition has not
been publicly withdrawn), (b) such assets are to be used in, or such Person so
acquired is engaged in, as the case may be, a business of the type permitted
under Section 8.03(c), (c) immediately after giving effect thereto, (i) no
Default has occurred and is continuing or would result therefrom, (ii) all
transactions related thereto are consummated in all material respects in
accordance with applicable laws, (iii) in the case of an acquisition of Equity
Interests, the Person acquired (if not a Foreign Subsidiary) shall become a
Subsidiary Loan Party or be merged into a Subsidiary Loan Party to the extent
required pursuant to the terms of this Agreement, and all actions required to be
taken under Sections 7.11, 7.12 and 7.15 shall have been taken, (iv) the
Borrower and its Subsidiaries are in compliance, on a Pro Forma Basis after
giving effect to such acquisition, with the Financial Covenants recomputed as at
the date of the last ended Test Period, as if such acquisition (and any related
incurrence or repayment of Indebtedness) had occurred on the first day of the
relevant Test Period, (v) any Indebtedness or any Preferred Stock that is
incurred, acquired or assumed in connection with such acquisition shall be in
compliance with Section 8.01, (vi) after giving effect to such acquisition and
any Borrowings of Revolving Loans made in connection therewith, the sum of
(A) the unrestricted cash on hand of Borrower and/or the Subsidiary Loan Parties
maintained in the United States, plus (B) the Aggregate Revolving Commitments
less the Revolving Credit Exposure of all Revolving Lenders shall not be less
than $125,000,000 and (vii) the Borrower has delivered to the Administrative
Agent an officers’ certificate to the effect set forth in clauses (a), (b) and
(c)(i) through (vi) above, together with all relevant and available financial
information for the Person or assets to be acquired.

 

“Permitted Additional Indebtedness” means unsecured Indebtedness (including
convertible Indebtedness) of the Borrower, the Parent Guarantor or any
Subsidiary Loan Party which (a) does not have a maturity or provide at any time
for the mandatory payment or mandatory prepayment or repurchase at the option of
the holder thereof of any principal or premium, if any, thereon prior to six
months after the Final Maturity Date (provided, however, that such Indebtedness
may contain provisions requiring the issuer thereof to redeem such Indebtedness
upon the occurrence of change in control or an asset sale occurring prior to the
date that is six months following the Final Maturity Date if such Indebtedness
expressly provides that the issuer thereof will not be required to redeem any
such Indebtedness pursuant to such provisions prior to the repayment in full of
the Obligations (other than contingent indemnification obligations under the
Loan Documents that are not then due or claimed)), (b) is issued on then current
market terms provided that in no event shall it contain any financial
maintenance covenants or any other covenants, events of default, terms or
restrictions which taken together as a whole are more restrictive to the Loan
Parties than those contained in this Agreement and (c) does not have a Weighted
Average Life to Maturity less than the Weighted Average Life to Maturity of the
Term B Loan or any Add-On Term Loan (as determined at the time of the incurrence
of such unsecured Indebtedness).

 

“Permitted Holders” means Onex Partners L.P., Onex Corporation and their
respective affiliates identified on Schedule 1.01(d), and any entity
wholly-owned directly or indirectly by any such entity.

 

“Permitted Investments” means:

 

30

--------------------------------------------------------------------------------


 

(a)           Dollars (including such Dollars as are held as overnight bank
deposits and demand deposits with banks);

 

(b)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one (1) year from the date of
acquisition thereof;

 

(c)           marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 of Moody’s;

 

(d)           commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s;

 

(e)           time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits, time deposit accounts, term deposit accounts or
bankers’ acceptances maturing within one year from the date of acquisition
thereof or overnight bank deposits, in each case, issued by any bank organized
under the laws of the United States or any state thereof or the District of
Columbia or any U.S. branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000;

 

(f)            repurchase obligations with a term of not more than ninety (90)
days for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in
clause (e) above;

 

(g)           investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through
(f) above; and

 

(h)           in the case of Foreign Subsidiaries, Investments made locally of a
type comparable to those described in clauses (a) through (f) of this
definition.

 

“Permitted IRB Lease Obligations” means Capital Lease Obligations otherwise
permitted hereunder of the Borrower or any Subsidiary Loan Party owed to the
City of Wichita or the City of Tulsa (each a “City”) in connection with the
leasing of property that is purchased by such City and financed with the
proceeds of an issuance of industrial revenue bonds issued by such City to the
Borrower or a Subsidiary Loan Party; provided, however, that (a) all amounts
paid or payable by the Borrower or such Subsidiary Loan Party under such Capital
Lease Obligations shall be paid by automatic offset pursuant to an agreement in
form and substance satisfactory to the Administrative Agent against amounts owed
by such City to the Borrower or such Subsidiary Loan Party under such industrial
revenue bonds; (b) the Borrower or such Subsidiary Loan Party shall own such
industrial revenue bonds at all times free and clear of all consensual Liens;
(c) the interests of the Borrower or such Subsidiary Loan Party in such property
shall be pledged to the Collateral Agents pursuant to the Pledge and Security
Agreement; (d) the documentation with respect to the industrial revenue bonds
and the related leases shall be, taken as a whole, substantially similar to the
documentation for the existing industrial revenue bond and leases of the
Borrower with the City of Wichita in connection with the Borrower’s existing
industrial revenue bond arrangements and (e) on or prior to the date of
incurrence of such Capital Lease Obligations, the Borrower shall have delivered
a certificate of a Responsible Officer stating that

 

31

--------------------------------------------------------------------------------


 

the conditions set forth in clauses (a) through (c) above have been satisfied
and that the Borrower has confirmed with its independent auditors that such
Capital Lease Obligation shall not be required under GAAP (as in effect at the
time any such industrial revenue bond lease obligations are incurred) to appear
on the face of the Borrower’s consolidated balance sheet as “debt.”

 

“Permitted Kansas Bond Financing” means bond financings entered into for the
purpose of obtaining a credit against Kansas payroll taxes paid with respect to
wages of employees of the Borrower or its Subsidiaries on terms and conditions
consistent in all material respects with such financings in effect on the
Closing Date); provided that (a) the obligations thereunder shall be unsecured
obligations of the obligors thereof, (b) such bonds shall not require any
payments of principal or mandatory redemption prior to the date that is six
(6) months after the Final Maturity Date, (c) the obligations with respect to
such bonds shall be expressly subordinated to the Obligations and such
subordination provisions shall be set forth in subordination or similar
agreements in form and substance reasonably satisfactory to the Administrative
Agent, (d) such bonds shall provide for no cash payments (after giving effect to
the rights of setoff and netting provided for in such bonds), (e) on or prior to
the date of issuance of such bonds, the Borrower shall have delivered to the
Collateral Agent the pledge agreements and pledged securities as contemplated in
the above referenced term sheet in form and substance reasonably satisfactory to
the Collateral Agent, (f) the Kansas Development Finance Authority shall have
issued a bond to Kansas Finance Sub. (which at all times shall be held by Kansas
Finance Sub. and shall be non-transferable), which bond shall be substantially
identical to the bonds issued by Kansas Finance Sub. to the Borrower in
connection with such Permitted Kansas Bond Financing, which bonds shall be
substantially identical to the bonds issued by the Borrower to the Kansas
Development Finance Authority in connection with such Permitted Kansas Bond
Financing, (which at all times shall be held by Kansas Development Finance
Authority and shall be nontransferable) and (g) on or prior to the date of
issuance of such bonds, the Borrower shall have delivered a certificate of a
Responsible Officer stating that the conditions set forth in clauses (a) through
(f) above have been satisfied and that the Borrower has confirmed with its
independent auditors that the obligations under such bonds will not be required
under GAAP (as in effect at the time any such Permitted Kansas Bond Financing is
entered into) to appear on the face of the Borrower’s consolidated balance sheet
as “debt.”

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.02.

 

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided, however, that (a) no Event of Default shall have occurred and
be continuing or would arise therefrom, (b) any such refinancing Indebtedness
shall (i) not be on financial and other terms that are materially more onerous
in the aggregate than the Indebtedness being refinanced and shall not have
defaults, rights or remedies more burdensome in the aggregate to the obligor
than the Indebtedness being refinanced, (ii) not have a stated maturity or
Weighted Average Life to Maturity that is shorter than the Indebtedness being
refinanced, (iii) be at least as subordinate to the Obligations as the
Indebtedness being refinanced (and unsecured if the refinanced Indebtedness is
unsecured), and (iv) be in principal amount that does not exceed the principal
amount so refinanced, plus all accrued and unpaid interest thereon, plus the
stated amount of any premium and other payments required to be paid in
connection with such refinancing pursuant to the terms of the Indebtedness being
refinanced, plus in either case, the amount of reasonable expenses of the Parent
Guarantor or any of its Subsidiaries incurred in connection with such
refinancing, and (c) the sole obligors and/or guarantors on such refinancing
Indebtedness shall not include any Person other than the obligors and/or
guarantors on such Indebtedness being refinanced.

 

32

--------------------------------------------------------------------------------


 

“Permitted Sponsor Indebtedness” means Indebtedness of Parent Guarantor owed to
any Sponsor, which (x) requires no cash payment of interest, principal or other
amounts and does not mature or become mandatorily redeemable prior to the date
that is six (6) months after the Final Maturity Date and all such obligations
and all the Obligations have been discharged in full, (y) is subordinated to the
Obligations on terms and conditions (including assignment of voting rights in
bankruptcy and remedy standstills) reasonably satisfactory to the Administrative
Agent and (z) is otherwise on terms and conditions and pursuant to documentation
reasonably satisfactory to the Administrative Agent.

 

“Permitted Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower or any Subsidiary Loan Party which (a) is expressly subordinated to the
Loans pursuant to written documentation on terms and conditions reasonably
satisfactory to the Administrative Agent, (b) does not provide at any time for
the payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon prior to six (6) months
after the Final Maturity Date and (c) contains terms (including interest rate),
conditions, covenants, events of default and other provisions, taken as a whole,
that are not materially more restrictive or adverse to the Loan Parties than
those that are then customary for similar offerings of unsecured subordinated
debt securities of corporate issuers with credit ratings comparable to that of
the Borrower, as reasonably determined by the Borrower, and as are in all
respects reasonably satisfactory to the Administrative Agent.

 

“Permitted Tax Distributions” means payments, dividends or distributions by the
Borrower to the Parent Guarantor in order to pay consolidated or combined
federal, state or local taxes attributable to the income of the Borrower, not
payable directly by the Borrower or any of its Subsidiaries which payments,
dividends or distributions by the Borrower are not in excess of the tax
liabilities that would have been payable by the Borrower and its Subsidiaries on
a stand-alone basis.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any Subsidiary or any such Plan to which the Borrower or any Subsidiary is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in the last paragraph of Section 7.01.

 

“Pledge and Security Agreement” means the pledge and security agreement dated as
of the Closing Date executed in favor of the Collateral Agent, for the benefit
of itself and the other holders of the Obligations, by each of the Loan Parties.

 

“Post-Increase Revolving Lenders” has the meaning specified in
Section 2.01(c)(i)(C).

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether or not
outstanding or issued on the Closing Date.

 

“Pre-Increase Revolving Lenders” has the meaning specified in
Section 2.01(c)(i)(C).

 

33

--------------------------------------------------------------------------------


 

“Prepaid Insurance” means insurance coverage obtained by or on behalf of the
Borrower or its Subsidiaries pursuant to an arrangement whereby a lender prepays
(or finances the prepayment of) the applicable insurance premium for the
Borrower or such Subsidiaries in full and the obligation of the Borrower or such
Subsidiaries to repay such lender is secured solely by the Borrower’s or
Subsidiary’s right under the policy of insurance to recover unearned premiums
upon early termination of the policy.

 

“Pro Forma Basis” means, for purposes of calculating the Financial Covenants
(including for purposes of determining the Applicable Rate) or other covenant
hereunder, that any Asset Sale, Destruction, Taking, Acquisition, Restricted
Payment, Credit Extension or “run-rate” net cost savings described in clause
(h) of the definition of “Consolidated EBTIDA” shall be deemed to have occurred
as of the first day of the most recent four Fiscal Quarter period preceding the
date of such transaction for which the Borrower was required to deliver
financial statements pursuant to Section 7.01(a) or (b).  In connection with the
foregoing, (i)(a) with respect to any Asset Sale, Destruction or Taking, income
statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and
(b) with respect to any Acquisition, income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction (A) shall
be deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

 

“Projected Financial Statements” has the meaning specified in
Section 5.01(c)(ii).

 

“Projections” has the meaning specified in Section 6.16.

 

“Public Lender” has the meaning specified in the last paragraph of Section 7.01.

 

“Real Property” means all right, title and interest of any Loan Party or any of
its respective Subsidiaries in and to any and all parcels of or interests in
real property owned, leased, licensed or operated (including, without
limitation, any leasehold estate) by any Loan Party or any of its respective
Subsidiaries together with, in each case, all improvements and appurtenant
fixtures.

 

“Real Property Agreements” means any and all leases, subleases, license
agreements, tenancy agreements, option agreements, rights of first refusal,
parking agreements, restrictive covenants, easement agreements, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the ownership, operation, use or occupancy of all or any portion of
any Real Property.

 

34

--------------------------------------------------------------------------------


 

“Real Property Security Deliverables” means, with respect to any Real Property
of a Loan Party that is required to be subject to a Mortgage pursuant to
Section 7.11(b) or Section 7.18, each of the following:

 

(a)           fully executed and notarized Mortgages encumbering the Real
Property of any Loan Party (i) in each of the real properties designated as a
Mortgaged Property on Schedule 6.11(b) and (ii) with respect to

 

(b)           in the case of each real property leasehold interest of any Loan
Party constituting Mortgaged Property, (a) such estoppel letters, consents and
waivers from the landlords on such real property as may be obtained by the Loan
Parties after using commercially reasonable efforts, as required by the
Collateral Agent, which estoppel letters, to the extent obtained, shall be in
the form and substance satisfactory to the Collateral Agent and (b) to the
extent permitted by the applicable lease (after using commercially reasonable
efforts, as required by the Credit Agreement), evidence that the applicable
lease, a memorandum of lease with respect thereto, or other evidence of such
lease in form and substance satisfactory to the Collateral Agent, has been or
will be recorded in all places to the extent necessary, in the reasonable
judgment of the Collateral Agent, so as to enable the Mortgage encumbering such
leasehold interest to effectively create a valid and enforceable first priority
lien (subject to Permitted Liens) on such leasehold interest in favor of the
Collateral Agent (or such other Person as may be required or desired under local
law) for the benefit of Lenders;

 

(c)           maps or plats of an as-built survey of the sites of the Mortgaged
Properties certified to the Collateral Agent and the title insurance company
issuing the policies referred to in Section 5.01(g)(ix) in a manner satisfactory
to each of the Collateral Agent and such title insurance company, signed by an
independent professional licensed land surveyor, which maps or plats and the
surveys on which they are based, together with a so called “no change”
affidavit, shall be sufficient to delete any standard printed survey exception
contained in the applicable title policy and be made in accordance with the
Minimum Standard Detail Requirements for Land Title Surveys jointly established
and adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 2011 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8,
9, 10, 11(a), 13, 14, 16, 17, 18 and 19 from Table A thereof completed;

 

(d)           ALTA mortgagee title insurance policies issued by a title
insurance company acceptable to the Collateral Agent with respect to each
Mortgaged Property, assuring the Collateral Agent that each of the Mortgages
creates a valid and enforceable first priority mortgage lien on the applicable
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Liens, which title insurance policies shall otherwise be in form and
substance satisfactory to the Collateral Agent and shall include such
endorsements as are reasonably requested by the Collateral Agent;

 

(e)           evidence as to (A) whether any Mortgaged Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (B) if any Mortgaged Property
is a Flood Hazard Property, (1) whether the community in which such Mortgaged
Property is located is participating in the National Flood Insurance Program,
(2) the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Collateral Agent (a) as to the fact that such Mortgaged
Property is a Flood Hazard Property and (b) as to whether the community in which
each such Flood Hazard Property is located is

 

35

--------------------------------------------------------------------------------


 

participating in the National Flood Insurance Program and (3) copies of
insurance policies or certificates of insurance of the Borrower and its
Subsidiaries evidencing flood insurance satisfactory to the Collateral Agent and
naming the Collateral Agent as sole loss payee on behalf of the Lenders; and

 

(f)            an opinion of legal counsel to the Loan Party granting the
Mortgage on such real property, addressed to the Collateral Agent and each
Lender, in form and substance reasonably acceptable to the Collateral Agent.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Date” has the meaning specified in Section 2.03(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

 

“Remedial Action” means (a) “remedial action,” as such term is defined in
CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to:  (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger public health, welfare or the Environment; or
(iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.

 

“Removal Effective Date” has the meaning specified in Section 10.06(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Repricing Transaction” means the establishment of any new or additional term
loans (whether issued pursuant to an amendment to this Agreement or pursuant to
a separate financing) that is marketed or syndicated to institutional investors
in financings similar to the Term B Loan (a) having an effective interest rate
margin or weighted average yield (to be reasonably

 

36

--------------------------------------------------------------------------------


 

determined by the Administrative Agent consistent with generally accepted
financial practice, after giving effect to, among other factors, margins,
upfront or similar fees or original issue discount shared with all lenders or
holders thereof, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof) that is less than the Applicable Rate for,
or weighted average yield (to be reasonably determined by the Administrative
Agent on the same basis) of, the Term B Loan, and (ii) the proceeds of which are
used to repay, in whole or in part, outstanding principal of the Term B Loan.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Requisite Add-On Lenders” has the meaning specified in Section 11.01(a)(ix).

 

“Requisite Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the sum of (a) the aggregate amount of the Revolving
Commitments or, after the Revolving Loan Maturity Date, the Revolving Credit
Exposure and (b) the aggregate Outstanding Amount of all Term B Loans and Add-On
Term Loans.  The unfunded Commitments of, and the outstanding Loans, held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.

 

“Requisite Revolving Lenders” has the meaning specified in
Section 11.01(a)(vii).

 

“Requisite Term B Lenders” has the meaning specified in Section 11.01(a)(viii).

 

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests or Equity Rights in the Parent Guarantor, the Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests or Equity Rights in the Parent Guarantor, the Borrower or any
Subsidiary.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule I, in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in the Increase Joinder pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

37

--------------------------------------------------------------------------------


 

“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Revolving Loan, in its capacity as such.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Loan Maturity Date” means April 18, 2017.

 

“Revolving Note” has the meaning specified in Section 2.11(a).

 

“Sale and Leaseback Transaction” has the meaning specified in Section 8.06.

 

“SBP” means the Special Business Provisions, MS-65530-0016, dated as of the
June 16, 2005, between the Borrower and Boeing.

 

“SDN List” has the meaning specified in Section 8.17.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Documents” means a collective reference to the Pledge and Security
Agreement, the Mortgages and other security documents as may be executed and
delivered by the Loan Parties pursuant to the terms of Section 7.11 or
Section 7.12.

 

“Senior Secured Leverage Ratio” means, at any date, the ratio of
(a) Consolidated Indebtedness that is secured by a Lien (including without
limitation Consolidated Credit Facility Indebtedness when secured by the
Collateral) to (b) Consolidated EBITDA for the Test Period most recently ended
as of such date.  Notwithstanding anything to the contrary in the foregoing, in
no event will obligations or liabilities in respect of any Equity Interests be
included in any calculation of the Senior Secured Leverage Ratio and in no event
shall “Indebtedness” arising in connection with obligations to repay advances or
progress payments made by Airbus and Boeing, as the case may be, upon the
occurrence of an Airbus Discontinuance or a 787 Discontinuance, as applicable,
be included in any calculation of the Senior Secured Leverage Ratio.

 

“787 Agreement” means the 787 GTA and the 787 SPB.

 

“787 Discontinuance” means the discontinuance of the 787 Program such that less
than one thousand (1,000) shipsets will be delivered to Boeing pursuant to such
program.

 

“787 GTA” means the General Terms Agreement, BCA-65520-0032, dated as of
June 16, 2005, between the Borrower and Boeing, relating to the 787 Program.

 

“787 Program” means the 787 Program within the meaning of the 787 Agreement.

 

38

--------------------------------------------------------------------------------

 


 

“787 SBP” means the Special Business Provisions, BCA-MS-65530-0019, dated as of
June 16, 2005, between the Borrower and Boeing, relating to the 787 Program.

 

“Significant Subsidiary” means (a) any Subsidiary of the Parent Guarantor (other
than the Borrower) that would be a “significant subsidiary” as defined in
Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Act, as such
Regulation is in effect on the Closing Date (except that references to ten
percent (10%) in such definition shall be changed to five percent (5%), and
(b) any Subsidiary of the Parent Guarantor (other than the Borrower) which, when
aggregated with all other Subsidiaries of the Parent Guarantor (other than the
Borrower) that are not otherwise Significant Subsidiaries and as to which any
event described in Section 9.01(i) has occurred and is continuing, would
constitute a Significant Subsidiary under clause (a) of this definition.

 

“Sponsors” means, collectively, Onex Corporation, an Ontario corporation, Onex
Partners L.P. and their respective affiliates.

 

“Subordination Provisions” has the meaning specified in Section 9.01(1).

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding capital stock having ordinary
voting power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (b) any partnership of which more than fifty
percent (50%) of the outstanding partnership interests having the power to act
as a general partner of such partnership (irrespective of whether at the time
any partnership interests other than general partnership interests of such
partnership shall or might have voting power upon the occurrence of any
contingency) are at the time directly or indirectly owned by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; or (c) any limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Subsidiaries of such Person have more than a fifty percent (50%) Equity
Interest at the time.  Unless otherwise indicated, when used in this Agreement,
the term “Subsidiary” shall refer to a Subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each of the Borrower’s direct and indirect
Subsidiaries that guarantee the Obligations pursuant to the Guaranty and the
Kansas Finance Sub.  Each Subsidiary of the Borrower other than Foreign
Subsidiaries and Non-Guarantor Subsidiaries shall be a Subsidiary Loan Party.

 

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and
(b) any Lender on the Closing Date or Affiliate of such Lender that is party to
a Swap Contract with any Loan Party in existence on the Closing Date, in each
case to the extent permitted by clause (vii) of Section 8.01(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,

 

39

--------------------------------------------------------------------------------


 

collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04(b).

 

“Swing Line Note” has the meaning specified in Section 2.11(a).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $65,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taking” means any taking of any Property of the Parent Guarantor or any
Subsidiary or any portion thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any property of the Parent Guarantor or any
Subsidiary or any portion thereof, by any Governmental Authority.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“TBC Trust” has the meaning specified in Section 6.25.

 

40

--------------------------------------------------------------------------------


 

“TBC Trust Agreement” means the TBC Trust Agreement, dated as of June 16, 2005,
among The Boeing Company, as Administrative Agent, Wilmington Trust, as Delaware
trustee, Wilmington Trust SP Services, Inc., as independent agent, and the
Borrower, as special agent.

 

“Term B Lender” means a Lender with a Term B Loan Commitment or an outstanding
Term B Loan, in its capacity as such.

 

“Term B Loan” means the Loan made pursuant to Section 2.01(b).

 

“Term B Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term B Loan hereunder on the Closing Date,
expressed as an amount representing the maximum principal amount of the Term B
Loan to be made by such Lender hereunder, as the same may be reduced from time
to time pursuant to the provisions of this Agreement.  The initial amount of
each Lender’s Term B Loan Commitment is set forth in Schedule I or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term B Loan Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Term B Loan Commitments is $550,000,000.

 

“Term B Loan Maturity Date” means April 18, 2019.

 

“Term Loan Commitment” means any Term B Loan Commitment and/or Add-On Term Loan
Commitment.

 

“Term Loans” means the Term B Loan and each Add-On Term Loan, if any.

 

“Test Period” means (a) for each Financial Covenant, the four (4) consecutive
complete Fiscal Quarters of the Parent Guarantor then last ended and (b) for all
other provisions in this Agreement, the four (4) consecutive complete Fiscal
Quarters of the Parent Guarantor ended as of the time indicated.  Compliance
with such covenants shall be tested, as of the end of each Test Period, on the
date on which the financial statements pursuant to Section 7.01(a) or (b) have
been, or should have been, delivered for the applicable fiscal period.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Leverage Ratio” means, at any date, the ratio of (a) Consolidated
Indebtedness as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Transferred Asset Ownership Class” has the meaning specified in the Boeing
Trust Agreement.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

 

41

--------------------------------------------------------------------------------


 

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender on the Closing Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Loan Party in existence on the Closing Date.

 

“Trust Agreements” means collectively the Boeing Trust Agreement and the TBC
Trust Agreement.

 

“Trusts” has the meaning specified in Section 6.25(a).

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.

 

“Welfare Plan” means a “welfare plan,” as such term is defined in
Section 3(1) of ERISA, that is maintained or contributed to by a Loan Party or
any Subsidiary or with respect to which a Loan Party or any Subsidiary could
incur liability.

 

“Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose
Equity Interests are at the time owned by the Borrower directly or indirectly
through other Persons one hundred percent (100%) of whose Equity Interests are
at the time owned, directly or indirectly, by the Borrower.

 

1.02                      Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

42

--------------------------------------------------------------------------------


 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                     Accounting Terms.

 

(a)                                  Generally.  Except as otherwise
specifically prescribed herein, all accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements; provided, however, that calculations of attributable
indebtedness under any Synthetic Lease ( the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease) or the implied interest component of any
Synthetic Lease shall be made by the applicable Person in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease.

 

(b)                                 Changes in GAAP.  The Borrower will provide
a written summary of material changes in GAAP and in the consistent application
thereof with each annual and

 

43

--------------------------------------------------------------------------------


 

quarterly Compliance Certificate delivered in accordance with Section 7.01(b) or
(c).  If at any time any change in GAAP (including the adoption of IFRS) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, for all purposes of this
Agreement (including, without limitation, the provisions of Article VII
(including, without limitation, the Financial Covenants)) leases shall continue
to be classified and accounted for on a basis consistent with that reflected in
the Audited Financial Statements for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

 

(c)                                  Calculations.  Notwithstanding the above,
the parties hereto acknowledge and agree that all calculations of the Financial
Covenants (including for purposes of determining the Applicable Rate) shall be
made on a Pro Forma Basis.

 

(d)                                 FASB ASC 825 and FASB ASC 470-20. 
Notwithstanding the above, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at one hundred percent (100%) of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

1.04                     Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05                     Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06                     Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter

 

44

--------------------------------------------------------------------------------


 

of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                     Commitments.

 

(a)                                  Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender severally agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrower in Dollars from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment. 
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.

 

(b)                                 Term Loan.  Subject to the terms and
conditions set forth herein, each Term B Lender severally agrees to make its
portion of a term loan (the “Term B Loan”) to the Borrower in Dollars on the
Closing Date in an amount not to exceed such Lender’s Term B Loan Commitment. 
Amounts repaid on the Term B Loan may not be reborrowed.  The Term B Loan may
consist of Base Rate Loans or Eurodollar Rate Loans or a combination thereof, as
further provided herein.

 

(c)                                  Borrower Request.  The Borrower may, from
time to time on or after the Closing Date by written notice to the
Administrative Agent, elect to increase the existing Revolving Commitments
and/or institute an Add-On Term Loan by an amount not in excess of $300,000,000
in the aggregate as follows:

 

(i)             Increase in Revolving Commitments.  The Borrower may from time
to time on or after the Closing Date, upon prior written notice to the
Administrative Agent, request to increase the Revolving Commitments.  Each such
notice shall specify (i) the date (each, an “Increase Effective Date”) on which
the Borrower proposes that the increased Revolving Commitments shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom the Borrower proposes any portion of
such increased Revolving Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the increased Revolving Commitments may elect or decline, in its sole
discretion, to provide such increased Revolving Commitment.

 

(A)                              Conditions.  The increased Revolving
Commitments shall become effective, as of such Increase Effective Date; provided
that:

 

45

--------------------------------------------------------------------------------


 

(I)                                    each of the conditions set forth in
Section 5.02 shall be satisfied;

 

(II)                                any such increase shall be in a minimum
principal amount of $25,000,000 and in integral multiples of $1,000,000 in
excess thereof;

 

(III)                            no Default or Event of Default shall have
occurred and be continuing or would result from the borrowings made on the
Increase Effective Date, if any;

 

(IV)                            the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction; and

 

(V)                                the Borrower shall deliver (x) for any
Mortgage that does not already sufficiently cover the full amount of the
increase of the Revolving Commitments, a mortgage amendment sufficient to cover
the full amount of the increase of the Revolving Commitments, pursuant to
documentation reasonably satisfactory to the Administrative Agent; and (y) the
evidence and documents described in clause (e) of the definition of “Real
Property Security Deliverables” for each Mortgaged Property.

 

(B)                                Terms of New Revolving Loans and
Commitments.  The terms and provisions of Revolving Loans made pursuant to
increased Revolving Commitments shall be identical to the Revolving Loans.  The
increased Revolving Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased Revolving Commitment, in form and substance
reasonably satisfactory to each of them.  The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.01(c)(i).  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to increased
Revolving Commitments made pursuant to this Agreement.

 

(C)                                Adjustment of Revolving Loans.  Each of the
Revolving Lenders having a Revolving Commitment prior to such Increase Effective
Date (the “Pre-Increase Revolving Lenders”) shall assign to any Revolving Lender
which is acquiring a new or additional Revolving Commitment on the Increase
Effective Date (the “Post-Increase Revolving Lenders”), and such Post-Increase
Revolving Lenders shall purchase from each Pre-Increase Revolving Lender, at the
principal amount thereof, such interests in the Revolving Loans and
participation interests in L/C Obligations and Swing Line Loans outstanding on
such

 

46

--------------------------------------------------------------------------------


 

Increase Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans and participation
interests in L/C Obligations and Swing Line Loans will be held by Pre-Increase
Revolving Lenders and Post-Increase Revolving Lenders ratably in accordance with
their Revolving Commitments after giving effect to such increased Revolving
Commitments.

 

(D)                               Equal and Ratable Benefit.  The Revolving
Commitment established pursuant to this paragraph shall constitute Revolving
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty and security interests
created by the Security Documents.  The Loan Parties shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to be perfected under the Uniform Commercial Code or otherwise after giving
effect to the establishment of any such increased Revolving Commitment.

 

(ii)          Institution of Add-On Term Loan.  The Borrower may from time to
time on or after the Closing Date, upon prior written notice to the
Administrative Agent, institute one or more additional term loans (each an
“Add-On Term Loan”).  Each such notice shall specify (i) the date (the “Add-On
Term Loan Effective Date”) on which the Borrower proposes that the Add-On Term
Loan shall be advanced, which shall be a date not less than twenty (20) days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period as the Administrative Agent may agree in writing) and
(ii) the identity of each Eligible Assignee to whom the Borrower proposes any
portion of such Add-On Term Loan be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Add-On Term Loan may elect or decline, in its sole discretion, to
provide such Add-On Term Loan.

 

(A)                              Conditions.  The institution of the Add-On Term
Loan shall be subject to the following conditions:

 

(I)                                    each of the conditions set forth in
Section 5.02 shall be satisfied;

 

(II)                                no Default or Event of Default shall have
occurred and be continuing or would result from the Add-On Term Loan made on the
Add-On Term Loan Effective Date, if any;

 

(III)                            the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction;

 

(IV)                            the Borrower shall deliver (x) for any Mortgage
that does not already sufficiently cover the full amount of the

 

47

--------------------------------------------------------------------------------


 

Add-On Term Loan, a mortgage amendment sufficient to cover the full amount of
the Add-On Term Loan, pursuant to documentation reasonably satisfactory to the
Administrative Agent; and (y) the evidence and documents described in clause
(e) of the definition of “Real Property Security Deliverables” for each
Mortgaged Property for each Mortgaged Property;

 

(V)                                any institution of the Add-On Term Loan shall
be in a minimum principal amount of $50,000,000 and integral multiples of
$10,000,000;

 

(VI)                            an Authorized Officer of the Borrower shall
deliver to the Administrative Agent a Compliance Certificate demonstrating that,
upon giving effect to the institution of the Add-On Term Loan on a Pro Forma
Basis, the Borrower would be in compliance with the Financial Covenants as at
the date of the last ended Test Period, as if such advance of the Add-On Term
Loan occurred as of the first day of the relevant Test Period;

 

(VII)                        the Add-On Term Loan Maturity Date shall be as set
forth in the Add-On Term Loan Joinder Agreement; provided, that, such date shall
not be earlier than the Term B Loan Maturity Date;

 

(VIII)                    the scheduled principal amortization payments under
each Add-On Term Loan shall be as set forth in the Add-On Term Loan Joinder
Agreement; provided, that, the Weighted Average Life to Maturity of the Add-On
Term Loan shall not be less than the Weighted Average Life to Maturity of the
Term B Loans; and

 

(IX)                           the all-in-yield of each Add-On Term Loan shall
be as set forth in the Add-On Term Loan Joinder Agreement (it being understood
that “all-in-yield” shall be determined after taking into account original issue
discount (assuming a four year average life), fees (other than bona fide
arrangement, underwriting, structuring or similar fees not generally shared with
the applicable Lenders) and interest rate (including any applicable LIBOR
floor)), provided, that, in the event that the all-in-yield for such Add-On Term
Loan is fifty basis points (0.50%) or more greater than the all-in-yield for the
Term B Loans, the all-in-yield for the Term B Loans shall be increased such that
the all-in-yield for the Term B Loans is fifty basis points (0.50%) less than
the all-in-yield for such Add-On Term Loan.

 

(B)                                Terms of the Add-On Term Loan.  As
contemplated above, some of the terms and provisions of Add-On Term Loan shall
be effected by the applicable Add-On Term Loan Joinder Agreement executed by the
Borrower, the Administrative Agent and each Lender

 

48

--------------------------------------------------------------------------------


 

making an Add-On Term Loan, in form and substance reasonably satisfactory to
each of them.  Such Add-On Term Loan Joinder Agreement may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.01(c)(ii).  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Loans shall be deemed, unless the context otherwise requires, to
include references to the Add-On Term Loans.

 

(C)                                Equal and Ratable Benefit.  The Add-On Term
Loans made pursuant to this paragraph shall be entitled to all the benefits
afforded by this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees and
security interests created by the Security Documents.  The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the institution of any such Add-On Term Loan.

 

2.02                     Borrowings, Conversions and Continuations of Loans.

 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan

 

49

--------------------------------------------------------------------------------


 

Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans as described in the preceding subsection.  In the case of a Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date of
a Borrowing of Revolving Loans, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings and second, shall be made available to the Borrower as
provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Requisite Lenders, and the
Requisite Lenders may demand that any or all of the then outstanding Eurodollar
Rate Loans be converted immediately to Base Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than six (6) Interest Periods in
effect with respect to all Loans.

 

2.03                     Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)             Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower or any
of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor

 

50

--------------------------------------------------------------------------------


 

drawings under the Letters of Credit; and (B) the Revolving Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the Revolving Credit Exposure of any Revolving Lender shall not
exceed such Lender’s Revolving Commitment and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  Furthermore, each Revolving Lender acknowledges
and confirms that it has a participation interest in the liability of the L/C
Issuer under the Existing Letters of Credit in a percentage equal to its
Applicable Percentage of the Revolving Loans.  The Borrower’s reimbursement
obligations in respect of the Existing Letters of Credit, and each Revolving
Lender’s obligations in connection therewith, shall be governed by the terms of
this Agreement.

 

(ii)          The L/C Issuer shall not issue any Letter of Credit if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Requisite Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders have approved such expiry date.

 

(iii)       The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

51

--------------------------------------------------------------------------------


 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $500,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(E)                                 any Revolving Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)      The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)         The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)      The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)             Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other

 

52

--------------------------------------------------------------------------------


 

means acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least five (5) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)          Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)       If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such

 

53

--------------------------------------------------------------------------------


 

Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Requisite
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.

 

(iv)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)             Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), or if the Borrower receives notice of such drawing after
11:00 a.m. on the Honor Date, not later than 10:00 a.m. on the first Business
Day following the Honor Date (each such date a “Reimbursement Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Reimbursement Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments.  The Borrower shall pay the L/C Issuer interest on any
Unreimbursed Amount from the date of any payment by the

 

54

--------------------------------------------------------------------------------


 

L/C Issuer under a Letter of Credit, to the Reimbursement Date at the rate of
interest then applicable to Base Rate Loans.  Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)          Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the L/C Issuer.

 

(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)      Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)         Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the

 

55

--------------------------------------------------------------------------------


 

amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)      If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer.  A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)             At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)          If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                  any lack of validity or enforceability of such Letter of
Credit, this Agreement or any other Loan Document;

 

56

--------------------------------------------------------------------------------


 

(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)           waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)              honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)           any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP or the UCP, as applicable;

 

(vii)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Revolving
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
such Letter of Credit) or to ascertain or inquire as to the

 

57

--------------------------------------------------------------------------------


 

validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Requisite Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                 Applicability of ISP and UCP; Limitation of
Liability.Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

58

--------------------------------------------------------------------------------


 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender in
accordance, subject to Section 2.15, with its Applicable Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each standby Letter of Credit equal
to the Applicable Rate times the daily maximum amount available to be drawn
under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, if (a) (i) any amount
of principal of any Loan is not paid when due (without regard to any applicable
grace periods) or (ii)  an Event of Default under Section 9.01(i) shall be
continuing, or (b) if any amount (other than principal of any Loan) is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise (and with respect to this clause
(b) only, Requisite Lenders have so requested), in each case all Letter of
Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to the
L/C Issuer for its own account a fronting fee with respect to each standby
Letter of Credit, at the rate per annum specified in (A) the Fee Letter, with
respect to Bank of America, in its capacity as L/C Issuer, and (B) as specified
in written agreements between the Borrower and the applicable L/C Issuer, with
respect to any L/C Issuer other than Bank of America, in its capacity as L/C
Issuer, computed on the actual daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit) and on a quarterly basis in arrears.  Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(j)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                  Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures

 

59

--------------------------------------------------------------------------------


 

to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

 

(l)                                     Replacement of the Issuing Bank.  The
L/C Issuer may be replaced at any time by written agreement among the Borrower,
the Administrative Agent, the replaced L/C Issuer and the successor L/C Issuer. 
The Administrative Agent shall notify the Lenders of any such replacement of the
L/C Issuer.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to clauses (h) and (i) above.  From and after the
effective date of any such replacement, (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuer, as the
context shall require.  After the replacement of an L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

2.04                     Swing Line Loans.

 

(a)                                  Swing Line Facility.  Subject to the terms
and conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, shall make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the Revolving Credit Exposure of any Revolving Lender
shall not exceed such Lender’s Revolving Commitment, (y) the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Borrowing of
Swing Line Loans shall be made upon the Borrower’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately

 

60

--------------------------------------------------------------------------------


 

completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)             The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.

 

61

--------------------------------------------------------------------------------


 

(iii)       If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation.  A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)      Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02.  No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d)                                 Repayment of Participations.

 

(i)             At any time after any Revolving Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

62

--------------------------------------------------------------------------------


 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Lender funds its
Revolving Loans that are Base Rate Loans or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                     Prepayments.

 

(a)                                  Voluntary Prepayments.

 

(i)             Revolving Loans, Term B Loan and Add-On Term Loans.  Subject to
the last sentence of this Section 2.05(a)(i), the Borrower may, upon notice
substantially in the form of Exhibit 2.05 (or in form and substance otherwise
reasonably acceptable to the Administrative Agent) from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans, the Term B Loan and/or any Add-On Term Loan in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding).  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and whether the Loans to be prepaid are the Revolving Loans, the Term
B Loan and/or any Add-On Term Loan.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.15, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.  Each such prepayment of the Term B Loan or
any Add-On Term Loan shall be applied to the Term B Loan and the applicable
Add-On Term Loan on a pro rata basis, with such prepayments to be applied
ratably to the remaining principal amortization payments thereunder until the
Term B Loan and such Add-On Term Loan have been paid in full.  Notwithstanding
anything to the contrary contained herein, the Borrower shall not be permitted
to prepay any Term Loan pursuant to this Section 2.05(a)(i) during the period
from the Closing Date through the date ten (10) Business Days thereafter.

 

63

--------------------------------------------------------------------------------


 

(ii)          Swing Line Loans.  The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(iii)       Soft Call Protection.  If any prepayment with respect to the Term B
Loan is made pursuant to this Section 2.05(a) within one (1) year after the
Closing Date pursuant to a Repricing Transaction, the Borrower shall on the date
of such prepayment pay to the Lenders a prepayment premium equal to one percent
(1.00%) of the principal amount of the Term B Loan so prepaid.

 

(b)                                 Mandatory Prepayments of Loans.

 

(i)             Revolving Commitments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving Loans
and the Swing Line Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect.

 

(ii)          Asset Sales.  (i) If the Parent Guarantor or any of its
Subsidiaries shall receive Net Proceeds from any Asset Sale (other than the sale
or issuance of Equity Interests of the Borrower), one hundred percent (100%) of
such Net Proceeds shall be applied within five (5) Business Days after receipt
thereof toward the prepayment of the Term Loans on a pro rata basis or a
prepayment of Revolving Loans as set forth in Section 2.05(b)(vi); provided that
(x) the Net Proceeds from Asset Sales permitted by Section 8.05 shall not be
required to be applied as provided herein on such date if and to the extent that
(1) no Event of Default then exists or would arise therefrom and (2) the
Borrower delivers an officers’ certificate to the Administrative Agent on or
prior to the date of such Asset Sale stating that such Net Proceeds shall be
reinvested in property used or usable in the business of the Borrower and its
Subsidiaries in each case within one year following the date of such Asset Sale
(which certificate shall set forth the estimates of the proceeds to be so
expended), and (y) if all or any portion of such Net Proceeds not so applied as
provided herein is not so used within such one year period, such remaining
portion shall be applied on the last day of such period as specified in this
Section 2.05(b)(ii); provided, further, if the property subject to such Asset
Sale constituted Collateral under the Security Documents, then any capital
assets purchased with the Net Proceeds thereof

 

64

--------------------------------------------------------------------------------


 

pursuant to this subsection shall be mortgaged or pledged, as the case may be,
to the Collateral Agent, for its benefit and for the benefit of the other
holders of the Obligations in accordance with Section 7.11.

 

(iii)       Destruction and Takings.  If the Parent Guarantor or any of its
Subsidiaries shall receive proceeds from insurance or condemnation recoveries in
respect of any Destruction or any proceeds or awards in respect of any Taking,
one hundred percent (100%) of the Net Proceeds thereof shall be applied
immediately after receipt thereof toward the prepayment of the Term Loans on a
pro rata basis or a prepayment of Revolving Loans as set forth in
Section 2.05(b)(vi) below; provided that (x) such Net Proceeds shall not be
required to be so applied to the extent that the Borrower has delivered an
officers’ certificate to the Administrative Agent promptly following the receipt
of such Net Proceeds stating that such proceeds shall be used to (1) repair,
replace or restore any Property in respect of which such Net Proceeds were paid
or (2) fund the substitution of other Property used or usable in the business of
the Borrower or the Subsidiaries, in each case within one year following the
date of the receipt of such Net Proceeds, and (y) if all or any portion of such
Net Proceeds not so applied as provided herein is not so used within one year
after the date of the receipt of such Net Proceeds, such remaining portion shall
be applied on the last day of such period as specified in this
Section 2.05(b)(iii); provided, further, if the Property subject to such
Destruction or Taking constituted Collateral under the Security Documents, then
any replacement or substitution property purchased with the Net Proceeds thereof
pursuant to this subsection shall be mortgaged or pledged, as the case may be,
to the Collateral Agent, for its benefit and for the benefit of the other
holders of the Obligations in accordance with Section 7.11.

 

(iv)      Debt Incurrence.  If the Parent Guarantor or any of its Subsidiaries
shall incur or permit the incurrence of any Indebtedness (including pursuant to
debt securities which are convertible into, or exchangeable or exercisable for,
any Equity Interest or Equity Rights) (other than Excluded Debt Issuances)
(each, a “Debt Incurrence”), one hundred percent (100%) of the Net Proceeds
thereof shall be applied within five (5) Business Days after receipt thereof
toward the prepayment of the Loans in accordance with Section 2.05(b)(vi).

 

(v)         Excess Cash Flow.  If, for any Excess Cash Flow Period, (A) there
shall be Excess Cash Flow for such Excess Cash Flow Period and (B) as of the end
of such Excess Cash Flow Period (x) the corporate credit rating of the Borrower
by S&P is below (but not including) BB (or is not rated by S&P) or (y) the
corporate family rating of the Borrower by Moody’s is below (but not including)
Ba2 (or is not rated by Moody’s), the Excess Cash Flow Percentage of such Excess
Cash Flow shall be delivered to the Administrative Agent not later than ten
(10) Business Days after the date financial statements with respect to the
Fiscal Year then ending are required to be delivered pursuant to
Section 7.01(b) and applied toward the prepayment of the Loans in accordance
with Section 2.05(b)(vi); provided, that the aggregate amount of any Excess Cash
Flow required to be applied toward the prepayment of the Loans under this clause
(v) for any Excess Cash Flow Period shall be reduced on a dollar-for-dollar
basis by the amount

 

65

--------------------------------------------------------------------------------


 

of any voluntary prepayments (other than prepayments funded with the proceeds of
Indebtedness) during such Excess Cash Flow Period of the Term B Loan, any Add-On
Term Loan and, to the extent accompanied by a permanent reduction of the
Aggregate Revolving Commitments pursuant to Section 2.06(a), Revolving Loans.

 

(vi)      Application of Mandatory Prepayments.  All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

 

(A)                              with respect to all amounts prepaid pursuant to
Section 2.05(b)(i), ratably to Revolving Loans and Swing Line Loans and (after
all Revolving Loans and Swing Line Loans have been repaid) to Cash Collateralize
L/C Obligations;

 

(B)                                with respect to all amounts prepaid pursuant
to Sections 2.05(b)(ii), (iii), (iv) and (v) first pro rata to the Term B Loan
and each Add-On Term Loan (ratably to the remaining principal amortization
payments of each Loan), then (after the Term B Loan and each Add-On Term Loan
have been paid in full) to the Revolving Loans and then (after all Revolving
Loans have been repaid) to Cash Collateralize L/C Obligations (without a
corresponding permanent reduction in the Aggregate Revolving Commitments).

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this
Section 2.05(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

2.06                     Termination or Reduction of Aggregate Revolving
Commitments.

 

(a)                                  Optional Reductions.  The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments to an amount not less than the Outstanding Amount of Revolving
Loans, Swing Line Loans and L/C Obligations; provided that (i) any such notice
shall be received by the Administrative Agent not later than 12:00 noon five
(5) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.

 

(b)                                 Mandatory Reductions.  If after giving
effect to any reduction or termination of Revolving Commitments under this
Section 2.06, the Letter of Credit Sublimit or the Swing Line Sublimit exceed
the Aggregate Revolving Commitments at

 

66

--------------------------------------------------------------------------------


 

such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.

 

(c)                                  Notice.  The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Letter of
Credit Sublimit, Swing Line Sublimit or the Aggregate Revolving Commitments
under this Section 2.06.  Upon any reduction of the Aggregate Revolving
Commitments, the Revolving Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.  All fees in respect of
the Aggregate Revolving Commitments accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

2.07                     Repayment of Loans.

 

(a)                                  Revolving Loans.  The Borrower shall repay
to the Revolving Lenders on the Revolving Loan Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

 

(b)                                 Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date within one
(1) Business Day of demand therefor by the Swing Line Lender and (ii) the
Revolving Loan Maturity Date.

 

(c)                                  Term B Loan.  The Borrower shall repay the
outstanding principal amount of the Term B Loan on the last Business Day of each
Fiscal Quarter in the amount of $1,375,000.00, with the then Outstanding Amount
of the Term B Loan due on the Term B Loan Maturity Date (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.05), unless accelerated sooner pursuant to Section 9.02, Section 9.03
or Section 9.04.

 

(d)                                 Add-On Term Loan.  The Borrower shall repay
the outstanding principal amount of each Add-On Term Loan in the installments on
the dates and in the amounts set forth in the applicable Add-On Term Loan Lender
Joinder Agreement (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02, Section 9.03 or Section 9.04.

 

2.08                     Interest.

 

(a)                                  Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan that is a Revolving Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the sum of the Eurodollar Rate for such Interest
Period plus the Applicable Rate for Revolving Loans, (ii) each Eurodollar Rate
Loan that is a Term B Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the sum of
the Eurodollar Rate for such Interest Period plus the Applicable Rate for the
Term B Loan, (iii) each Base Rate Loan that is a Revolving Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Loans, (iv) each Base Rate Loan that is a Term B Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Term B Loan and (v) each Swing Line Loan shall

 

67

--------------------------------------------------------------------------------


 

bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such overdue amount of principal shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Requisite Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(iii)                               If an Event of Default under
Section 9.01(i) shall be continuing, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

(d)                                 Notwithstanding any other provision herein
to the contrary, if the aggregate amount of previously accrued but unpaid
interest (including any capitalized interest and original issue discount) which
would be includible in income of the Lenders (within the meaning of
Section 163(i) of the Internal Revenue Code) (the “Aggregate Accrual”) on any
Interest Payment Date following the fifth (5th) anniversary of the Closing Date
exceeds an amount equal to the product of (A) the issue price (as defined in
Sections 1273(b) and 1274(a) of the Internal Revenue Code) of the Loans and
(B) the yield to maturity (interpreted in accordance with Section 163(i) of the
Internal Revenue Code) of the Loans (such sum, the “Maximum Accrual”), then, on
each such interest payment date, the Borrower shall be required to pay to the
Lenders an amount equal to the excess, if any, of the Aggregate Accrual over the
Maximum Accrual.

 

2.09                     Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent, for the account of each Revolving Lender in accordance
with its Applicable Percentage, a commitment fee (the “Commitment Fee”) at a
rate per annum equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z)

 

68

--------------------------------------------------------------------------------


 

the Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15.  For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Aggregate
Revolving Commitments for purposes of determining the Commitment Fee.  The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Revolving Loan Maturity Date;
provided, that (A) no Commitment Fee shall accrue on the Revolving Commitment of
a Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(B) any Commitment Fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.  The Commitment Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(b)                                 Fee Letter.  The Borrower shall pay to MLPFS
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall be non-refundable for any reason whatsoever.

 

2.10                     Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                  All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of three-hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year). 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Total Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Total Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender

 

69

--------------------------------------------------------------------------------


 

or the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article IX.  The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments of all of the Lenders and the
repayment of all other Obligations hereunder.

 

2.11                     Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit 2.11(a) (a “Revolving Note”), (ii) in
the case of Swing Line Loans, be in the form of Exhibit 2.11(b) (a “Swing Line
Note”), (iii) in the case of the Term B Loan, be in the form of
Exhibit 2.11(c) (a “Term B Note”) and (iv) in the case of each Add-On Term Loan,
be in the form of Exhibit 2.11(d) (an “Add-On Term Note”).  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                     Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  Subject to the definition of
“Interest Period”, if any payment to be made by the Borrower

 

70

--------------------------------------------------------------------------------


 

shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of any Borrowing
of Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)          Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

71

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                     Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)             if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14 or (z) any

 

72

--------------------------------------------------------------------------------


 

payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                     Cash Collateral.

 

(a)                                  Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 9.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any written request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Collateral Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon written demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more Controlled Accounts or in blocked, non-interest bearing deposit accounts at
Bank of America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of
Letters of Credit shall be held and applied in satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued

 

73

--------------------------------------------------------------------------------


 

on such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender) (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi)) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.15                     Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)             Waivers and Amendment.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Requisite
Lenders” and Section 11.01.

 

(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amount received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing

 

74

--------------------------------------------------------------------------------


 

Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
the pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)       Certain Fees.

 

(A)                              No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                                Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

(C)                                With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

75

--------------------------------------------------------------------------------


 

(iv)      Reallocation of Applicable Percentages to Reduce Fronting Exposure. 
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

76

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                     Taxes.

 

(a)                                  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)             Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)          If any Loan Party or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)       If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Internal Revenue Code to withhold or deduct
any Taxes from any payment, then (A) such Loan Party or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

77

--------------------------------------------------------------------------------


 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.  Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)          Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by any
Loan Party or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, each Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any

 

78

--------------------------------------------------------------------------------


 

return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)           Status of Lenders; Tax Documentation.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)   Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

79

--------------------------------------------------------------------------------


 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 3.01-2 or Exhibit 3.01-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01-4 on behalf of each such direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such

 

80

--------------------------------------------------------------------------------


 

additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)  Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02       Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has

 

81

--------------------------------------------------------------------------------


 

imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03       Inability to Determine Rates.

 

If the Requisite Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04       Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,

 

82

--------------------------------------------------------------------------------


 

deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)   subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)  impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

83

--------------------------------------------------------------------------------


 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05       Compensation for Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds (but excluding loss of anticipated profits) obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06       Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment

 

84

--------------------------------------------------------------------------------


 

of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or any Lender notifies the Borrower and
Administrative Agent that it is unable to fund Eurodollar Loans pursuant to
Section 3.02 or Section 3.03, and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07       Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

4.01       The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 

85

--------------------------------------------------------------------------------


 

4.02       Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than payment in full of the
Obligations), it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full (other than contingent indemnification
obligations that are not then due and payable) and the Commitments have expired
or terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract between any Loan Party and any Swap Bank, or
any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements shall be
done or omitted;

 

(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract between
any Loan Party and any Swap Bank or any Treasury Management Agreement between
any Loan Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

 

(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any

 

86

--------------------------------------------------------------------------------


 

requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Person under any of the Loan Documents, any
Swap Contract between any Loan Party and any Swap Bank or any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank, or
any other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

4.03       Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

4.04       Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05       Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02. Section 9.03 and Section 9.04 (and shall be
deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Security Documents and that the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.

 

4.06       Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full (other than
contingent indemnification obligations that are not then due and payable) and
the Commitments have terminated.

 

87

--------------------------------------------------------------------------------


 

4.07       Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01       Conditions of Initial Credit Extension.

 

This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by an authorized officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

 

(b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance reasonably satisfactory to the Administrative Agent.

 

(c)           Financial Statements.  The Administrative Agent shall have
received:

 

(i)    the Audited Financial Statements; and

 

(ii)   a budget of the Borrower and its Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Borrower, consolidated income
statement projections for the Borrower and its Subsidiaries, consolidated
balance sheet projections for the Borrower and its Subsidiaries and consolidated
cash flow projections for the Borrower and its Subsidiaries, all for the Fiscal
Years ending 2012 through 2016, inclusive (the “Projected Financial
Statements”).

 

(d)           No Material Adverse Change.  There shall not have occurred a
material adverse change since December 31, 2011 in the business, financial
condition, affairs or results of operation of the Parent Guarantor and its
Subsidiaries, taken as a whole.

 

(e)           Litigation.  There shall not exist any action, suit, investigation
or proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

 

(f)            Organizational Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

88

--------------------------------------------------------------------------------

 


 

(i)    copies of the Organizational Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

(ii)   such certificates of resolutions or other action, incumbency certificates
and/or other certificates of authorized officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each authorized officer thereof authorized to act as an authorized officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and

 

(iii)  such documents and certifications as the Administrative Agent may require
to evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

 

(g)           Perfection and Priority of Liens.  Receipt by the Administrative
Agent of the following:

 

(i)    searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;

 

(ii)   UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(iii)  all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Pledge and Security Agreement, together
with duly executed in blank and undated stock powers attached thereto;

 

(iv)  searches of ownership of, and Liens on, intellectual property of each Loan
Party in the appropriate governmental offices; and

 

(v)   duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Loan Parties.

 

(h)           Evidence of Insurance.  Receipt by the Administrative Agent of
copies of insurance policies, endorsements to insurance policies and/or
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Administrative Agent as additional insured (in
the case of liability insurance) or Lender’s loss payee (in the case of hazard
insurance) on behalf of the Lenders.

 

89

--------------------------------------------------------------------------------


 

(i)            Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Sections 5.01(d) and (e) and Sections 5.02(a) and
(b) have been satisfied.

 

(j)            Solvency Certificate.  The Administrative Agent shall have
received certification dated as of the Closing Date from a Responsible Officer
of the Borrower stating that as of the Closing Date, after giving effect to the
transactions contemplated hereby and the incurrence of Indebtedness related
thereto on the Closing Date, (i) the fair value of the assets of the Loan
Parties, on a consolidated basis, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Loan Parties, on a consolidated basis,
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Loan Parties, on a consolidated basis, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Loan Parties, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted.

 

(k)           Termination of Existing Credit Agreement.  Receipt by the
Administrative Agent of evidence that the Existing Credit Agreement concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement concurrently with the Closing Date are being
released.

 

(l)            Fees.  Receipt by the Administrative Agent, the Arrangers and the
Lenders of any fees required to be paid on or before the Closing Date.

 

(m)          Attorney Costs.  Unless waived by the Administrative Agent, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02       Conditions to all Credit Extensions.

 

The obligation of each Lender or each L/C Issuer, as applicable, to honor any
Request for Credit Extension (excluding any conversion or continuation of Loans)
is subject to the following conditions precedent:

 

90

--------------------------------------------------------------------------------


 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.06 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer and/or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents on
the Closing Date, the Loan Parties, jointly and severally, make the
representations and warranties set forth in this Article VI and upon the
occurrence of each Credit Extension thereafter:

 

6.01       Organization, etc.  Each Loan Party (a) is a corporation or other
form of legal entity, and each of its Subsidiaries is a corporation, partnership
or other form of legal entity, validly organized and existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as the case may be, (b) is duly qualified to do business and is in
good standing as a foreign corporation or foreign partnership (or comparable
foreign qualification, if applicable, in the case of any other form of legal
entity), as the case may be, in each jurisdiction where the nature of its
business requires such qualification, and (c) has full power and authority and
holds all requisite governmental licenses, permits and other approvals to
(i) enter into and perform its obligations under this Agreement and each other
Loan Document to which it is a party and (ii) own or hold under lease its
property and to conduct its business substantially as currently conducted by it,
except, in the case of clauses (b) and (c)(ii) only, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.02       Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by each Loan Party of this Agreement and each other Loan
Document to which it is a party, the borrowing of the Loans, the use of the
proceeds thereof and the issuance of the Letters of Credit hereunder are within
each Loan Party’s corporate, partnership or comparable

 

91

--------------------------------------------------------------------------------


 

powers, as the case may be, have been duly authorized by all necessary
corporate, partnership or comparable and, if required, stockholder action, as
the case may be, and do not

 

(a)           contravene the Organizational Documents of any Loan Party or any
of its respective Subsidiaries;

 

(b)           contravene any law, statute, rule or regulation binding on or
affecting any Loan Party or any of its respective Subsidiaries;

 

(c)           violate or result in a default or event of default or an
acceleration of any rights or benefits under any indenture, agreement or other
instrument binding upon any Loan Party or any of its respective Subsidiaries; or

 

(d)           result in, or require the creation or imposition of, any Lien on
any assets of any Loan Party or any of its respective Subsidiaries, except Liens
created under the Loan Documents,

 

except, in the cases of clauses (b), (c) and (d) only, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.03       Government Approval, Regulation, etc.  No consent, authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower or any other Loan Party of this
Agreement or any other Loan Document, the borrowing of the Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder, except
(i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens under the Security Documents and
(iii) those, the failure of which to obtain or make, would not reasonably be
expected to have a Material Adverse Effect.  No Loan Party or any of its
respective Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

6.04       Validity, etc.  This Agreement has been duly executed and delivered,
or a Guarantor Joinder Agreement has been executed and delivered with the same
effect as execution and delivery of this Agreement, by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party will, on the due execution and delivery thereof (or execution and delivery
of a Guarantor Joinder Agreement) and assuming the due execution and delivery of
this Agreement by each of the other parties hereto, constitute, the legal, valid
and binding obligation of such Loan Party enforceable in accordance with its
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

 

6.05       Boeing Agreements; IRB Agreements.  The Borrower has provided to the
Administrative Agent true and correct copies of each Boeing Agreement and each
IRB Agreement.

 

6.06       Financial Information.  (a)  The Audited Financial Statements have
been prepared in accordance with GAAP consistently applied, and present fairly
in all material respects in the financial condition of the Parent Guarantor and
the results of its operations and its cash flows as of the dates and for the
period presented and the Audited Financial Statements

 

92

--------------------------------------------------------------------------------


 

have been audited by independent registered public accountants of nationally
recognized standing and are accompanied by an unqualified opinion of such
accountants.

 

(b)           Except as disclosed in the financial statements referred to above
or the notes thereto, none of the Parent Guarantor or its Subsidiaries has any
Indebtedness, contingent liabilities, long-term commitments or unrealized losses
that have had or reasonably could be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

6.07       No Material Adverse Effect.  Since December 31, 2011, no event or
circumstance has occurred that has had, or could reasonably be expected to have,
a Material Adverse Effect.

 

6.08       Litigation.  There is no pending or, to the knowledge of the Loan
Parties, threatened litigation, action or proceeding against the Parent
Guarantor or any of its Subsidiaries, or the ability of the parties to
consummate the transactions contemplated hereby, which could reasonably be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby.

 

6.09       Compliance with Laws and Agreements.  None of the Loan Parties has
violated, is in violation of or has been given written notice of any violation
of any laws (other than Environmental Laws, which are the subject of
Section 6.14), regulations or orders of any Governmental Authority applicable to
it or its property or any indenture, agreement or other instrument binding upon
it or its property, except for any violations which could not reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.  No breach, default, violation, cancellation,
termination or other event that could reasonably be expected to have a Material
Adverse Effect has occurred under any Boeing Agreement.

 

6.10       Loan Party Information.  Schedule 6.10 (a) sets forth the name,
taxpayer identification number, organizational identification number (if any) of
each of the Parent Guarantor, the Borrower and each other Loan Party, (b) sets
forth the direct or indirect ownership interest of the Parent Guarantor and the
Borrower in each of their respective Subsidiaries, and (c) identifies each
Subsidiary that is a Loan Party, in each case as of the Closing Date.

 

6.11       Ownership of Properties.  (a) Each of the Borrower and its
Subsidiaries has good and marketable title in fee simple to (or other similar
title in jurisdictions outside the United States of America), or valid leasehold
interests in, or easements or other limited property interests in, or is
licensed to use, all its properties and assets (including all Mortgaged
Properties), except for defects in the foregoing that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to do so in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  All such properties and assets are free and clear of
Liens, other than Permitted Liens.

 

(b)           As of the Closing Date, Schedule 6.11(b) contains and will contain
a true and complete list of each parcel of Real Property (i) owned in fee by any
Loan Party as of the Closing Date and (ii) leased, subleased or otherwise
occupied or utilized by any Loan Party, as lessee or otherwise.

 

93

--------------------------------------------------------------------------------


 

(c)           Each of the Borrower and its Subsidiaries has complied with all
obligations under all leases and other Real Property Agreements (including,
without limitation, the IRB Agreements) to which it is a party, except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect, and all such leases and other Real Property Agreements are in full force
and effect, except in respect of which the failure to be in full force and
effect could not reasonably be expected to have a Material Adverse Effect.  Each
of the Borrower and its Subsidiaries enjoys peaceful and undisturbed possession
under all such leases, other than leases in respect of which the failure to
enjoy peaceful and undisturbed possession could not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

 

(d)           Each of the Borrower and its Subsidiaries owns, possesses, is
licensed or otherwise has the right to use, or could obtain ownership or
possession of, all patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary for the present conduct of
its business, except for those the failure to own, possess, license or use could
not reasonably be expected to have a Material Adverse Effect, and without any
known conflict or alleged conflict with the rights of others, except where such
conflicts could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Set forth on Schedule 6.11(d) is a list of all
intellectual property registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date.  As of the Closing Date, none of the
intellectual property rights owned by any of the Loan Parties or any of its
Subsidiaries is subject to any licensing agreement or similar arrangement except
as set forth on Schedule 6.11(d).

 

(e)           As of the Closing Date, no Loan Party or any of its respective
Subsidiaries has received any written notice of, or has any actual knowledge of,
any pending or contemplated condemnation proceeding affecting any of the
Mortgaged Properties or any sale or disposition thereof in lieu of condemnation
that if unresolved would have a material impact on the applicable Loan Party’s
ability to use the property as the same is intended to be used in connection
with the business of such Loan Party.

 

6.12       Taxes.  Each of the Parent Guarantor, the Borrower and its
Subsidiaries has timely filed all federal, foreign and all other material tax
returns and reports required by law to have been filed by it and has timely paid
all taxes and governmental charges due (whether or not shown on any tax return),
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.  Each of the Parent Guarantor,
the Borrower and its Subsidiaries has made adequate provision in accordance with
GAAP for all taxes not yet due and payable.  Neither the Parent Guarantor, nor
the Borrower, nor any of its Subsidiaries has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the Internal Revenue Code or within the meaning of
Section 6111(c) or Section 6111(d) of the Internal Revenue Code as in effect
immediately prior to the enactment of the American Jobs Creation Act of 2004, or
has ever “participated” in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4, except as could not be reasonably expected
to, individually or in the aggregate, result in a Material Adverse Effect.

 

6.13       Pension and Welfare Plans.  No ERISA Event has occurred or is
reasonably expected to occur which could reasonably be expected to have a
Material Adverse Effect or give rise to a Lien on the assets of any Loan Party
or a Subsidiary, if such Lien could reasonably be

 

94

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect.  The Borrower and its Subsidiaries
and their ERISA Affiliates are in compliance in all respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan except for failures to so comply which could not reasonably be
expected to have a Material Adverse Effect.  No condition exists or event or
transaction has occurred with respect to any Plan which reasonably might result
in the incurrence by the Borrower or any of its Subsidiaries or any ERISA
Affiliate of any liability, fine or penalty which could reasonably be expected
to have a Material Adverse Effect.  The present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Pension Plans by an
amount that could reasonably be expected to have a Material Adverse Effect. 
Using actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Loan Party or
ERISA Affiliate to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, could not reasonably be expected to result in a Material
Adverse Effect.  Neither the Borrower nor any of its Subsidiaries has any
contingent liability with respect to post-retirement benefits provided by the
Borrower or any of its Subsidiaries under a Welfare Plan, other than
(i) liability for continuation coverage described in Part 6 of Subtitle B of
Title I of ERISA and (ii) liabilities that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
(a) each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, and (b) neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Plan.

 

6.14       Environmental Warranties.  (a) All facilities and property owned,
leased or operated by the Borrower or any of its Subsidiaries, and all
operations conducted thereon, are in compliance with all Environmental Laws,
except for such noncompliance that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           There are no pending or threatened (in writing):

 

(i)    Environmental Claims received by the Borrower or any of its Subsidiaries,
or

 

(ii)   written claims, complaints, notices or inquiries received by the Borrower
or any of its Subsidiaries regarding Environmental Liability,

 

in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(c)           There have been no Releases of Hazardous Materials at, on, under
or from any property now or, to any Loan Party’s knowledge, previously owned,
leased or operated by the Borrower or any of its Subsidiaries that, individually
or in the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.

 

95

--------------------------------------------------------------------------------


 

(d)           The Borrower and its Subsidiaries have been issued and are in
compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits which, if not so obtained or as to which the Borrower and
its Subsidiaries are not in compliance, or are not in effect, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(e)           No property now or, to any Loan Party’s knowledge, previously
owned, leased or operated by the Borrower or any of its Subsidiaries is listed
or proposed (with respect to owned property only) for listing on the CERCLIS or
on any similar state list of sites requiring investigation or clean-up, or on
the National Priorities List pursuant to CERCLA.

 

(f)            There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, surface impoundments or disposal areas, on or
under any property now or, to any Loan Party’s knowledge, previously owned or
leased by the Borrower or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(g)           Neither the Borrower nor any of its Subsidiaries has transported
or arranged for the transportation of any Hazardous Material to any location
which is listed or proposed for listing on the National Priorities List pursuant
to CERCLA, on the CERCLIS or on any similar state list or which is the subject
of federal, state or local enforcement actions or other investigations which
would reasonably be expected to lead to any Environmental Claim against the
Borrower or such Subsidiary that could reasonably be expected, individually or
in the aggregate with any other such Environmental Claims, to have a Material
Adverse Effect.

 

(h)           No liens have been recorded pursuant to any Environmental Law with
respect to any property or other assets currently owned or leased by the
Borrower or its Subsidiaries.

 

(i)            Neither the Borrower nor any of its Subsidiaries is currently
conducting any Remedial Action pursuant to any Environmental Law, nor has any of
the Loan Parties or any of their respective Subsidiaries assumed by contract,
agreement or operation of law any obligation under Environmental Law, the cost
of which, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.

 

(j)            There are no polychlorinated biphenyls or asbestos or
asbestos-containing material present at any property owned, leased or operated
by the Borrower or any of its Subsidiaries, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

6.15       Regulations T, U and X.  The Loans and other Credit Extensions, the
use of the proceeds thereof, this Agreement and the transactions contemplated
hereby will not result in a violation of or be inconsistent with any provision
of Regulation T, Regulation U or Regulation X.

 

6.16       Disclosure; Accuracy of Information and Projected Financial
Statements.  (a) Neither this Agreement nor any other document, certificate or
written statement (other than Projections and information of a general economic
or industry specific nature), in each case

 

96

--------------------------------------------------------------------------------


 

concerning any Loan Party, furnished to the Administrative Agent or any Lender
by or on behalf of any Loan Party in connection herewith contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements contained herein and therein not materially
misleading, in light of the circumstances under which they were made.  Any
document, certificate or written statement containing financial projections and
other forward looking information concerning the Parent Guarantor and its
Subsidiaries provided to the Arrangers  or the Lenders by any of the Loan
Parties or any of their representatives (or their behalf) (the “Projections”)
have been be prepared in good faith utilizing reasonable assumptions and due
care in the preparation of such document, certificate or written statement, it
being understood that forecast and projections are subject to uncertainties and
contingencies and no assurance can be given that any forecast or projection will
be realized.

 

(b)           The Projected Financial Statements were prepared in good faith
based on assumptions that are reasonable as of the date of such projections and
as of the Closing Date and all material assumptions with respect to the
Projected Financial Statements are set forth therein.  The Projected Financial
Statements present a good faith estimate of the consolidated financial
information contained therein at the date thereof, it being recognized by the
Administrative Agent and the Lenders, however, that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by the projections will differ from the projected
results and that the difference may be material.  The Projected Financial
Statements are not representations by the Borrower or any other Loan Party that
the projections thereof will be achieved.

 

6.17       Insurance.  The properties of the Borrower and each of its
Subsidiaries are insured with financially sound and reputable insurance
companies in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and operating and
owning properties in the same or similar locations, and as required to be
maintained pursuant to the Security Documents.  All such insurance (including
the related insurance policies) is in full force and effect, all premiums with
respect thereto that are due and payable have been duly paid and no Loan Party
has received or is aware of any notice of violation or cancellation thereof and
each Loan Party has complied in all material respects with the material
requirements of each such policy.

 

6.18       Labor Matters.  Except as could not reasonably be expected to have a
Material Adverse Effect (for purposes of this representation being made on the
Closing Date only, with references to the Loan Parties in such definition being
deemed to be references to the Borrower and its Subsidiaries taken as a whole),
(a) there are no strikes, lockouts or slowdowns against the Loan Parties pending
or, to the knowledge of any Loan Party, threatened; (b) the hours worked by and
payments made to employees of the Loan Parties have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters; and (c) all payments due from the Loan
Parties, or for which any claim may be made against the Loan Parties, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Loan Parties.

 

6.19       Solvency.  Immediately following the making of each Loan and after
giving effect to the application of the proceeds of such Loans, (a) the fair
value of the assets of the Loan Parties, on a consolidated basis, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Loan
Parties, on a consolidated basis, will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties, on a

 

97

--------------------------------------------------------------------------------


 

consolidated basis, will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Loan Parties, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

6.20       Securities.  The common Equity Interests of each of the Parent
Guarantor’s and the Borrower’s Subsidiaries are fully paid and, to the extent
applicable, non-assessable.  The Equity Interests of each Subsidiary held,
directly or indirectly, by the Borrower are owned, directly or indirectly, by
the Borrower free and clear of all Liens except the Liens created by the
Security Documents and non-consensual Permitted Liens.  There are not, as of the
Closing Date, any existing options, warrants, calls, subscriptions, convertible
or exchangeable securities, rights, agreements, commitments or arrangements for
any Person to acquire any common stock of the Borrower or any of its
Subsidiaries or any other securities convertible into, exchangeable for or
evidencing the right to subscribe for any such common stock, except as disclosed
in the financial statements delivered pursuant to Sections 7.01(a) and (b) or
otherwise disclosed to the Lenders prior to the Closing Date.

 

6.21       Indebtedness Outstanding.  Set forth on Schedule 6.21 is a list and
description of all Indebtedness of the Loan Parties and their respective
Subsidiaries (other than the Loans) that will be outstanding immediately after
the Closing Date (such Indebtedness, “Indebtedness to Remain Outstanding”).

 

6.22       Security Documents.   The Security Documents create valid security
interests in, and Liens on, the Collateral purported to be covered thereby,
which security interests and Liens will be, subject to the sentence below,
perfected, with respect to personal property, and valid and enforceable, with
respect to Real Property, in each case prior to all other Liens other than
Permitted Liens.  Perfection of the Liens described in the foregoing sentence
may be subject to one or more of the following: (i) the filing or recording of
Uniform Commercial Code financing statements, (ii) the filing of appropriate
notices with the United States Patent and Trademark Office and the United States
Copyright Office, (iii) obtaining control (to the extent required under
Section 4(a) of the Pledge and Security Agreement), (iv) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (v) the filing of Mortgages.  Except for consents,
authorizations, filings or other actions which have been obtained or made, no
consent or authorization of, filing with, or other act by or in respect of, any
arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any stockholder, member or creditor of such
Obligor), is required for (A) the grant by such Obligor of the security interest
in the Collateral granted hereby or for the execution, delivery or performance
of this Agreement by such Obligor, (B) the perfection of such security interest
(to the extent such security interest can be perfected by filing under the
Uniform Commercial Code, the granting of control (to the extent required under
Section 4(a) hereof) or by filing an appropriate notice with the United States
Patent and Trademark Office or the United States Copyright Office) or (C) the
exercise by the Collateral Agent or the holders of the Secured Obligations of
the rights and remedies provided for in this Agreement.

 

6.23       Anti-Terrorism Laws.  (a) None of the Loan Parties or, to the
knowledge of any of the Loan Parties, any of their Affiliates is in violation of
any laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.

 

98

--------------------------------------------------------------------------------

 


 

(b)           No Loan Party or, to the knowledge of any of the Loan Parties, any
of their Affiliates or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loans is any of the following:

 

(i)    a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(ii)   a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

 

(iii)  a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)  a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)   a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.

 

(c)           No Loan Party or, to the knowledge of any Loan Party, any of its
brokers or other agents acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
clause (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

6.24       Subordination.  The obligations of the Loan Parties in respect of
Indebtedness arising pursuant to any Permitted Kansas Bond Financing are junior
and subordinate to the Obligations.

 

6.25       IRB Assets.   The Borrower and/or its Subsidiaries have valid
leasehold interests free and clear of all Liens (other than non-consensual
Permitted Liens) in the IRB Assets pursuant to the Buyer Sublease.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Parent Guarantor and the Borrower each hereby covenants and agrees with the
Lenders that on or after the Closing and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder or under any other Loan Document have been paid in
full (other than contingent indemnification obligations that are not then due
and payable) and all Letters of Credit have expired, terminated or been
collateralized and all drawings under all Letters of Credit shall have been
reimbursed:

 

99

--------------------------------------------------------------------------------


 

7.01       Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to each Lender and the Administrative
Agent copies of the following financial statements, reports, notices and
information:

 

(a)           as soon as available and in any event within forty-five (45) days
after the end of each of the first three (3) Fiscal Quarters of each Fiscal Year
of the Parent Guarantor, a consolidated balance sheet of the Parent Guarantor
and its Subsidiaries as of the end of such Fiscal Quarter and consolidated
statements of earnings and cash flow of the Parent Guarantor and its
Subsidiaries for such Fiscal Quarter and for the same period in the prior Fiscal
Year and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter (including a note with a
consolidating balance sheet and statements of earnings and cash flows for each
Non-Guarantor Subsidiary), certified by a Financial Officer of the Parent
Guarantor as fairly presenting in all material respects the financial position,
results of operations and cash flows of the Parent Guarantor and its
Subsidiaries in accordance with GAAP consistently applied and a narrative report
and management’s discussion and analysis, in a form reasonably satisfactory to
the Administrative Agent, of the financial condition and results of operations
for such Fiscal Quarter and the then elapsed portion of the Fiscal Year, as
compared to the comparable periods in the previous Fiscal Year (it being
understood that such information may be furnished in the form of a Form 10-Q);

 

(b)           as soon as available and in any event within ninety (90) days
after the end of each Fiscal Year of the Parent Guarantor, a copy of the annual
audit report for such Fiscal Year for the Parent Guarantor and its Subsidiaries,
including therein a consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings and cash flow of the Parent Guarantor and its Subsidiaries for such
Fiscal Year (including a note with a consolidating balance sheet and statements
of earnings and cash flows for each Non-Guarantor Subsidiary), in each case
certified (without any Impermissible Qualification) in a manner reasonably
acceptable to the Administrative Agent by an independent public accounting firm
reasonably acceptable to the Administrative Agent, together with a certificate
from a Financial Officer of the Parent Guarantor (a “Compliance Certificate”)
containing a computation in reasonable detail of, and showing compliance with,
each of the financial ratios and restrictions contained in the Financial
Covenants and to the effect that, in making the examination necessary for the
signing of such certificate, such Financial Officer has not become aware of any
Default or Event of Default that has occurred and is continuing, or, if such
Financial Officer has become aware of such Default or Event of Default,
describing such Default or Event of Default and the steps, if any, being taken
to cure it, and concurrently with the delivery of the foregoing financial
statements and a narrative report and management’s discussion and analysis, in a
form reasonably satisfactory to the Administrative Agent, of the financial
condition and results of operations of the Parent Guarantor and the Borrower for
such Fiscal Year, as compared to amounts for the previous Fiscal Year and
budgeted amounts (it being understood that such information may be furnished in
the form of a Form 10-K) (provided that such comparison need not be covered by
the certification of the independent public accounting firm referred to above);

 

(c)           as soon as available and in any event within forty-five (45) days
after the end of each of the first three (3) Fiscal Quarters of each Fiscal Year
of the Parent Guarantor, a Compliance Certificate containing a computation in
reasonable detail of, and showing compliance with, each of the financial ratios
and restrictions contained in

 

100

--------------------------------------------------------------------------------


 

the Financial Covenants and to the effect that, in making the examination
necessary for the signing of such certificate, the Financial Officer executing
such Compliance Certificate has not become aware of any Default or Event of
Default that has occurred and is continuing, or, if such Financial Officers have
become aware of such Default or Event of Default, describing such Default or
Event of Default and the steps, if any, being taken to cure it;

 

(d)           as soon as available and in any event within sixty (60) days after
the end of each Fiscal Year of the Parent Guarantor, commencing with the Fiscal
Year beginning January 1, 2013, a detailed consolidated budget for such Fiscal
Year (including a projected consolidated balance sheet and related statements of
projected operations and cash) and, promptly when available, any significant
revisions of such budgets;

 

(e)           promptly upon receipt thereof, copies of all material written
reports submitted to the Parent Guarantor by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Parent Guarantor or any of its Subsidiaries made by such
accountants;

 

(f)            promptly and in any event within five (5) days after becoming
aware of the occurrence of any Default or Event of Default, a statement of a
Financial Officer of the Borrower setting forth details of such Default or Event
of Default and the action which the Borrower has taken and proposes to take with
respect thereto;

 

(g)           promptly and in any event within five (5) Business Days after
(i) the occurrence of any adverse development with respect to any litigation,
action or proceeding against a Loan Party or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (ii) the commencement of any litigation, action or
proceeding against a Loan Party or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect or that purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, notice thereof and,
to the extent requested by the Administrative Agent, copies of all documentation
relating thereto;

 

(h)           promptly upon becoming aware of the taking of any specific actions
by the Parent Guarantor or any other Person to terminate any Pension Plan (other
than a termination pursuant to Section 4041(b) of ERISA which can be completed
without the Parent Guarantor or any ERISA Affiliate having to provide more than
$5,000,000 in addition to the normal contribution required for the plan year in
which termination occurs to make such Pension Plan sufficient), or the
occurrence of an ERISA Event which could result in a Lien on the assets of any
Loan Party or a Subsidiary or in the incurrence by a Loan Party of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect, or any increase in the contingent liability of a Loan Party with
respect to any post-retirement Welfare Plan benefit if the increase in such
contingent liability could reasonably be expected to have a Material Adverse
Effect, notice thereof and copies of all documentation relating thereto;

 

(i)            upon written request by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Loan Party or ERISA Affiliate with the Department of Labor
with respect to each Pension Plan; (ii) to the extent available, the most recent
actuarial valuation report for

 

101

--------------------------------------------------------------------------------


 

each Pension Plan; (iii) all notices received by any Loan Party or ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan as the Administrative Agent shall reasonably
request;

 

(j)            promptly and in any event within five (5) Business Days, notice
of any other development that could reasonably be expected to have a Material
Adverse Effect;

 

(k)           promptly, and in any event within five (5) Business Days of the
receipt thereof, any written notice from Boeing or Airbus with respect to the
cancellation of any programs covered by any of the Boeing Agreements or the
Airbus Agreement, as the case may be; and

 

(l)            promptly, from time to time, such other information respecting
the condition or operations, financial or otherwise, of the Parent Guarantor or
any of its Subsidiaries as any Lender through the Administrative Agent may from
time to time reasonably request.

 

Documents required to be delivered pursuant to this Section 7.01 may be
delivered electronically and shall be deemed to have been so delivered on the
date (i) on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the Internet at the website address listed on
Schedule 11.02, or on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), or
(ii) on which they are first available on the SEC’s website on the Internet at
www.sec.gov; provided, that: the Borrower shall deliver a paper copy of such
documents to the Administrative Agent or any Lender upon its written request to
the Borrower to deliver such paper copy.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or any of
the Arrangers may, but shall not be obligated to, make available to the Lenders
and the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a 
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, each of the Arrangers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be required to treat any

 

102

--------------------------------------------------------------------------------


 

Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated as “Public Side
Information.”

 

7.02       Compliance with Laws, etc.  Each of the Parent Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to, comply
in all respects with all applicable laws, rules, regulations and orders, except
where such noncompliance, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

7.03       Maintenance of Properties.  Each of the Parent Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to,
maintain, preserve, protect and keep its material properties and assets in good
repair, working order and condition, and make necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times except where the failure to do
so would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

 

7.04       Insurance.  Each of the Parent Guarantor and the Borrower will, and
will cause each of their respective Subsidiaries to, maintain or cause to be
maintained with financially sound and responsible insurance companies insurance
with respect to its properties material to the business of the Loan Parties and
their respective Subsidiaries against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations (including,
without limitation, to the extent customary in the case of similar businesses
operating in the same or similar locations, (i) physical hazard insurance on an
“all risk” basis including an industry standard Lenders Loss Payable Clause,
(ii) commercial general liability against claims for bodily injury, death or
property damage and including the Administrative Agent and the Collateral Agent
as additional insured parties or, in the case of property insurance, loss payee,
(iii) boiler and machinery insurance covering all electrical and mechanical
equipment and vessels under pressure constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance as may be required
by any applicable Laws and (vi) such other insurance against risks as the
Administrative Agent or the Collateral Agent may from time to time require). 
Each such insurance policy shall provide that it may not be cancelled or
otherwise terminated without at least thirty (30) days’ prior written notice to
the Administrative Agent.  To the extent any such policy is cancelled, adversely
modified or renewed, each of the Parent Guarantor and the Borrower shall, and
shall cause each of their respective Subsidiaries to, deliver a certificate of
insurance to the Administrative Agent, together with evidence reasonably
satisfactory to the Administrative Agent of the payment of the premium therefor.

 

If any portion of improvements to real property subject to a Mortgage are
located in a “flood hazard area” as provided in any Flood Insurance Rate Map
published from time to time by the Federal Emergency Management Agency (or any
successor agency), each of the Parent Guarantor and the Borrower will, and will
cause each other Loan Party to, with respect to such improvements, obtain flood
insurance in such total amount as necessary to comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time, and any regulatory requirements applicable to the
Administrative Agent and/or the Lenders with respect to the amount of flood
insurance required.

 

7.05       Books and Records; Visitation Rights; Maintenance of Ratings. 
(a) Each of the Parent Guarantor and the Borrower will, and will cause each of
their respective Subsidiaries to, keep books and records which accurately
reflect in all material respects its business affairs and material transactions
and permit the Administrative Agent or any Lender or their representatives, at
reasonable times and intervals, to (i) visit all of its offices, (ii) discuss
its financial matters

 

103

--------------------------------------------------------------------------------


 

with its officers and independent public accountant and (iii) upon the
reasonable request of the Administrative Agent or a Lender, examine (and, at the
expense of the Borrower, photocopy extracts from) any of its books or other
corporate or partnership records (provided that as long as no Default or Event
of Default has occurred and is continuing, (a) the Loan Parties shall bear the
expense of not more than one (1) such visit per Fiscal Year and (b) such visits
shall be coordinated through the Administrative Agent).

 

(b)           The Borrower shall use commercially reasonable efforts to continue
to have this Agreement and the Revolving Loans hereunder rated by each of
Moody’s and S&P.

 

7.06       Environmental Covenant.  Each of the Parent Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to:

 

(a)           use and operate all of its facilities and properties in compliance
with all Environmental Laws except for such noncompliance which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, keep all Environmental Permits in effect and remain in compliance
therewith and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except for any failure to keep Environmental Permits in
effect or noncompliance that could not reasonably be expected to have a Material
Adverse Effect;

 

(b)           promptly notify the Administrative Agent and provide copies of all
written inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect, and promptly cure and have dismissed with prejudice
or contest in good faith any actions and proceedings relating thereto;

 

(c)           in the event of the presence of any Hazardous Material on any
Mortgaged Property which is in violation of any Environmental Law or which could
reasonably be expected to result in an Environmental Liability which violation
or Environmental Liability could reasonably be expected to have a Material
Adverse Effect, each applicable Loan Party and its Subsidiaries, upon discovery
thereof, shall take all necessary steps to initiate and expeditiously complete
all response, corrective and other action to mitigate and eliminate any such
adverse effect in accordance with and to the extent required by applicable
Environmental Laws, and shall keep the Administrative Agent informed of their
actions;

 

(d)           at the written request of the Administrative Agent or the
Requisite Lenders, which request shall specify in reasonable detail the basis
therefor, each Loan Party will provide, at such Loan Party’s sole cost and
expense, an environmental site assessment report (which may include where
appropriate testing and sampling, including sampling of soil and ground water)
concerning any Mortgaged Property now or hereafter owned or leased by such Loan
Party or any of its respective Subsidiaries, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the potential cost of any
Remedial Action in connection with such Hazardous Materials on, at, under or
emanating from such Mortgaged Property pursuant to any applicable Environmental
Law; provided that such request may be made only (i) if an Event of Default has
occurred and is continuing for not less than sixty (60) days or (ii) if (x) the
performance of such requested

 

104

--------------------------------------------------------------------------------


 

actions could not reasonably be expected to adversely affect the ability of the
Borrower to recover from Boeing pursuant to Boeing’s indemnity obligations under
the Acquisition Agreement and (y) the Administrative Agent or the Requisite
Lenders reasonably believe that (A) the Borrower or any such Mortgaged Property
is not in compliance with Environmental Law and such noncompliance could
reasonably be expected to have a Material Adverse Effect, or (B) circumstances
exist that could reasonably be expected to form the basis of an Environmental
Claim against such Loan Party or to result in Environmental Liability, in each
case that could reasonably be expected to have a Material Adverse Effect (in
such events as are listed in this subparagraph, the environmental site
assessment shall be focused upon the noncompliance or other circumstances as
applicable).  If any Loan Party fails to provide the same within forty-five (45)
days after such request was made, the Administrative Agent may order the same,
and such Loan Party shall grant and hereby grants to the Administrative Agent
and the Requisite Lenders and their agents access to such Mortgaged Property and
specifically grants the Administrative Agent and the Requisite Lenders an
irrevocable non-exclusive license, subject to the rights of tenants, to perform
such an assessment, all at such Loan Party’s sole cost and expense; and

 

(e)           promptly, from time to time, provide such information and
certifications which the Administrative Agent may reasonably request from time
to time to evidence compliance with this Section 7.06.

 

7.07       Information Regarding Collateral.  (a) Each of the Parent Guarantor
and the Borrower will, and will cause each of the other Loan Parties to, furnish
to the Administrative Agent and the Collateral Agent prompt written notice of
any change (i) in such Loan Party’s legal name, (ii) in the location of any Loan
Party’s chief executive office or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s corporate structure, (iv) in any Loan
Party’s federal taxpayer identification number or organizational identification
number or (v) in any Loan Party’s jurisdiction of organization.  Each of the
Parent Guarantor and the Borrower will not, and will not permit any other Loan
Party to, effect or permit any change referred to in the preceding sentence
unless (i) it shall have given the Administrative Agent and the Collateral Agent
written notice not later than ten (10) days after any such change and (ii) all
filings have been made under the applicable Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interests in
all the Collateral.  Each of the Parent Guarantor and the Borrower will, and
will cause each other Loan Party to, promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

 

(b)           Each year, at the time of delivery of annual financial statements
with respect to the preceding Fiscal Year pursuant to Section 7.01(b), the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer or the chief legal officer of the Borrower updating, to the extent
necessary, to reflect (i) the list of owned and leased Real Property, (ii) any
changes to the names or locations of any Loan Party or (iii) any other
information reasonably requested by the Administrative Agent with respect to the
Collateral.

 

7.08       Existence; Conduct of Business.  Each of the Parent Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect (a) its legal existence and (b) the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names

 

105

--------------------------------------------------------------------------------


 

material to the conduct of its business, except (other than in respect of the
legal existence of the Borrower) where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that nothing in this
Section 7.08 shall prohibit any merger or consolidation, liquidation or
dissolution permitted under Section 8.03 or sale or other disposition permitted
under Section 8.05.

 

7.09       Performance of Obligations.  Each of the Parent Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to, perform
all of their respective obligations under the terms of each mortgage, indenture,
security agreement, other debt instrument and material contract by which they
are bound or to which they are a party except for such noncompliance as in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

7.10       Casualty and Condemnation.  Each of the Parent Guarantor and the
Borrower (a) will furnish to the Administrative Agent and the Lenders prompt
written notice of any casualty, Destruction or other insured damage to any
Collateral in an amount in excess of $10,000,000 or the commencement of any
action or proceeding for the Taking of any Collateral or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the Net Proceeds of any such event (whether
in the form of insurance proceeds, condemnation awards or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement.

 

7.11       Pledge of Collateral.

 

(a)           Personal Property.  Each of the Parent Guarantor and the Borrower
will, and will cause each of the other Loan Parties to, take all necessary
action, including the filing of appropriate financing statements under the
provisions of the Uniform Commercial Code, applicable domestic or local laws,
rules or regulations in each of the offices where such filing is necessary or
appropriate, or entering into a Guarantor Joinder Agreement, to grant to the
Collateral Agent, for its benefit and the benefit of the other holders of the
Obligations, a valid and enforceable first priority Lien, subject in each case
only to Permitted Liens, in all personal property (other than (x) Capital Stock
of any Subsidiary, the pledging of which shall be governed by clause (c) below
and (y) Excluded Property) of the Loan Parties; provided, however, that no Loan
Party shall be required pursuant to this Section 7.11(a) to enter into any
deposit account or securities account control agreement.

 

(b)           Real Property.  In the event that any Loan Party acquires an
interest in Real Property (other than Excluded Property), including pursuant to
the release of any such Real Property that constituted an IRB Asset from the IRB
Agreements, or renews any Real Property Agreement (whether or not the subject of
a Mortgage or other Security Documents), within sixty (60) days of such
acquisition or renewal (or such later date as the Collateral Agent may agree in
its sole discretion), the Parent Guarantor or the Borrower will, or will cause
the applicable Loan Party to, (i) with respect to any such Real Property that is
fee-owned or any such Real Property that is a leasehold interest for which the
applicable lease agreement is entered into after the Closing Date, take such
actions and execute such documents as the Collateral Agent shall require to
confirm the Lien of a Mortgage, if applicable, or to create a new Mortgage or
other Security Documents (including, without limitation, satisfaction of the
conditions set forth in clauses (g)(vi) through (x) of Section 5.01 of this
Agreement) and (ii) with respect to any such Real Property that is a leasehold
for which the applicable lease agreement was

 

106

--------------------------------------------------------------------------------


 

entered into prior to the Closing Date, or for which rights under an existing
lease agreement were acquired or assumed, or which was entered into prior to the
Closing Date but renewed thereafter, use its commercially reasonable efforts in
respect thereof, take such actions and execute such documents as the Collateral
Agent shall require to confirm the Lien of a Mortgage, if applicable, or to
create a new Mortgage or other Security Documents (including, without
limitation, satisfaction of the conditions set forth in clauses (g)(vi) through
(x) of Section 5.01 of this Agreement).

 

(c)           Capital Stock.  The Parent Guarantor and the Borrower shall, or
shall cause the applicable Loan Party to, cause (i) one hundred percent (100%)
of the issued and outstanding Equity Interests of each Domestic Subsidiary
(other than any Non-Guarantor Subsidiary) of the Parent Guarantor or any other
Loan Party and (ii) sixty-five percent (65%) (or such greater percentage that,
due to a Change in Law after the date hereof, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any adverse tax consequences) of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956 2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956 2(c)(2)) in each first-tier Foreign Subsidiary owned by the
Parent Guarantor, the Borrower or any Domestic Subsidiary that is a Loan Party
to be subject at all times to first priority, perfected security interests in
favor of the Collateral Agent (subject to Permitted Liens), for the benefit of
itself and the other holders of the Obligations.

 

7.12       Further Assurances.  Each of the Parent Guarantor and the Borrower
will, and will cause each of the other Loan Parties to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
the delivery of appropriate opinions of counsel), which are required under any
applicable law, or which the Administrative Agent, the Collateral Agent or the
Requisite Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Loan Documents or the validity or priority of any such
Lien, all at the expense of the Loan Parties.  Each of the Parent Guarantor and
the Borrower will, and will cause each of the other Loan Parties to, provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Loan Documents.

 

7.13       Use of Proceeds.  The Borrower covenants and agrees that the proceeds
of the Term B Loans received from the Term B Lenders on the Closing Date will be
used to repay outstanding obligations under the Existing Credit Agreement, to
pay fees and expenses payable hereunder and for other lawful general corporate
purposes.  The Borrower covenants and agrees that all Revolving Credit
Borrowings will be used for lawful general corporate purposes.  The Borrower
also covenants and agrees that the proceeds of any Add-On Term Loans will be
used for lawful general corporate purposes.

 

7.14       Payment of Taxes.  Each of the Parent Guarantor and the Borrower
will, and will cause each of their respective Subsidiaries to, pay and discharge
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits, or upon any properties belonging to it, prior
to the date on which material penalties attach thereto, and all

 

107

--------------------------------------------------------------------------------


 

lawful claims which, if unpaid, might become a Lien or charge upon any
properties of the Parent Guarantor, the Borrower or any of their respective
Subsidiaries or cause a failure or forfeiture of title thereto; provided that
neither the Parent Guarantor nor the Borrower nor any of their respective
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset that may become subject to such Lien, if it has maintained adequate
reserves with respect thereto in accordance with and to the extent required
under GAAP.  Each of the Parent Guarantor and the Borrower will, and will cause
each of their respective Subsidiaries to, timely file or cause to be timely
filed all material tax returns required to be filed by it.

 

7.15       Guarantees.  In the event that any Person becomes a direct or
indirect Subsidiary (other than a Foreign Subsidiary or a Non-Guarantor
Subsidiary) of the Borrower after the Closing Date, the Borrower will promptly
notify the Administrative Agent of that fact and cause such Subsidiary to
promptly execute and deliver to the Administrative Agent a Subsidiary Guarantor
Joinder Agreement and take all such further actions and execute all such further
documents and instruments as may be necessary or, in the reasonable opinion of
the Administrative Agent, desirable to create in favor of the Collateral Agent,
for the benefit of itself and of the other holders of the Obligations, a valid
and perfected first priority Lien a valid and perfected Lien on all of the
property and assets (other than Excluded Property) of such Subsidiary.

 

7.16       IRB Agreements.    The Borrower agrees to promptly enforce all rights
and remedies it may have under the IRB Agreements in connection with its rights
to possess and utilize the IRB Assets without payment of rent after the Closing
Date and to have ownership of all Non-Qualifying Assets to be transferred to it
as and to the extent permitted under the IRB Agreements.

 

7.17       Landlord Consents.    Each Loan Party shall use commercially
reasonable efforts to promptly obtain landlord consents, estoppel letters or
waivers in respect of Collateral held on any leased premises not subject to a
Mortgage as reasonably requested by the Collateral Agent.

 

7.18       Post-Closing Covenants.    Without limitation of the terms of
Section 7.11 or Section 7.12, the Loan Parties shall provide to the Collateral
Agent all Real Property Security Deliverables with respect to each of the Real
Properties designated as a Mortgaged Property on Schedule 6.11(b) within ninety
(90) days after the Closing Date (or such later date as may be agreed by the
Collateral Agent in its sole discretion); provided, however, if such Mortgaged
Property with respect to which the related Real Property is a leasehold, and the
lease of such Real Property requires lessor consent or otherwise prohibits the
granting of a Mortgage thereon, the Loan Parties shall have used commercially
reasonable efforts to obtain such consent (or agreement to waive the
prohibition).  The inability of the Loan Parties to obtain the foregoing
consents (or waiver, as the case may be) following commercially reasonable
efforts to do so, and the concurrent inability to deliver a Mortgage with
respect to such Mortgaged Property with respect to which the related Real
Property is a leasehold shall not be deemed to be a failure to satisfy this
Section 7.18.

 

108

--------------------------------------------------------------------------------

 


 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder or under
any other Loan Document have been paid in full (other than contingent
indemnification obligations that are not then due and payable) and all Letters
of Credit have expired, terminated or been collateralized and all drawings under
all Letters of Credit shall have been reimbursed, each of the Parent Guarantor
and the Borrower hereby covenants and agrees with the Lenders that from and
after the Closing Date:

 

8.01       Indebtedness; Certain Equity Securities.  (a) Each of the Parent
Guarantor and the Borrower will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist (including by way of Guarantee) any Indebtedness, except:

 

(i)                    Indebtedness incurred and outstanding under the Loan
Documents;

 

(ii)                   Indebtedness to Remain Outstanding and any Permitted
Refinancing thereof;

 

(iii)                  Indebtedness of the Borrower to any Subsidiary Loan Party
and of any Subsidiary Loan Party to the Borrower or any other Subsidiary Loan
Party;

 

(iv)                  Guarantees by the Borrower or any Subsidiary Loan Party of
Indebtedness of any other Subsidiary Loan Party or the Borrower, in each case,
to the extent such Indebtedness was permitted to be incurred hereunder, and if
such Indebtedness is subordinated to the Obligations under the Loan Documents,
such Guarantee is as subordinated in right of payment to the Obligations;

 

(v)                   Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within five (5) Business Days of its incurrence;

 

(vi)                  Indebtedness of the Borrower or any Subsidiary of the
Borrower incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided
that (A) such Indebtedness is incurred prior to or within one hundred twenty
(120) days after such acquisition or the completion of such construction or
improvement (provided that this subclause (A) shall not apply with respect to
fixed or capital assets owned as of and since the Closing Date so long as the
proceeds of such Indebtedness incurred after the Closing Date are utilized to
repay Loans to the extent required pursuant to Section 2.05(b)(iv)) and (B) the
aggregate principal amount of Indebtedness

 

109

--------------------------------------------------------------------------------


 

permitted by this clause (vi) shall not exceed $300,000,000 at any time
outstanding;

 

(vii)                Swap Contracts entered into in the ordinary course of
business and not for speculative purposes;

 

(viii)               Indebtedness owed to any Person providing worker’s
compensation, health, disability or other employee benefits or property,
casualty or liability insurance to the Borrower or any Subsidiary, pursuant to
reimbursement or indemnification obligations to such Person;

 

(ix)                  Indebtedness of the Borrower and its Subsidiaries in
respect of performance bonds, bid bonds, completion guarantees, appeal bonds,
surety bonds, bankers’ acceptances and similar obligations and trade-related
letters of credit, in each case provided by the Borrower or any of its
Subsidiaries in the ordinary course of business and not in connection with
indebtedness for money borrowed, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;

 

(x)                   Indebtedness arising from agreements of the Borrower or
any Subsidiary of the Borrower providing for indemnification, adjustment of
purchase price, earn-outs or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets or a
Subsidiary of the Borrower, other than Guarantees of Indebtedness incurred by
any Person acquiring all or any portion of such business, assets or a Subsidiary
of the Borrower for the purpose of financing such acquisition;

 

(xi)                  Indebtedness incurred by Non-Guarantor Subsidiaries and
Foreign Subsidiaries which is Non-Recourse Debt;

 

(xii)                 any Permitted Sponsor Indebtedness;

 

(xiii)                Prepaid Insurance in an amount not to exceed $15,000,000
at any time outstanding;

 

(xiv)                Permitted Kansas Bond Financing not to exceed $100,000,000
at any time outstanding;

 

(xv)                 Permitted IRB Lease Obligations;

 

(xvi)                Indebtedness assumed in connection with any Permitted
Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition, and modifications, refinancings, refundings,
renewals or extensions thereof, so long as (x) no Default or Event of Default
then exists or would arise therefrom, (y) the Borrower and its Subsidiaries are
in compliance, on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness, with the Financial Covenants recomputed as at the date of the
last ended Test Period, as if such incurrence (and any related repayment of
other Indebtedness) had occurred on the first day of the relevant Test Period
and (z) no more than $150,000,000 in aggregate

 

110

--------------------------------------------------------------------------------


 

principal amount of Indebtedness may be outstanding under this
subclause (xvii) at any time;

 

(xvii)               Permitted Subordinated Indebtedness, so long as (x) no
Default then exists or would arise therefrom and (y) the Borrower and its
Subsidiaries are in compliance, on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness, with the Financial Covenants recomputed as at
the date of the last ended Test Period, as if such incurrence (and any related
repayment of other Indebtedness) had occurred on the first day of the relevant
Test Period;

 

(xviii)              other Indebtedness of the Borrower or any Subsidiary of the
Borrower in an aggregate principal amount not exceeding $100,000,000, of which
$50,000,000 may be secured by Liens to the extent permitted under
Section 8.02(xxii), at any time outstanding;

 

(xix)                 Permitted Additional Indebtedness, so long as (x) no
Default then exists or would arise therefrom and (y) the Borrower and its
Subsidiaries are in compliance, on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness, with the Financial Covenants recomputed as at
the date of the last ended Test Period, as if such incurrence (and any related
repayment of other Indebtedness) had occurred on the first day of the relevant
Test Period; and

 

(xx)                  upon the occurrence an Airbus Discontinuance or a 787
Discontinuance, Indebtedness arising in connection with obligations to repay
advances or progress payments made by Airbus and Boeing, as applicable.

 

(b)           The Parent Guarantor will not, directly or indirectly, issue any
Disqualified Capital Stock other than to the Borrower or a Subsidiary Loan
Party.  The Borrower will not permit any of its Subsidiaries to, directly or
indirectly, issue any Preferred Stock other than to the Borrower or a Subsidiary
Loan Party.

 

8.02       Liens.  Each of the Parent Guarantor and the Borrower will not, and
will not permit any of their respective Subsidiaries to, directly or indirectly,
create, incur, assume or permit to exist any Lien on any Property or asset
(including any income or revenues (including accounts receivable)) now owned or
hereafter acquired by them, except the following (herein collectively referred
to as “Permitted Liens”):

 

(i)    Liens in favor of the Collateral Agent under the Security Documents or in
connection with the provision of Cash Collateral under this Agreement;

 

(ii)   Liens on assets acquired after the Closing Date existing at the time of
acquisition thereof by the Borrower or any of its Subsidiaries; provided that
such Liens were not incurred in connection with, or in contemplation of, such
acquisition and do not extend to any assets of the Borrower or any of its
Subsidiaries other than the specific assets so acquired (and improvements
thereon);

 

111

--------------------------------------------------------------------------------


 

(iii)  landlords’, carriers’, warehousemen’s, mechanics’, suppliers’,
materialmen’s, attorney’s or other like liens, in any case incurred in the
ordinary course of business which are not overdue for a period of more than
forty-five (45) days or which are being contested in good faith and by
appropriate proceedings promptly instituted and diligently conducted; provided
that (A) a reserve or other appropriate provision, if any, as is required by
GAAP shall have been made therefor, and (B) such Liens relating to statutory
obligations, surety or appeal bond or performance bonds shall only extend to or
cover cash and Permitted Investments not in the Collateral Account;

 

(iv)  Liens existing on the Closing Date and set forth on Schedule 8.02(iv) and
any renewals, replacements or extensions thereof, provided that (A) no
additional property is covered thereby and (B) the amount secured or benefited
thereby is not increased (except, in connection with any refinancing, refunding,
renewal or extension thereof, by an amount equal to accrued interest, a
reasonable premium paid in connection with such renewal, replacement or
extension, as applicable, and fees and expenses reasonably incurred in
connection therewith);

 

(v)   Liens for taxes, assessments or governmental charges or claims or other
like statutory Liens that do not secure Indebtedness for borrowed money and
(A) that are not yet delinquent or (B) that are being contested in good faith by
appropriate proceedings promptly instituted and properly pursued; provided that
any reserve or other appropriate provision as shall be required in conformity
with GAAP shall have been made therefor;

 

(vi)  Liens to secure Indebtedness (including Capital Lease Obligations) of the
type described in Section 8.01(a)(vi) covering only the assets acquired or
improved with such Indebtedness;

 

(vii)                 Liens in the form of zoning restrictions, easements,
rights of way, licenses, reservations, covenants, conditions or other
restrictions on the use of real property or other minor irregularities in title
(including leasehold title) that do not (A) secure Indebtedness or
(B) materially interfere with the ordinary conduct of the Parent Guarantor, the
Borrower and their respective Subsidiaries, taken as a whole;

 

(viii)                Liens not for borrowed money in the form of pledges or
deposits securing bids, tenders, performance, payment of insurance premiums,
statutory obligations, surety bonds, appeal bonds, leases to which the Borrower
or any of its Subsidiaries is a party and other obligations of a like nature, in
each case, made in the ordinary course of business;

 

(ix)                   Liens resulting from any judgments, awards or orders to
the extent that such judgments, awards or orders do not cause or constitute an
Event of Default under this Agreement;

 

(x)                    Liens in the form of licenses, leases or subleases
granted or created by the Borrower or any of its Subsidiaries, which licenses,
leases or subleases do not interfere, individually or in the aggregate, in any
material

 

112

--------------------------------------------------------------------------------


 

respect with the business of the Borrower and its Subsidiaries, taken as a
whole;

 

(xi)                   Liens on fixtures or personal property held by or granted
to landlords pursuant to leases; provided that with respect to any such Liens on
any material portion of the Collateral in existence on the Closing Date which
Liens, if enforced, individually or in the aggregate materially impair the use
(for its intended purposes) of such Collateral, the Borrower or any applicable
Subsidiary of the Borrower has used its commercially reasonable efforts to
obtain a landlord lien waiver reasonably satisfactory to the Collateral Agent;

 

(xii)                  Liens solely on any cash earnest money deposits made by
the Borrower or any of its Subsidiaries in connection with any letter of intent
of a Permitted Acquisition otherwise permitted hereunder;

 

(xiii)                 Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(xiv)                any zoning or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any Real
Property;

 

(xv)                 bankers’ Liens, rights of setoff and similar Liens existing
solely with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by any Loan Party or any Subsidiary of the Borrower, in each
case granted in the ordinary course of business in favor of the bank or banks
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management or other account arrangements, including those
involving pooled accounts and netting arrangements, provided that in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(xvi)                Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

 

(xvii)               pledges or deposits in the ordinary course of business in
connection with worker’s compensation, unemployment insurance and other social
security legislation, other than any lien imposed by ERISA;

 

(xviii)              Liens representing the right of (A) Boeing to purchase
certain assets from the Borrower or any of its Subsidiaries and set-off rights
under the Boeing Agreements and (B) Airbus to purchase certain assets from the
Borrower or any of its Subsidiaries and set-off rights under the Airbus
Agreement;

 

(xix)                 Liens with respect to unearned premiums of Prepaid
Insurance incurred pursuant to Section 8.01(a)(xiii);

 

113

--------------------------------------------------------------------------------


 

(xx)                  Liens in favor of the Borrower or any Subsidiary Loan
Party on property of non-Loan Parties;

 

(xxi)                 Liens to secure Permitted IRB Lease Obligations covering
only the property leased from a City in connection with such Permitted IRB Lease
Obligations;

 

(xxii)                other Liens securing Indebtedness permitted hereunder in
an aggregate amount outstanding not exceeding $50,000,000 at any time; and

 

(xxiii)               all matters set forth in the title insurance policies
delivered pursuant to Sections 5.01(g)(ix) and 7.11(b) and accepted by the
Collateral Agent.

 

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Pledged Collateral (as defined in the Pledge and
Security Agreement) other than Liens in favor of the Collateral Agent and Liens
permitted by Section 8.02(ii).

 

8.03       Fundamental Changes; Line of Business.  (a) Each of the Parent
Guarantor and the Borrower will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with them,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, (i) any Wholly Owned Subsidiary of the Borrower may merge or
consolidate with and into the Borrower in a transaction in which the Borrower is
the surviving Person, (ii) any Wholly Owned Subsidiary of the Borrower (A) that
is not a Subsidiary Loan Party may merge or consolidate with and into any Wholly
Owned Subsidiary of the Borrower and (B) that is a Subsidiary Loan Party may
merge or consolidate with and into any Wholly Owned Subsidiary of the Borrower
in a transaction in which the surviving Person is a Subsidiary Loan Party,
(iii) any Wholly Owned Subsidiary of the Borrower or the Parent Guarantor used
primarily as a financing vehicle in connection with a Permitted Kansas Bond
Financing may merge or consolidate with and into the Borrower or the Parent
Guarantor; provided that the Borrower or the Parent Guarantor is the surviving
Person of that merger or consolidation and the Permitted Kansas Bond Financing
obligations attributable to such Subsidiary have been discharged in full and
such Subsidiary shall have no other Indebtedness, (iv) Permitted Acquisitions
may be consummated through merger or consolidation so long as the surviving
Person is the Borrower (in the case of an acquisition by the Borrower) or a
Subsidiary Loan Party (in the case of an acquisition by a Subsidiary Loan Party)
and (v) any merger, consolidation of a Person whose only assets are the subject
of any Asset Sale permitted by Section 8.05(xiii); provided that in connection
with the foregoing, each of the Parent Guarantor and the Borrower will, and will
cause each Subsidiary Loan Party to, take all actions necessary or reasonably
requested by the Collateral Agent to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Security Documents and otherwise comply with
the provisions of Sections 7.11, 7.12 and 7.15, in each case, on the terms set
forth therein and to the extent applicable.

 

(b)           Notwithstanding the foregoing, (x) any Subsidiary of the Borrower
may dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any other Subsidiary Loan Party and (y) any
Non-Guarantor Subsidiary may liquidate and distribute its assets ratably to its
shareholders (provided that in connection

 

114

--------------------------------------------------------------------------------


 

with the foregoing, the Parent Guarantor and Borrower will, and will cause each
Subsidiary Loan Party to, take all actions necessary or reasonably requested by
the Collateral Agent to maintain the perfection of or perfect, as the case may
be, protect and preserve Liens on Collateral granted to the Collateral Agent
pursuant to the Security Documents and otherwise comply with the provisions of
Sections 7.11, 7.12 and 7.15, in each case, on the terms set forth therein and
to the extent applicable).

 

(c)           The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, engage in any business other than businesses of the
type conducted by the Borrower and the Subsidiary Loan Parties on the Closing
Date and businesses similar, complementary, or reasonably related thereto and
reasonable extensions thereof, including, without limitation, the modification,
maintenance, repair and overhaul businesses and the direct marketing and sale of
spare parts and units.

 

(d)           Each of the Parent Guarantor and the Borrower will not establish,
create or acquire any additional Subsidiaries of any of them without the prior
written consent of the Requisite Lenders; provided that, without such consent,
the Borrower may establish or create (x) one or more direct or indirect Wholly
Owned Subsidiaries of the Borrower so long as Sections 7.11, 7.12 and 7.15 shall
be complied with, and (y) one or more Non-Guarantor Subsidiaries or Foreign
Subsidiaries, so long as any Investment in such Non-Guarantor Subsidiary or
Foreign Subsidiary, together with all other investments in Non-Guarantor
Subsidiaries and Foreign Subsidiaries since the Closing Date, is permitted by
Section 8.04(x) or (xv).

 

8.04       Investments, Loans, Advances, Guarantees and Acquisitions.  Each of
the Parent Guarantor and the Borrower will not, and will not permit any of their
respective Subsidiaries to, directly or indirectly, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly Owned
Subsidiary of the Borrower prior to such merger) any Equity Interests in or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment in, any other Person, or provide other credit support for any
Person or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit (each
of the foregoing, an “Investment” and collectively, “Investments”), except:

 

(i)                    Permitted Investments;

 

(ii)                   Investments existing on the Closing Date (or in respect
of which a binding commitment to make such Investment existed on the Closing
Date) and set forth on Schedule 8.04;

 

(iii)                  Investments (x) by the Parent Guarantor in the Borrower
and by the Borrower and the Subsidiaries of the Borrower in the Borrower or any
Subsidiary Loan Parties; provided that any such Investment held by a Loan Party
shall be pledged pursuant to the Pledge and Security Agreement and (y) by any
Subsidiary of the Borrower that is not a Subsidiary Loan Party in any other
Subsidiary of the Borrower that is not a Subsidiary Loan Party;

 

(iv)                  Investments permitted by Section 8.01(a)(vii);

 

115

--------------------------------------------------------------------------------


 

(v)                   Guarantees constituting Indebtedness permitted by
Section 8.01(a)(iv);

 

(vi)                  Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(vii)                 loans and advances to employees, officers and directors of
the Parent Guarantor or its Subsidiaries in the ordinary course of business
(including, without limitation, for travel, entertainment and relocation
expenses) not to exceed $10,000,000 in the aggregate at any time outstanding;

 

(viii)                loans and advances to employees, officers and directors of
Parent Guarantor or any of its Subsidiaries to the extent used to acquire Equity
Interests of Parent Guarantor to the extent such transactions are cashless;

 

(ix)                   Investments in prepaid expenses, negotiable instruments
held for collection and lease, utility and workers compensation, performance and
similar deposits entered into as a result of the operations of the business in
the ordinary course of business;

 

(x)                    Investments in Non-Guarantor Subsidiaries and Foreign
Subsidiaries in an aggregate amount not to exceed $350,000,000 net of the
aggregate amount of cash paid as dividends or return of capital investment on
such Investment at any time outstanding;

 

(xi)                   Permitted Acquisitions;

 

(xii)                  Investments in respect of bonds owned by the Borrower or
any Subsidiary Loan Party as described in clause (f) of the definition of
“Permitted Kansas Bond Financing”; provided that Permitted Kansas Bond Financing
is permitted by Section 8.01(a)(xiv);

 

(xiii)                 Investments in respect of industrial revenue bonds owned
by the Borrower or a Subsidiary Loan Party in connection with a Permitted IRB
Lease Obligations; provided that Permitted IRB Lease Obligations is permitted by
Section 8.01(a)(xv);

 

(xiv)                other Investments of a type not contemplated by the other
clauses of this Section 8.04 by the Borrower or any Subsidiary Loan Party not to
exceed $75,000,000 net of the aggregate amount of cash paid as dividends or
return of capital investment on such Investment in the aggregate at any time
outstanding; and

 

(xv)                 so long as no Default shall have occurred and be continuing
or would result therefrom, Investments in Joint Ventures not to exceed
$125,000,000 net of the aggregate amount of cash paid as dividends or return of
capital investment on such Investment in the aggregate at any time outstanding.

 

116

--------------------------------------------------------------------------------


 

For purposes of this Section 8.04, in the event that an Investment is listed on
Schedule 8.04 and meets the criteria of more than one of the other categories of
Investments permitted under this Section 8.04, such Investment as listed on
Schedule 8.04 shall not be included in determining compliance with the other
categories of permitted Investments.

 

8.05       Asset Sales.  Each of the Parent Guarantor and the Borrower will not,
and will not permit any of their respective Subsidiaries to, directly or
indirectly, sell, transfer, lease or otherwise dispose of any asset, including
any Equity Interest owned by them, and the Borrower will not permit any of its
Subsidiaries to, directly or indirectly, issue any additional Equity Interest in
such Subsidiary, except:

 

(i)                    sales of inventory or used, surplus, obsolete, outdated,
inefficient or worn out equipment and other property in the ordinary course of
business;

 

(ii)                   sales, transfers and dispositions to the Borrower or any
other Subsidiary Loan Party; provided that in connection with the foregoing,
each of the Parent Guarantor and the Borrower will, and will cause the
Subsidiary Loan Parties to, take all actions necessary or reasonably requested
by the Collateral Agent to maintain the perfection of or perfect, as the case
may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Security Documents and otherwise comply with
the provisions of Sections 7.11, 7.12 and 7.15, in each case, on the terms set
forth therein and to the extent applicable;

 

(iii)                  the lease or sublease of Real Property or personal
property in the ordinary course of business and not constituting a sale and
leaseback transaction;

 

(iv)                  sales of Permitted Investments on ordinary business terms;

 

(v)                   Liens permitted by Section 8.02 and the making of
Investments permitted under Section 8.04;

 

(vi)                  sales, transfers and other dispositions of property by any
Subsidiary of the Borrower that is not a Subsidiary Loan Party to another
Subsidiary of the Borrower that is not a Subsidiary Loan Party;

 

(vii)                 non-exclusive licenses and sublicenses of intellectual
property in the ordinary course of business;

 

(viii)                the abandonment or cancellation of intellectual property
that is not material or is no longer used or useful in any material respect in
the business of the Parent Guarantor and its Subsidiaries;

 

(ix)                   sales or forgiveness of accounts receivable in the
ordinary course of business in connection with the collection or compromise
thereof;

 

117

--------------------------------------------------------------------------------


 

(x)                    issuances of Equity Interests in a Subsidiary of the
Borrower to the Borrower or a Subsidiary Loan Party;

 

(xi)                   sales, transfer or other dispositions of (a) obsolete
equipment and inventory to Boeing, (b) property to Boeing pursuant to
Section 12.2E or 25.2 (by reference to Section 12.0) of the GTA or Section 7.2E,
9.2 (by reference to Section 7.0) or 9.3 (by reference to Section 8.2F) of the
787 GTA, in each case as in effect on the Closing Date and (c) property to
Boeing in accordance with Section 14.0 (by reference to Section 13.2E) of the
GTA or Section 10.1 (by reference to Section 8.2F) of the 787 GTA, in each case
as in effect on the Closing Date; provided that the fair market value of all
such property so transferred to Boeing pursuant to this subclause (c) shall not
exceed $50,000,000 in any Fiscal Year;

 

(xii)                  sales of Real Property interests listed on
Schedule 8.05(xii) in connection with the exercise of a purchase option with
respect thereto by Boeing;

 

(xiii)                 sales, transfers and dispositions of assets (other than
Equity Interests of a Subsidiary of the Borrower, unless, after giving effect to
such sale, transfer or disposition, such Subsidiary no longer constitutes a
Subsidiary of the Borrower and the Borrower is permitted to make an Investment
under Section 8.04 in an amount equal to the Equity Interests retained by the
Borrower or any of its Subsidiaries in such Person) not otherwise permitted
under this Section; provided that the aggregate fair market value of all assets
sold, transferred or otherwise disposed of in reliance upon this
clause (xiii) shall not, in the aggregate, exceed $50,000,000 during any Fiscal
Year and $150,000,000 in the aggregate since the Closing Date and the Net
Proceeds thereof are applied as required by Section 2.05(b)(ii); and

 

(xiv)                sales, transfers and/or other dispositions of property by
one or more Loan Parties to a City (as described in the definition of Permitted
IRB Lease Obligations) in connection with the incurrence of Permitted IRB Lease
Obligations;

 

provided that, unless otherwise specified, all sales, transfers, leases and
other dispositions permitted hereby shall be made for fair value and, in the
case of clauses (xii) and (xiii), for at least seventy-five percent (75%) cash
and Permitted Investments and in the case of clause (xi) one hundred percent
(100%) cash (other than sales, transfers or dispositions under clause (b),
(c) or (d) thereof to the extent Boeing is entitled to a right of set-off).

 

8.06       Sale and Leaseback Transactions.  Each of the Parent Guarantor and
the Borrower will not, and will not permit any of their respective Subsidiaries
to, directly or indirectly, enter into any arrangement, directly or indirectly,
whereby they shall sell or transfer any property, real or personal, used or
useful in their business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that they intend to use
for substantially the same purpose or purposes as the property being sold or
transferred (any such transaction, a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 8.05 and (ii) any Liens
arising in connection with its use of such Property are permitted by
Section 8.02.

 

118

--------------------------------------------------------------------------------

 


 

8.07       Restricted Payments.  Each of the Parent Guarantor and the Borrower
will not, and will not permit any of their respective Subsidiaries to, directly
or indirectly, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:

 

(i)      any Subsidiary of the Borrower may declare and pay dividends to the
Borrower, any Subsidiary Loan Party and ratably to any other holders of such
Subsidiary’s Equity Interests with respect to their Equity Interests;

 

(ii)     the Parent Guarantor may pay dividends consisting solely of shares of
its common Equity Interests or additional shares of the same class of shares as
the dividend being paid and that do not constitute Disqualified Capital Stock;

 

(iii)    the Borrower may pay cash dividends to the Parent Guarantor at the
times and in the amounts necessary to enable the Parent Guarantor to pay its
franchise tax obligations, provided that (x) the amount of cash dividends paid
pursuant to this clause (iv) to enable the Parent Guarantor to pay such
franchise taxes shall not exceed the amount of such franchise taxes actually
owing by the Parent Guarantor at such time for the respective period and (y) any
refunds received by the Parent Guarantor shall promptly be returned by the
Parent Guarantor to the Borrower;

 

(iv)    Permitted Tax Distributions may be made by the Borrower to the Parent
Guarantor, so long as the Parent Guarantor contemporaneously uses such
distributions to pay the taxes in accordance with the definition of “Permitted
Tax Distributions”;

 

(v)     cashless exercises of options and warrants;

 

(vi)    the Borrower may make Restricted Payments to the Parent Guarantor in an
amount not to exceed $3,000,000 during any Fiscal Year if the proceeds thereof
are immediately used by the Parent Guarantor to pay customary out-of-pocket
expenses for administrative, legal and accounting services and other fees
required to maintain its legal existence and the registration and listing of its
securities; and

 

(vii)   so long as no Default or Event of Default then exists and the Borrower
and its Subsidiaries shall be in compliance with all Financial Covenants on a
Pro Forma Basis after giving effect thereto, the Borrower may pay cash dividends
to the Parent Guarantor to enable the Parent Guarantor to repurchase, redeem or
otherwise acquire its Equity Interests and/or to declare and pay cash dividends
to the holders of its Equity Interests; provided that the aggregate amount of
such repurchases, redemptions, acquisitions and dividends pursuant to this
clause (vii)) shall not exceed (A) $150,000,000, plus (B) for each Fiscal Year
commencing with the Fiscal Year ending December 31, 2012, a positive amount
equal to fifty percent (50%) of cumulative Consolidated Net Income (or, in case
such Consolidated Net Income is a deficit, minus one hundred percent (100%) of
such deficit) for such Fiscal Year; provided the amount determined pursuant to
this clause (B) with respect to each Fiscal Year shall be cumulative in nature
by including

 

119

--------------------------------------------------------------------------------


 

the amount determined with respect to the Fiscal Year ending December 31, 2012
and each subsequent Fiscal Year then ended at the time of determination, plus
(C) an amount equal to one hundred percent (100%) of Net Proceeds from any
issuance of Equity Interests by the Parent Guarantor from the Closing Date
through the Final Maturity Date.

 

8.08       Transactions with Affiliates.  Each of the Parent Guarantor and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
directly or indirectly, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of their Affiliates (each
an “Affiliate Transaction”), unless such transactions are at prices and on terms
and conditions taken as a whole not less favorable to the Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, except:

 

(i)      transactions between or among the Borrower and the Subsidiary Loan
Parties not involving any other Affiliate and transactions among Subsidiaries of
the Borrower not involving any Loan Party;

 

(ii)     any Restricted Payment permitted by Section 8.07 and any transaction
permitted by Section 8.01(a)(iii) or 8.01(a)(iv), Section 8.03,
Section 8.04(ii), 8.04(iii), 8.04(v), 8.04(vii), 8.04(viii), 8.04(x) or
8.05(xvi);

 

(iii)    fees and compensation, benefits and incentive arrangements paid or
provided to, and any indemnity provided on behalf of, officers, directors or
employees of the Borrower or any Subsidiary of the Borrower as determined in
good faith by the Board of Directors of the Borrower and in the ordinary course
of business;

 

(iv)    payment to the Sponsors of their reasonable out-of-pocket expenses
incurred in connection with services provided to the Loan Parties;

 

(v)     the issuance or sale of any Equity Interests of the Parent Guarantor
(and the exercise of any options, warrants or other rights to acquire Equity
Interests of the Parent Guarantor); and

 

(vi)    the IRB Transactions.

 

8.09       Restrictive Agreements.  Each of the Parent Guarantor and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of any Loan Party or any of their respective Subsidiaries to
create, incur or permit to exist any Lien upon any of its property, revenues or
assets, or (b) the ability of any Subsidiary of the Parent Guarantor or the
Borrower to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary of the Borrower or to Guarantee Indebtedness of the Borrower or
any other Subsidiary of the Borrower or to transfer property to the Borrower or
any of its Subsidiaries; provided that the foregoing shall not apply to:

 

(i)      conditions imposed by applicable Laws or by any Loan Document;

 

120

--------------------------------------------------------------------------------


 

(ii)     clause (a) shall not apply to assets encumbered by Permitted Liens as
long as such restriction applies only to the asset encumbered by such Permitted
Lien;

 

(iii)    restrictions and conditions existing on the Closing Date not otherwise
excepted from this Section 8.09 identified on Schedule 8.09 (but shall not apply
to any amendment or modification expanding the scope of any such restriction or
condition);

 

(iv)    any agreement in effect at the time any Person becomes a Subsidiary of
the Borrower; provided that such agreement was not entered into in contemplation
of such Person becoming a Subsidiary of the Borrower;

 

(v)     customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary of the Borrower (or the assets of a Subsidiary of
the Borrower) pending such sale, provided such restrictions and conditions apply
only to the Subsidiary of the Borrower that is to be sold (or whose assets are
to be sold) and such sale is permitted hereunder;

 

(vi)    clause (a) shall not apply to customary provisions in leases and
contracts in the ordinary course of business between the Borrower or any of its
Subsidiaries and its customers and other contracts restricting the assignment
thereof;

 

(vii)   agreements governing Indebtedness to Remain Outstanding and Permitted
Refinancings thereof and that are no more restrictive, taken as a whole, with
respect to such restrictions than those contained in such agreements on the
Closing Date;

 

(viii)  customary provisions with respect to the disposition or distribution of
assets or property in joint venture agreements, limited liability company
operating agreements, partnership agreements, stockholders agreements, asset
sale agreements, agreements in respect of sales of Equity Interests and other
similar agreements entered into in connection with transactions not prohibited
under this Agreement, provided that such encumbrance or restriction shall only
be effective against the assets or property that are the subject of such
agreements;

 

(ix)    clause (a) shall not apply to restrictions existing under the Boeing
Agreements; and

 

(x)     restrictions imposed under a Permitted Kansas Bond Financing on any
financing vehicle used primarily in connection with a Permitted Kansas Bond
Financing.

 

8.10       Amendments or Waivers of Certain Documents; Prepayments of Certain
Indebtedness.  (a) Each of the Parent Guarantor and the Borrower will not, and
will not permit any of their respective Subsidiaries to, directly or indirectly,
amend or otherwise change, cancel, terminate or waive the terms of any
Organizational Document of any such Persons, any provision of the Boeing
Agreement or the Airbus Agreement regarding the repayment of advances or
progress payments, any Boeing IRB Document, any IRB Agreement, any document

 

121

--------------------------------------------------------------------------------


 

governing any Indebtedness outstanding as of the Closing Date (other than the
Seller Loan Documents), any document governing Permitted Subordinated
Indebtedness (including without limitation any subordination agreements relating
thereto) incurred pursuant to Section 8.01(a)(xvii), or any document entered
into after the Closing Date relating to any Permitted Kansas Bond Financing
(including without limitation any subordination agreements and pledge agreements
relating thereto), in each case in a manner materially adverse to the Lenders.

 

(b)           Each of the Parent Guarantor and the Borrower will not, and will
not permit any of their respective Subsidiaries to, make any voluntary or
optional payment or mandatory prepayment or redemption or acquisition for value
of (including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before such Indebtedness is due for the
purpose of paying such Indebtedness when due) or exchange of principal of any
obligation under any Permitted Subordinated Indebtedness incurred pursuant to
Section 8.01(a)(xvii) or under any Permitted Sponsor Indebtedness.

 

(c)           Each of the Parent Borrower and the Borrower will not, and will
not permit any of their respective Subsidiaries to, make (or give any notice or
offer in respect of) any voluntary or optional payment or redemption or
acquisition for value of (including, without limitation, by way of depositing
with any trustee with respect thereto money or securities before such
Indebtedness is due) any of the Term B Loans, the Add-On Term Loans or any
Indebtedness issued pursuant to a senior note offering (other than pursuant to a
full refinancing of any such Indebtedness with the proceeds of any Permitted
Additional Indebtedness or any prepayment of the Term B Loans with the proceeds
of the Add-On Term Loans) unless immediately after giving effect to any such
optional prepayment, redemption or acquisition for value, the Borrower and the
Subsidiary Loan Parties have unrestricted cash maintained in the United States
and availability under the Revolving Commitments of at least $350,000,000.

 

8.11       No Other “Senior Debt”.  The Borrower shall not designate, nor permit
the designation of, any Indebtedness (other than under this Agreement or the
other Loan Documents) as “Senior Debt” (or any equivalent term) under any
subordination agreement entered into in connection with a Permitted Kansas Bond
Financing.

 

8.12       Financial Covenants.

 

(a)           The Borrower will not permit the Senior Secured Leverage Ratio as
of the last day of any Fiscal Quarter to exceed 2.75:1.0.

 

(b)           The Borrower will not permit the Interest Coverage Ratio as of the
last day of any Fiscal Quarter to be less than 4.0:1.0.

 

(c)           The Borrower will not permit the Total Leverage Ratio as of the
last day of any Fiscal Quarter to exceed 4.0:1.0.

 

(d)           If, as of the date of any Airbus Discontinuance or any 787
Discontinuance, the outstanding aggregate amount of advance payments or progress
payments made by Boeing and/or Airbus in connection with the 787 Program and/or
the Airbus Program that are then considered “Indebtedness” exceeds $250,000,000,
the Borrower will not permit the Total Leverage Ratio to exceed 4.0:1.0.  For
purposes of calculating the Total Leverage Ratio pursuant to this clause (d),
the occurrence of an

 

122

--------------------------------------------------------------------------------


 

Airbus Discontinuance or the occurrence of a 787 Discontinuance shall be deemed
to have occurred as of the first day of the most recent four Fiscal Quarter
period preceding the date of such Airbus Discontinuance and/or such 787
Discontinuance for which the Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b).

 

8.13       Limitation on Activities of Parent Guarantor.  Notwithstanding
anything to the contrary set forth herein, the Parent Guarantor shall not
conduct any material business or hold or acquire any material assets and shall
have no material operations other than (a) the Equity Interests of the Borrower
and any Subsidiary formed in connection with a Permitted Kansas Bond Financing,
(b) obligations under the Loan Documents and the Boeing Agreements,
(c) obligations under the documents related to the Indentures and (d) activities
incidental to the foregoing.

 

8.14       IRB Agreements.  The Borrower shall not consent to any matter
requiring its consent under any IRB Agreement (including, without limitation, in
its capacity as Special Agent under the TBC Trust Agreement and the Boeing Trust
Agreement (to the extent the Borrower assumes such role under the IRB
Agreements) and under the Assignment Agreement or Buyer Sublease) which would
materially and adversely affect the Lenders or agree to the modification, waiver
or amendment of any IRB Agreement in a manner materially adverse to the Lenders
without the prior written consent of the Administrative Agent.

 

8.15       Fiscal Year.  Neither the Parent Guarantor nor the Borrower shall
change its fiscal year.

 

8.16       Anti-Terrorism Law.  Each of the Parent Guarantor and the Borrower
shall not, and shall not permit each of its respective Subsidiaries to,
(i) conduct any business or engage in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
Section 6.23 above, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or any other Anti-Terrorism Law, or (iii) engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law (and each of the Parent Guarantor and the Loan Party
shall promptly deliver or cause to be delivered to the Lenders any certification
or other evidence requested from time to time by any Lender in its reasonable
discretion, confirming the Loan Parties’ compliance with this Section 8.16).

 

8.17       Embargoed Person.  At all times throughout the term of the Loans,
(a) none of the funds or assets of the Loan Parties that are used to repay the
Loans shall constitute property of, or shall be beneficially owned directly or,
to the knowledge of each of the Parent Guarantor and the Borrower, indirectly
by, any Person subject to sanctions or trade restrictions under United States
law (“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the
“List of Specially Designated Nationals and Blocked Persons” (the “SDN List”)
maintained by the OFAC, U.S. Department of the Treasury, and/or to the knowledge
of each of the Parent Guarantor and the Borrower, as of the date thereof, based
upon reasonable inquiry by the Parent Guarantor and the Borrower, on any other
similar list (“Other List”) maintained by OFAC pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in any of the Loan Parties
(whether directly or indirectly) is prohibited by law, or the Loans made by the
Lenders hereunder would be in violation of law, or (2) the Executive Order, any
related enabling legislation or any other similar Executive Orders

 

123

--------------------------------------------------------------------------------


 

(collectively, “Executive Orders”), and (b) no Embargoed Person shall have any
direct interest, and to the knowledge of each of the Parent Guarantor and the
Borrower, as of the Closing Date, based upon reasonable inquiry by the Parent
Guarantor and the Borrower, indirect interest, of any nature whatsoever in any
of the Loan Parties, with the result that the investment in any of the Loan
Parties (whether directly or indirectly) is prohibited by law or the Loans are
in violation of law.

 

8.18       Anti-Money Laundering.  At all times throughout the term of the
Loans, to the knowledge of each of the Parent Guarantor and the Borrower, as of
the Closing Date, based upon reasonable inquiry by each of the Parent Guarantor
and the Borrower, none of the funds of any of the Loan Parties that are used to
repay the Loans shall be derived from any unlawful activity with the result that
the investment in any of the Loan Parties (whether directly or indirectly), is
prohibited by law or the Loans would be in violation of law.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01       Events of Default.  Each of the following events or occurrences
described in this Section 9.01 shall constitute (i) an “Event of Default”, if
any Loans, LC Disbursements or Letters of Credit are outstanding, and (ii) an
“Event of Termination”, if no Loans, LC Disbursements or Letters of Credit are
outstanding:

 

(a)           The Borrower shall default (i) in the payment when due of any
principal of any Loan (including, without limitation, on any scheduled principal
payment date) or any reimbursement obligation in respect of any LC Disbursement,
(ii) in the payment when due of any interest on any Loan (and such default shall
continue unremedied for a period of three (3) Business Days), or (iii) in the
payment when due of any Fee described in Section 2.10 or of any other previously
invoiced amount required to be paid under the Loan Documents (other than an
amount described in clauses (i) and (ii))  payable under this Agreement or any
other Loan Document (and such default shall continue unremedied for a period of
five (5) days).

 

(b)           Any representation or warranty of the Borrower, the Parent
Guarantor or any other Loan Party made or deemed to be made hereunder or in any
other Loan Document or any other writing or certificate furnished by or on
behalf of the Borrower, the Parent Guarantor or any other Loan Party to the
Administrative Agent, the Issuing Bank or any Lender for the purposes of or in
connection with this Agreement or any such other Loan Document is or shall be
incorrect in any material respect when made or deemed made.

 

(c)           The Borrower shall default in the due performance and observance
of any of its obligations under clause (f), (g), (k) or (l) of Section 7.01,
Section 7.08 (with respect to the maintenance and preservation of the Parent
Guarantor’s or the Borrower’s corporate existence), Section 7.13 or Article VIII
or the Fee Letter.

 

(d)           The Borrower, the Parent Guarantor or any other Loan Party shall
default in the due performance and observance of any agreement (other than those
specified in paragraphs (a) through (c) above) contained herein or in any other
Loan Document, and such default shall continue unremedied for a period of thirty
(30) days after the date of such default.

 

124

--------------------------------------------------------------------------------


 

(e)           A default shall occur (i) in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.

 

(f)            Any judgment or order (or combination of judgments and orders)
for the payment of money equal to or in excess of $50,000,000 (other than
amounts covered by (x) insurance for which the insurer thereof has been notified
of such claim and has not challenged such coverage or (y) valid third party
indemnifications for which the indemnifying party thereof has been notified of
such claim and has not challenged such indemnification) individually or in the
aggregate shall be rendered by a court or Governmental Authority against the
Borrower, the Parent Guarantor or any of their Subsidiaries (or any combination
thereof) and

 

(i)    enforcement proceedings shall have been commenced by any creditor upon
such judgment or order and not stayed; or

 

(ii)   there shall be any period (after any applicable statutory grace period)
of thirty (30) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

 

(g)           Any of the following events shall occur with respect to any
Pension Plan:

 

(i)    the taking of any specific actions by a Loan Party, any ERISA Affiliate
or any other Person to terminate a Pension Plan if, as a result of such
termination, a Loan Party or any ERISA Affiliate could reasonably be expected to
incur a liability or obligation to such Pension Plan which could reasonably be
expected to have a Material Adverse Effect; or

 

(ii)   an ERISA Event, or noncompliance with respect to Foreign Plans, shall
have occurred that gives rise to a Lien on the assets of any Loan Party or a
Subsidiary that, when taken together with all other ERISA Events and
noncompliance with respect to Foreign Plans that have occurred, could reasonably
be expected to have a Material Adverse Effect.

 

(h)           Any Change in Control shall occur.

 

(i)            The Borrower, the Parent Guarantor or any of their Significant
Subsidiaries shall

 

(i)    become insolvent or generally fail to pay debts as they become due;

 

(ii)   apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower, the Parent

 

125

--------------------------------------------------------------------------------


 

Guarantor or any of such Significant Subsidiaries or substantially all of the
property of any thereof, or make a general assignment for the benefit of
creditors;

 

(iii)  in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower, the Parent Guarantor or any of such Significant
Subsidiaries or for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged or
stayed within sixty (60) days, provided that the Borrower, the Parent Guarantor
and each such Significant Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents;

 

(iv)  permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower, the Parent Guarantor or any such
Significant Subsidiary and, if any such case or proceeding is not commenced by
the Borrower, the Parent Guarantor or such Significant Subsidiary, such case or
proceeding shall be consented to or acquiesced in by the Borrower, the Parent
Guarantor such Significant Subsidiary or shall result in the entry of an order
for relief or shall remain for sixty (60) days undismissed and unstayed,
provided that the Borrower, the Parent Guarantor and each such Significant
Subsidiary hereby expressly authorizes the Administrative Agent and each Lender
to appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or

 

(v)   take any corporate or partnership action (or comparable action, in the
case of any other form of legal entity) authorizing any of the foregoing.

 

(j)            The obligations of the Parent Guarantor under the Guaranty or of
any Subsidiary Loan Party under the Guaranty shall cease to be in full force and
effect or the Parent Guarantor or any such Subsidiary Loan Party shall repudiate
its obligations thereunder.

 

(k)           Any Lien purported to be created under any Security Document shall
fail or cease to be, or shall be asserted by any Loan Party not to be, a valid
and perfected Lien on any material portion of Collateral, with the priority
required by the applicable Security Document.

 

(l)            The subordination provisions in any Permitted Kansas Bond
Financing document, to the extent relating to the Obligations (the
“Subordination Provisions”) shall fail in any material respect to be enforceable
by the Lenders (which have not effectively waived the benefits thereof) in
accordance with the terms thereof or the Borrower, the Parent Guarantor or any
Subsidiary Loan Party shall assert in writing the invalidity of the
Subordination Provisions.

 

126

--------------------------------------------------------------------------------


 

(m)          The payment of any rent by any Loan Party or Subsidiary of any Loan
Party under the IRB Agreements for use of the IRB Assets shall be required, or
title of ownership of any IRB Assets does not get transferred in accordance with
the IRB Agreements to Borrower in respect of Non-Qualifying Assets free and
clear of Liens at the time the Boeing IRB Documents covering such IRB Assets are
terminated as and to the extent required in the IRB Agreements.

 

(n)           The Lien purported to be created under IRB Pledge Agreement shall
fail or cease to be a valid and perfected Lien on the Transferred Asset
Ownership Class of interests of the Boeing Trust.

 

(o)           The IRB Assets or any material portion thereof are not transferred
to the Borrower as, when and to the extent contemplated by the IRB Agreements.

 

(p)           (x) There occurs an “Event of Default” within the meaning of
(i) Section 13.1 of the GTA which entitles Boeing to cancel (A) an Order (as
defined in the GTA), the cancellation of which could reasonably be expected to
have a Material Adverse Effect or (B) the SBP with respect to one or more
Program Airplanes (as defined in the GTA) or (ii) Section 8.1 of the 787 GTA
which entitles Boeing to cancel (A) an Order (as defined in the 787 GTA), the
cancellation of which could reasonably be expected to have a Material Adverse
Effect or (B) the 787 SBP or (y) during any Fiscal Year the Borrower and/or any
Subsidiary Loan Party is required to transfer Property to Boeing in accordance
with Section 14.0 (by reference to Section 13.2E) of the GTA and/or Section 10.1
(by reference to Section 8.2F) of the 787 GTA as in effect on June 16, 2005 with
an aggregate fair market value in excess of $50,000,000.

 

9.02       Action if Bankruptcy.  If any Event of Default described in
Section 9.01(i) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Obligations shall automatically be and become
immediately due and payable, without notice or demand, all of which are hereby
waived by the Borrower.

 

9.03       Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described Section 9.01(i)) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Administrative Agent,
upon the direction of the Requisite Lenders, shall by written notice to the
Borrower and each Lender require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof) and
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations to be due and payable and/or the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment and/or, as the case may be, the Commitments shall terminate.

 

9.04       Action if Event of Termination.  Upon the occurrence and continuation
of any Event of Termination, the Requisite Lenders may, by notice from the
Administrative Agent to the Borrower and the Lenders (except if an Event of
Termination described in Section 9.01(i) shall have occurred, in which case the
Commitments (if not theretofore terminated) shall, without notice of any kind,
automatically terminate) require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof) and
declare their Commitments terminated, and upon such declaration the Lenders
shall have no further

 

127

--------------------------------------------------------------------------------


 

obligation to make any Loans hereunder.  Upon such termination of the
Commitments, all accrued fees and expenses shall be immediately due and payable.

 

9.05       Application of Proceeds.  The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, subject to the provisions of Section 2.14 and
2.15, in full or in part, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, promptly by the Collateral Agent as
follows:

 

(a)           First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

(b)           Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization including compensation to the
other holders of the Obligations and their agents and counsel and all costs,
liabilities and advances made or incurred by the other holders of the
Obligations in connection therewith, together with interest on each such amount
at the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;

 

(c)           Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the payment in full in cash, pro rata, to payment of that
portion of the Obligations constituting accrued and unpaid Letter of Credit Fees
and interest on the Loans and L/C Borrowings and fees, premiums and any interest
accrued due under any Swap Contract between any Loan Party and any Swap Bank,
payments of interest due under any Treasury Management Agreement between any
Loan Party and any Treasury Management Bank ratably among the Lenders (and, in
the case of such Swap Contracts, Swap Banks) and the L/C Issuer;

 

(d)           Fourth, to the payment in full in cash, pro rata, of that portion
of the Obligations constituting accrued and unpaid principal of the Loans and
L/C Borrowings, payment of scheduled periodic payments, breakage, termination or
other payments due under any Swap Contract between any Loan Party and any Swap
Bank, payments of amounts due under any Treasury Management Agreement between
any Loan Party and any Treasury Management Bank and Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders (and, in the case of such Swap Contracts
and Treasury Management Agreements, Swap Banks or Treasury Management Banks, as
applicable) and the L/C Issuer; and

 

(e)           Fifth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 9.05, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.  Subject to
Sections 2.03(c) and 2.14, amounts used to Cash

 

128

--------------------------------------------------------------------------------

 


 

Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01     Appointment and Authority.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

10.02     Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any

 

129

--------------------------------------------------------------------------------


 

Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.03     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01, 9.02, 9.03 and 9.04) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

130

--------------------------------------------------------------------------------


 

10.04     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06     Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Requisite Lenders shall have the right, with
the written consent of Borrower (not to be unreasonably withheld) so long as no
Event of Default has occurred or is continuing, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
appointed by the Requisite Lenders as provided above and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Requisite Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

131

--------------------------------------------------------------------------------


 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Requisite Lenders
may, to the extent permitted by applicable Law by notice in writing to the
Borrower and such Person remove such Person as the Administrative Agent and,
with the written consent of the Borrower (not to be unreasonably withheld) so
long as no Event of Default has occurred or is continuing, appoint a successor. 
If no such successor shall have been so appointed by the Requisite Lenders as
provided above and shall have accepted such appointment within thirty (30) days
(or such earlier day as shall be agreed by the Requisite Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Requisite Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment by the

 

132

--------------------------------------------------------------------------------


 

Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

10.07     Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08     No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09     Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations (other than obligations under Swap Contracts or Treasury
Management Agreements to which the Administrative Agent is not a party) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial proceeding;
and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

133

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10     Collateral and Guaranty Matters. (a) Generally.  The Lenders and the
L/C Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion,

 

(i)            to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations under the
Loan Documents and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (B) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other Disposition permitted hereunder or under any
other Loan Document or any Involuntary Disposition, or (C) as approved in
accordance with Section 11.01;

 

(ii)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(a)(vi); and

 

(iii)          to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

(b)           Release of Collateral in Connection with a Ratings Event.  Upon
the request of the Borrower, the Collateral Agent shall release all Liens
granted under the Loan Documents (other than Liens described under
Section 2.14), and the Loan Parties shall not be required to comply with the
provisions of Section 7.11, if (x) the corporate credit rating of the Borrower
is

 

134

--------------------------------------------------------------------------------


 

BBB- or higher by S&P, (y) the corporate family rating of the Borrower is Baa3
or higher by Moody’s and (z) the Term B Loan has been repaid in full, so long as
no Default or Event of Default shall exist at the time of or after giving effect
to such release; provided, however, if at a later date (x) the corporate credit
rating of the Borrower by S&P falls below BBB- (or is not rated by S&P) and
(y) the corporate family rating of the Borrower by Moody’s falls below Baa3 (or
is not rated by Moody’s), then the Loan Parties shall promptly (and in any
event, within thirty (30) days or such later date as may be agreed by the
Collateral Agent in its sole discretion) provide to the Collateral Agent, for
the benefit of itself and the other holders of the Obligations, valid and
perfected first priority security interest in the property of the Loan Parties
to the extent required under Section 7.11.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01     Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Requisite
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a)           no such amendment, waiver or consent shall:

 

(i)        extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02, Section 9.03 or Section 9.04)
without the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(ii)       postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal (excluding mandatory prepayments), interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)      reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Requisite Lenders shall be necessary to
(A) amend the definition of “Default Rate”, (B)waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or (C) to
amend any Financial Covenant (or any defined term used therein) even if the

 

135

--------------------------------------------------------------------------------


 

effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(iv)     change any provision of this Section 11.01(a) or the definition of
“Requisite Lenders” without the written consent of each Lender directly affected
thereby;

 

(v)      change Section 9.05 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender directly
affected thereby;

 

(vi)     except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby;

 

(vii)    release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.03 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone); or

 

(viii)   without the consent of Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of the Revolving Commitments (or if the
Revolving Commitments have been terminated, the outstanding Revolving Loans (and
participations in any Swing Line Loans and L/C Obligations) (the “Requisite
Revolving Lenders”)), (i) waive any Default or Event of Default for purposes of
Section 5.02 for purposes of any Revolving Loan Borrowing or L/C Credit
Extension, (ii) amend, change, waive, discharge or terminate Section 2.01(a),
2.02, 2.03, 2.05(b)(i) or 2.06 or any term, covenant or agreement contained in
Article VIII or Article IX or (iii) amend or change any provision of this
Section 11.01(a)(viii);

 

(ix)      without the consent of Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of the outstanding Term B Loan (and
participations therein) (the “Requisite Term B Lenders”), (A) amend, change,
waive, discharge or terminate Section 2.05(b)(vi) so as to alter the manner of
application of proceeds of any mandatory prepayment required by
Section 2.05(b)(ii), (iii), (iv) or (iv) hereof or (B) amend or change any
provision of this Section 11.01(a)(viii); or

 

(ix)     without the consent of Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of any affected outstanding Add-On Term
Loan (and participations therein) (the “Requisite Add-On Lenders”), (A) amend,
change, waive, discharge or terminate Section 2.05(b)(vi) so as to alter the
manner of application of proceeds of any mandatory prepayment required by
Section 2.05(b)(ii), (iii), (iv) or (iv) hereof or (B) amend or change any
provision of this Section 11.01(a)(ix).

 

136

--------------------------------------------------------------------------------


 

(b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;

 

(c)           unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

 

(d)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Requisite Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

 

provided further that, subject to receipt of written consent of the Requisite
Lenders, any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Revolving Lenders
(but not the Term B Lenders or the Add-On Term Loan Lenders with respect to any
particular Add-On Term Loan) or the Term B Lenders with respect to the Term B
Loan (but not the Revolving Lenders or the Add-On Term Loan Lenders with respect
to any particular Add-On Term Loan) may be effected by an agreement or
agreements in writing entered into by the Borrower and the Requisite Revolving
Lenders, the Requisite Term B Lenders or the applicable Requisite Add-On
Lenders, as the case may be.

 

11.02     Notices and Other Communications; Facsimile Copies.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)    if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile

 

137

--------------------------------------------------------------------------------


 

number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)   if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS

 

138

--------------------------------------------------------------------------------

 


 

MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet.

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03     No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

139

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

 

11.04     Expenses; Indemnity; and Damage Waiver.

 

(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any

 

140

--------------------------------------------------------------------------------


 

Indemnitee by any Person (including the Borrower or any other Loan Party) other
than the Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, if the Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction or (y) arise
out of any investigation, litigation or proceeding that does not involve an act
or omission of or by any Loan Party or any of its Affiliates and is brought by
an Indemnitee against any other Indemnitee; provided that notwithstanding the
foregoing provisions of this clause (y), such indemnity shall be available with
respect to any Indemnitee to such action that was acting in its capacity as
Administrative Agent, Collateral Agent, an Arranger or other agency capacity. 
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection

 

141

--------------------------------------------------------------------------------


 

with such capacity.  The obligations of the Lenders under this subsection (c)
are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06     Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer

 

142

--------------------------------------------------------------------------------


 

any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)    Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $1,000,000 in the case of an assignment of Term Loans unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii)   Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility and term loan facility

 

143

--------------------------------------------------------------------------------


 

provided hereunder and any separate revolving credit or term loan facilities
provided pursuant to the terms of Section 2.01(c);

 

(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender with a Commitment in respect of the Commitment
subject to such assignment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(C)           the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of any Revolving Commitment.

 

(iv)  Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)   No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.

 

(vi)  Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the

 

144

--------------------------------------------------------------------------------


 

consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such

 

145

--------------------------------------------------------------------------------


 

Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant.  The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure

 

146

--------------------------------------------------------------------------------


 

obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)            Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other Lender serving as an L/C Issuer assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America or such
other Lender may, (i) upon thirty days’ notice to the Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon thirty days’ notice to the Borrower,
resign as Swing Line Lender, in the case of Bank of America.  In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder if such appointed Lender so agrees; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America or such other Lender as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America or such other Lender resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

11.07     Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that other than disclosure to any Governmental Authority with
regulatory authority over the Administrative Agent, the L/C Issuer, any Arranger
and/or any Lender, unless specifically prohibited by applicable laws,
regulations or court order from so doing, the Administrative Agent, the L/C
Issuer, the applicable Arranger or the applicable Lender, as the case may be,
shall make reasonable efforts to notify the Borrower of any such disclosure, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions

 

147

--------------------------------------------------------------------------------


 

substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Loan Party and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08     Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the L/C
Issuer different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such

 

148

--------------------------------------------------------------------------------

 


 

Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

11.09     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10     Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or the L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
5.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

149

--------------------------------------------------------------------------------


 

11.12     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13     Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and

 

150

--------------------------------------------------------------------------------


 

outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF

 

151

--------------------------------------------------------------------------------


 

ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16     Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.17     USA PATRIOT Act.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a written request

 

152

--------------------------------------------------------------------------------


 

by the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.18     No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Borrower
or any of Affiliates or any other Person and (ii) none of the Administrative
Agent, the Arrangers and the Lenders has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (c) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers and the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases,
any claims that it may have against the Administrative Agent, any of the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

[SIGNATURE PAGES FOLLOW]

 

153

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

By:

/s/ Philip D. Anderson

 

Name: Philip D. Anderson

 

Title: Senior Vice President

 

         Chief Financial Officer

 

 

PARENT GUARANTOR:

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

 

By:

/s/ Philip D. Anderson

 

Name: Philip D. Anderson

 

Title: Senior Vice President

 

         Chief Financial Officer

 

 

GUARANTORS:

SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name: Joseph T. Boyle

 

Title: Secretary

 

 

 

SPIRIT AEROSYSTEMS FINANCE, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name: Joseph T. Boyle

 

Title: Assistant Secretary

 

 

 

SPIRIT AEROSYSTEMS INVESTCO, LLC

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name: Joseph T. Boyle

 

Title: Assistant Secretary

 

 

 

SPIRIT AEROSYSTEMS NORTH CAROLINA, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name: Joseph T. Boyle

 

Title: Assistant Secretary

 

 

 

SPIRIT AEROSYSTEMS OPERATIONS INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name: Joseph T. Boyle

 

Title: Assistant Secretary

 

1

--------------------------------------------------------------------------------


 

 

SPIRIT DEFENSE, INC.

 

 

 

By:

/s/ Joseph T. Boyle

 

Name: Joseph T. Boyle

 

Title: Assistant Secretary

 

2

--------------------------------------------------------------------------------

 


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Kevin L. Ahart

 

Name: Kevin L. Ahart

 

Title: Vice President

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Gabriela Millhorn

 

Name: Gabriela Millhorn

 

Title: Managing Director

 

 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Brian Reed

 

Name: Brian Reed

 

Title: Managing Director

 

 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Sherrese Clark

 

Name: Sherrese Clark

 

Title: Authorized Signatory

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James Parisi

 

Name: James Parisi

 

Title: Authorized Signatory

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James Welch

 

Name: James Welch

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Mahmood

 

Name: David Mahmood

 

Title: Managing Director

 

 

 

SCOTIABANC INC.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ J.F. Todd

 

Name: J.F. Todd

 

Title: Managing Director

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Danielson

 

Name: Thomas Danielson

 

Title: Authorized Signatory

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Susana Campuzano

 

Name: Susana Campuzano

 

Title: Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Peter I. Bystol

 

Name: Peter I. Bystol

 

Title: Senior Vice President

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Reginald M. Goldsmith III

 

Name: Reginald M. Goldsmith III

 

Title: Managing Director

 

2

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Shuji Yabe

 

Name: Shuji Yabe

 

Title: Managing Director

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Bradley B. Sands

 

Name: Bradley B. Sands

 

Title: Assistant Vice President

 

 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Donald G. Cassidy, Jr.

 

Name: Donald G. Cassidy, Jr.

 

Title: Managing Director

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark J. Leveille

 

Name: Mark J. Leveille

 

Title: Vice President

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert M. Sander

 

Name: Robert M. Sander

 

Title: Vice President

 

 

 

INTRUST BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Roger G. Eastwood

 

Name: Roger G. Eastwood

 

Title: Division Director-Commercial Banking

 

3

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Pritha Majumder

 

Name: Pritha Majumder

 

Title: Officer

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alain Daoust

 

Name: Alain Daoust

 

Title: Director

 

 

 

 

By:

/s/ Rahul Parmar

 

Name: Rahul Parmar

 

Title: Associate

 

4

--------------------------------------------------------------------------------

 


 

Schedule I

 

Lenders and Commitments

 

Revolving Lender

 

Revolving Commitments

 

Applicable Percentage of
Revolving Commitments

 

Bank of America, N.A.

 

$

60,000,000.00

 

9.230769231

%

Citibank, N.A.

 

$

53,000,000.00

 

8.153846154

%

Morgan Stanley Bank, N.A.

 

$

53,000,000.00

 

8.153846154

%

Royal Bank of Canada

 

$

53,000,000.00

 

8.153846154

%

The Royal Bank of Scotland plc

 

$

53,000,000.00

 

8.153846154

%

The Bank of Nova Scotia

 

$

26,500,000.00

 

4.076923077

%

Scotiabanc Inc.

 

$

26,500,000.00

 

4.076923077

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

40,000,000.00

 

6.153846154

%

Compass Bank

 

$

40,000,000.00

 

6.153846154

%

U.S. Bank National Association

 

$

40,000,000.00

 

6.153846154

%

Wells Fargo Bank, N.A.

 

$

40,000,000.00

 

6.153846154

%

Sumitomo Mitsui Banking Corporation

 

$

30,000,000.00

 

4.615384615

%

Branch Banking and Trust Company

 

$

20,000,000.00

 

3.076923077

%

The Bank of New York Mellon

 

$

20,000,000.00

 

3.076923077

%

Comerica Bank

 

$

20,000,000.00

 

3.076923077

%

Fifth Third Bank, an Ohio banking corporation

 

$

20,000,000.00

 

3.076923077

%

INTRUST Bank, N.A.

 

$

20,000,000.00

 

3.076923077

%

The Northern Trust Company

 

$

20,000,000.00

 

3.076923077

%

Credit Suisse AG, Cayman Islands Branch

 

$

15,000,000.00

 

2.307692308

%

TOTAL:

 

$

650,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule I

 

Lenders and Commitments

 

(continued)

 

Lender

 

Term B Loan
Commitment

 

Applicable Percentage of
Term B Loan Commitment

 

Bank of America, N.A.

 

$

550,000,000.00

 

100.000000000

%

TOTAL:

 

$

550,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Exhibit 2.01(c)(ii)

 

[Form of] Add-On Term Loan Joinder Agreement

 

THIS ADD-ON TERM LOAN JOINDER AGREEMENT dated as of                     , 201  
(this “Agreement”) is by and among each of the Persons identified as “Lenders”
on the signature pages hereto, Spirit AeroSystems, Inc., a Delaware corporation,
as Borrower, Spirit AeroSystems Holdings, Inc., a Delaware corporation (the
“Parent Guarantor”), and the other Guarantors, and Bank of America, N.A., in its
capacities Administrative Agent and Collateral Agent.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of April [    ],
2012 (as amended, restated, extended, supplemented, increased or otherwise
modified in writing from time to time, the “Credit Agreement”), among the
Borrower, the Parent Guarantor and the other Guarantors identified therein, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Collateral Agent, certain of the Lenders have agreed to
provide the Borrower with revolving credit and term loan facilities;

 

WHEREAS, pursuant to Section 2.01(c)(ii) of the Credit Agreement, the Borrower
has requested that each Lender provide a portion of the Add-On Term Loan under
the Credit Agreement; and

 

WHEREAS, each Lender party hereto has agreed to provide an Add-on Term Loan
Commitment, and in the case of any Person that is not an existing Lender (an
“Additional Lender”), to become a Lender under the Credit Agreement and provide
an Add-On Term Loan Commitment in connection therewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Each Lender party hereto severally agrees to make its portion of
the Add-On Term Loan in a single advance to the Borrower on the date hereof in
the amount of its respective Add-On Term Loan Commitment.  The Add-On Term Loan
Commitment for each of such Lenders shall be as set forth on Schedule I attached
hereto.  The existing Schedule I to the Credit Agreement shall be deemed to be
amended to include the information set forth on Schedule I attached hereto.

 

2.             The Applicable Rate with respect to the Add-On Term Loan shall be
(a) [              %], with respect to Eurodollar Rate Loans, and
(b) [              %], with respect to Base Rate Loans.

 

[3.          The Add-On Term Loan Maturity Date with respect to the Add-On Term
Loan established pursuant to this Agreement shall be
[                                                        ].]

 

[4.          The Borrower shall repay to the Lenders party hereto the principal
amount of the Add-On Term Loan in quarterly installments on the dates set forth
below as follows:]

 

--------------------------------------------------------------------------------


 

Date

 

Principal
Amortization
Payment

 

 

 

 

 

 

 

 

 

 

 

 

Add-On Term Loan
Maturity Date

 

Outstanding
Amount

 

 

 

 

 

 

 

 

 

 

5.             Each Additional Lender hereby (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Additional Lender under Section 2.01(c)(ii) of the
Credit Agreement, (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01(a) and (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Each of the Administrative Agent, the Borrower and the Guarantors
agrees that, as of the date hereof, each Additional Lender shall (a) be a party
to the Credit Agreement and the other Loan Documents, (b) be a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents and (c) have the
rights and obligations of a Lender under the Credit Agreement and the other Loan
Documents.

 

3.             The address of each Additional Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Additional Lender to the Administrative Agent.

 

4.             This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

5.             THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

LENDERS:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BORROWER:

SPIRIT AEROSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PARENT GUARANTOR:

SPIRIT AEROSYSTEMS HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GUARANTORS(1)

SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SPIRIT AEROSYSTEMS FINANCE, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SPIRIT AEROSYSTEMS INVESTCO, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Revise/update as necessary to reflect Guarantors at time of execution.

 

--------------------------------------------------------------------------------


 

 

SPIRIT AEROSYSTEMS NORTH CAROLINA, INC.,

 

a North Carolina corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SPIRIT AEROSYSTEMS OPERATIONS INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SPIRIT DEFENSE, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 


 

Exhibit 2.02

 

[Form of] Loan Notice

 

Date:                        ,

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April [    ],
2012 (as amended, restated, extended, supplemented, increased or otherwise
modified in writing from time to time, the “Credit Agreement”), among Spirit
AeroSystems, Inc., a Delaware corporation (the “Borrower”), Spirit AeroSystems
Holdings, Inc., a Delaware corporation (the “Parent Guarantor”) and the other
Guarantors identified therein, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent and Collateral Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of [a Revolving Loan][the Term B Loan][Add-On Term Loan]

 

o  A conversion or continuation of [a Revolving Loan][the Term B Loan][Add-On
Term Loan]

 

1.            
On                                                                                               (a
Business Day).

 

2.             In the amount of
$                                                                      .

 

3.             Comprised of [Eurodollar Rate][Base Rate] Loans.

 

4.             For Eurodollar Rate Loans:  with an Interest Period of [one
(1)][two (2)][three (3)][six (6)] months.(1)

 

The Borrowing, if any, requested herein (i) complies with Section 2.01(a),
(b) and/or (c)(ii)(A), as applicable, of the Credit Agreement and
Section 2.02(a) of the Credit Agreement and (ii) the Borrower hereby represents
and warrants that each of the conditions set forth in Section 5.02 of the Credit
Agreement has been satisfied on and as of the date of such Borrowing.  Any
continuation or conversion complies with Section 2.02(c) of the Credit
Agreement.

 

 

SPIRIT AEROSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Other periods of twelve (12) months or less require the consent of all
Lenders.

 

--------------------------------------------------------------------------------


 

Exhibit 2.04(b)

 

[Form of] Swing Line Loan Notice

 

Date:                        ,

 

To:                             Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April [    ],
2012 (as amended, restated, extended, supplemented, increased or otherwise
modified in writing from time to time, the “Credit Agreement”), among Spirit
AeroSystems, Inc., a Delaware corporation (the “Borrower”), Spirit AeroSystems
Holdings, Inc., a Delaware corporation (the “Parent Guarantor”) and the other
Guarantors identified therein, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent and Collateral Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The undersigned hereby requests a Swing Line Loan:

 

1.            
On                                                                                     (a
Business Day).

 

2.             In the amount of
$                                                            .

 

The Borrowing of the Swing Line Loan requested herein complies with the
requirements of Section 2.04(a) of the Credit Agreement, and the Borrower hereby
represents and warrants that each of the conditions set forth in Section 5.02 of
the Credit Agreement has been satisfied on and as of the date of such Borrowing
of such Swing Line Loan.

 

 

SPIRIT AEROSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.05(a)

 

[Form of] Notice of Prepayment and/or Reduction/Termination of Commitments

 

Date:                        ,

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April [    ],
2012 (as amended, restated, extended, supplemented, increased or otherwise
modified in writing from time to time, the “Credit Agreement”), among Spirit
AeroSystems, Inc., a Delaware corporation (the “Borrower”), Spirit AeroSystems
Holdings, Inc., a Delaware corporation (the “Parent Guarantor”) and the other
Guarantors identified therein, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent and Collateral Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

Notice is hereby given that the Borrower intends to (select one):

 

o                                    Prepay [a Revolving Loan][the Term B
Loan][an Add-On Term Loan] comprised of [Eurodollar Rate][Base Rate] Loans.

 

o                                    Prepay a Swing Line Loan

 

o                                    Permanently reduce the Aggregate Revolving
Commitments.

 

1.            
On                                                                                   (a
Business Day).

 

2.             In the amount of
$                                                           .

 

The prepayment described herein complies with Section 2.05(a)(i), 2.05(a)(ii) or
Section 2.06(a), as applicable, of the Credit Agreement.

 

 

 

SPIRIT AEROSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)

 

[Form of] Revolving Note

 

                                          

 

FOR VALUE RECEIVED, Spirit AeroSystems, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Revolving Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of
April [    ], 2012 (as amended, restated, extended, supplemented, increased or
otherwise modified in writing from time to time, the “Credit Agreement”), among
the Borrower, the Parent Guarantor and the other Guarantors identified therein,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Collateral Agent.  Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the Default Rate set forth in the
Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Revolving Note
is also entitled to the benefits of the Guaranty and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Revolving Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Revolving Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

 

SPIRIT AEROSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 


 

Exhibit 2.11(b)

 

[Form of] Swing Line Note

 

                                      

 

FOR VALUE RECEIVED, Spirit AeroSystems, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to
                                           or registered assigns (the “Swing
Line Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swing Line Loan from time to
time made by the Swing Line Lender to the Borrower under that certain Credit
Agreement, dated as of April [    ], 2012 (as amended, restated, extended,
supplemented, increased or otherwise modified in writing from time to time, the
“Credit Agreement”), among the Borrower, the Parent Guarantor and the other
Guarantors identified therein, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent and Collateral Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made
directly to the Swing Line Lender in Dollars in immediately available funds at
the Swing Line Lender.  If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the Default Rate set forth in the Credit Agreement.

 

This Swing Line Note is one of the Swing Line Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Swing Line Note
is also entitled to the benefits of the Guaranty and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Swing Line Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Swing Line Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

 

THIS SWING LINE NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

 

SPIRIT AEROSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(c)

 

[Form of] Term B Note

 

                                      

 

FOR VALUE RECEIVED, Spirit AeroSystems, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of the Term B Loan made by the Lender to the
Borrower under that certain Credit Agreement, dated as of April [    ], 2012 (as
amended, restated, extended, supplemented, increased or otherwise modified in
writing from time to time, the “Credit Agreement”), among the Borrower, the
Parent Guarantor and the other Guarantors identified therein, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and Collateral Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan from the Closing Date until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate set forth in the Credit Agreement.

 

This Term B Note is one of the Term B Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  This Term B Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term B Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  The Term B Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Term B Note and endorse thereon the date, amount and maturity of its
Term B Loan and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.

 

THIS TERM B NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS TERM B NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Term B Note to be duly executed
by its duly authorized officer as of the day and year first above written.

 

 

 

SPIRIT AEROSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(d)

 

[Form of] Add-On Term Note

 

                                         

 

FOR VALUE RECEIVED, Spirit AeroSystems, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of the Add-On Term Loan made by the Lender to the
Borrower under that certain Credit Agreement, dated as of April [    ], 2012 (as
amended, restated, extended, supplemented, increased or otherwise modified in
writing from time to time, the “Credit Agreement”), among the Borrower, the
Parent Guarantor and the other Guarantors identified therein, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and Collateral Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Add-On Term Loan from the date of such Add-On Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the Default Rate set forth in the
Credit Agreement.

 

This Add-On Term Note is one of the Add-On Term Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Add-On Term
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Add-On Term Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Add-On Term Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Add-On Term Note and endorse thereon the date, amount and
maturity of its Add-On Term Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Add-On Term Note.

 

THIS ADD-ON TERM NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS ADD-ON TERM NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Add-On Term Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

 

SPIRIT AEROSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 


 

Exhibit 3.01-1

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of April [    ], 2012
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Credit Agreement”), among Spirit AeroSystems,
Inc., a Delaware corporation (the “Borrower”), Spirit AeroSystems
Holdings, Inc., a Delaware corporation (the “Parent Guarantor”) and the other
Guarantors identified therein, the Lenders from time to time party thereto and
Bank of America, N.A., in its capacities as Administrative Agent and Collateral
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

Exhibit 3.01-2

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of April [    ], 2012
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Credit Agreement”), among Spirit AeroSystems,
Inc., a Delaware corporation (the “Borrower”), Spirit AeroSystems
Holdings, Inc., a Delaware corporation (the “Parent Guarantor”) and the other
Guarantors identified therein, the Lenders from time to time party thereto and
Bank of America, N.A., in its capacities as Administrative Agent and Collateral
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

Exhibit 3.01-3

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Credit Agreement, dated as of April [    ], 2012 (as
amended, restated, extended, supplemented, increased or otherwise modified in
writing from time to time, the “Credit Agreement”), among Spirit AeroSystems,
Inc., a Delaware corporation (the “Borrower”), Spirit AeroSystems
Holdings, Inc., a Delaware corporation (the “Parent Guarantor”) and the other
Guarantors identified therein, the Lenders from time to time party thereto and
Bank of America, N.A., in its capacities as Administrative Agent and Collateral
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

Exhibit 3.01-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of April [    ], 2012
(as amended, restated, extended, supplemented, increased or otherwise modified
in writing from time to time, the “Credit Agreement”), among Spirit AeroSystems,
Inc., a Delaware corporation (the “Borrower”), Spirit AeroSystems
Holdings, Inc., a Delaware corporation (the “Parent Guarantor”) and the other
Guarantors identified therein, the Lenders from time to time party thereto and
Bank of America, N.A., in its capacities as Administrative Agent and Collateral
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 7.01(b)

 

[Form of] Compliance Certificate

 

Financial Statement Date:                        ,                     

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April [    ],
2012 (as amended, restated, extended, supplemented, increased or otherwise
modified in writing from time to time, the “Credit Agreement”), among Spirit
AeroSystems, Inc., a Delaware corporation (the “Borrower”), the Parent Guarantor
and the other Guarantors identified therein, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent and Collateral
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is
the                                                                                        
of the Parent Guarantor, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the Parent
Guarantor, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(b) of the Credit Agreement for the Fiscal
Year of the Parent Guarantor ended as of the above date, certified (without an
Impermissible Qualification) by an independent certified public accountant as
required by such section.

 

[Use the following paragraph 1 for fiscal year-end financial statements
delivered electronically]

 

1.           The year-end audited financial statements required by
Section 7.01(b) of the Credit Agreement for the Fiscal Year of the Parent
Guarantor ended as of the above date, certified (without an Impermissible
Qualification) by an independent certified public accountant as required by such
section have been electronically delivered to the Administrative Agent pursuant
to the provisions set forth in Section 7.01 of the Credit Agreement.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(a) of the Credit Agreement for the Fiscal
Quarter of the Parent Guarantor ended as of the above date.  Such financial
statements fairly present in all material respects the financial position,
result of operations and cash flows of the Parent Guarantor and its Subsidiaries
in accordance with GAAP consistently applied as at such date.

 

[Use the following paragraph 1 for fiscal quarter-end financial statements
delivered electronically]

 

1.           The unaudited financial statements required by Section 7.01(b) of
the Credit Agreement for the fiscal quarter of the Parent Guarantor ended as of
the above date have been electronically

 

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent pursuant to the provisions set forth in
Section 7.01 of the Credit Agreement.  Such financial statements fairly present
in all material respects the financial position, result of operations and cash
flows of the Parent Guarantor and its Subsidiaries in accordance with GAAP
consistently applied as at such date.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and the other Loan Documents and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Parent Guarantor and its Subsidiaries
during the accounting period covered by such financial statements.

 

3.             An examination of the activities of the Parent Guarantor and its
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period the
Parent Guarantor and the other Loan Parties have performed and observed all
their obligations under the Loan Documents, and

 

[select one:]

 

[to the awareness of the undersigned after examination necessary for the signing
of this Certificate, during such fiscal period each of the Parent Guarantor and
the other Loan Parties performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default or Event of Default has occurred
and is continuing.]

 

—or—

 

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default or Event
of Default and its nature and status:]

 

4.             The representations and warranties of the Loan Parties contained
in Article VI of the Credit Agreement, and any representations and warranties of
any Loan Party that are contained in any document furnished at any time under or
in connection with the Loan Documents, are true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date.

 

5.             The financial covenant analyses forth on Schedule 2 attached
hereto show compliance with, each of the financial ratios and restrictions
contained in the Financial Covenants

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                    ,                                 .

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title: [Must be a Financial Officer]

 

--------------------------------------------------------------------------------


 

Exhibit 7.15

 

[Form of] Guarantor Joinder Agreement

 

THIS GUARANTOR JOINDER AGREEMENT (the “Agreement”) dated as of
                    ,         , is by and between                     , a
                     (the “New Subsidiary”), and Bank of America, N.A., in its
capacity as Administrative Agent under the Credit Agreement, dated as of
April [    ], 2012 (as amended, restated, extended, supplemented, increased or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Spirit AeroSystems, Inc., a Delaware corporation (the “Borrower”), Spirit
AeroSystems Holdings, Inc., a Delaware corporation (the “Parent Guarantor”) and
the other Guarantors identified therein, the Lenders from time to time party
thereto and Bank of America, N.A., in its capacities as Administrative Agent and
Collateral Agent.  Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

The Loan Parties are required cause the New Subsidiary to become a “Guarantor”
pursuant to Section 7.15 of the Credit Agreement and to cause it to become an
“Obligor” under the Pledge and Security Agreement pursuant to Section 7.11 of
the Credit Agreement.  Accordingly, the New Subsidiary hereby agrees with the
Administrative Agent as follows:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to the Administrative Agent, each Lender and each other holder of the
Obligations, as provided in Article IV of the Credit Agreement, as primary
obligor and not as surety, the prompt payment and performance of the Obligations
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.

 

2.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Pledge and Security Agreement and an “Obligor” for all purposes of
the Pledge and Security Agreement, and shall have all the obligations of an
Obligor thereunder as if it had executed the Pledge and Security Agreement.  The
New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Pledge and
Security Agreement.  Without limiting generality of the foregoing terms of this
paragraph 2, to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations (as defined in the Pledge and Security Agreement), the
New Subsidiary hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, and a
right of set off against any and all right, title and interest of the New
Subsidiary in and to the Collateral (as such term is defined in the Pledge and
Security Agreement) of the New Subsidiary.

 

3.             The New Subsidiary hereby represents and warrants to the
Administrative Agent that:

 

(i)            Set forth on Schedule 1 is a list of all real property located in
the United States that is owned or leased by the New Subsidiary as of the date
hereof.

 

(ii)           Set forth on Schedule 2 is the chief executive office, U.S.
taxpayer identification number, organizational identification number (if any) of
the New Subsidiary as of the date hereof.

 

--------------------------------------------------------------------------------


 

(iii)          The exact legal name and state of organization of the New
Subsidiary is as set forth on the signature pages hereto.

 

(iv)          Except as set forth on Schedule 3, the New Subsidiary has not
during the five (5) years preceding the date hereof (A) changed its legal name,
(B) changed its state of formation, or (C) been party to a merger, consolidation
or other change in structure.

 

(v)           Set forth on Schedule 4 is a list of all intellectual property
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office and owned by the New Subsidiary as
of the date hereof.

 

(vi)          As of the date hereof, the New Subsidiary has no Commercial Tort
Claims involving a claim for damages in excess $5,000,000 in any individual
instance or $10,000,000 in the aggregate for all commercial tort claims of any
of the Loan Parties not subject to a Lien in favor of the Collateral Agent,
other than as set forth on Schedule 5.

 

4.             The address of the New Subsidiary for purposes of all notices and
other communications is the address set forth for the Borrower on Schedule 11.02
to the Credit Agreement.

 

5.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the Guaranty.

 

6.             This Agreement may be executed in two  (2) or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract.

 

7.             This Agreement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Guarantor Joinder
Agreement to be duly executed by its authorized officers, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged and accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 11.06

 

[Form of] Assignment and Assumption

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.](1)  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, extended, supplemented,
increased or otherwise modified in writing from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities(2)) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

--------------------------------------------------------------------------------

(1)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

(2)  Include all applicable subfacilities.

 

--------------------------------------------------------------------------------


 

3.             Borrower:               Spirit AeroSystems, Inc., a Delaware
corporation

 

4.                                       Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:                Credit
Agreement, dated as of April [    ], 2012, among the Borrower, the Parent
Guarantor and the other Guarantors identified therein, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent and
Collateral Agent

 

6.             Assigned Interest[s]:

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned(3)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(4)

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(5)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.          Trade Date:                          ](6)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(3)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term B Loan”, etc.).

(4)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(5)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(6)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

ASSIGNEE[S]

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

[Consented to and](7) Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

 

[Consented to:](8)

 

[BANK OF AMERICA, N.A., as L/C Issuer and Swing Line Lender]

 

By:

 

 

Name:

 

Title:

 

 

SPIRIT AEROSYSTEMS, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(7)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(8)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of

 

--------------------------------------------------------------------------------


 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Assignment and Assumption and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

--------------------------------------------------------------------------------

 